 



EXHIBIT 10.1
     
 
CREDIT AGREEMENT
among
AMERICAN COMMERCIAL LINES LLC,
JEFFBOAT LLC,
ACL TRANSPORTATION SERVICES LLC,
and
THE LENDERS NAMED HEREIN
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Security Trustee, Lead Arranger, L/C Issuer, Swing Line
Lender and
Sole Bookrunner,
BANK OF AMERICA, N.A. and JPMORGAN CHASE BANK, N.A.,
as Co-Syndication Agents,
and
FORTIS CAPITAL CORP.
and
LASALLE BANK NATIONAL ASSOCIATION,
as Co-Documentation Agents
Dated as of April 27, 2007
     
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I. INTERPRETATION
    1  
 
       
1.01. Definitions
    1  
1.02. GAAP
    28  
1.03. Headings
    28  
1.04. Plural Terms
    28  
1.05. Time
    28  
1.06. Governing Law
    28  
1.07. Construction
    28  
1.08. Entire Agreement
    29  
1.09. Calculation of Interest and Fees
    29  
1.10. References
    29  
1.11. Other Interpretive Provisions
    29  
1.12. Rounding
    30  
1.13. Joint and Several Obligations
    30  
 
       
ARTICLE II. CREDIT FACILITY
    30  
 
       
2.01. Loan Facility
    30  
2.02. Letters of Credit
    36  
2.03. Swing Line
    45  
2.04. Amount Limitations, Commitment Reductions, Etc.
    47  
2.05. Fees
    48  
2.06. Prepayments
    49  
2.07. Other Payment Terms
    52  
2.08. Loan Accounts; Notes
    53  
2.09. Loan Funding
    54  
2.10. Pro Rata Treatment
    55  
2.11. Change of Circumstances
    56  
2.12. Taxes on Payments
    58  
2.13. Funding Loss Indemnification
    60  
2.14. Security
    61  
2.15. Replacement of the Lenders
    62  
 
       
ARTICLE III. CONDITIONS PRECEDENT
    62  
 
       
3.01. Initial Conditions Precedent
    62  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
3.02. Conditions Precedent to each Credit Event
    62  
 
       
ARTICLE IV. REPRESENTATIONS AND WARRANTIES
    63  
 
       
4.01. Representations and Warranties
    63  
4.02. Reaffirmation
    71  
 
       
ARTICLE V. COVENANTS
    71  
 
       
5.01. Affirmative Covenants
    71  
5.02. Negative Covenants
    80  
5.03. Financial Covenants
    89  
 
       
ARTICLE VI. EVENTS OF DEFAULT
    90  
 
       
6.01. Events of Default
    90  
6.02. Remedies
    93  
 
       
ARTICLE VII. ADMINISTRATIVE AGENT, THE SECURITY TRUSTEE AND RELATIONS AMONG
LENDERS
    94  
 
       
7.01. Appointment, Powers and Immunities
    94  
7.02. Reliance by the Administrative Agent
    95  
7.03. Defaults
    96  
7.04. Indemnification
    96  
7.05. Non-Reliance
    96  
7.06. Resignation of the Administrative Agent
    97  
7.07. Collateral Matters
    97  
7.08. Performance of Conditions
    98  
7.09. The Administrative Agent in its Individual Capacity
    98  
7.10. Collateral Matters/Lender Rate Contracts
    99  
7.11. NRG Intercreditor Agreement
    99  
 
       
ARTICLE VIII. MISCELLANEOUS
    99  
 
       
8.01. Notices
    99  
8.02. Expenses
    101  
8.03. Indemnification
    102  
8.04. Waivers; Amendments
    103  
8.05. Successors and Assigns
    105  
8.06. Setoff; Security Interest
    110  
8.07. No Third Party Rights
    110  

-ii- 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
8.08. Partial Invalidity
    110  
8.09. Jury Trial
    110  
8.10. Confidentiality
    110  
8.11. Counterparts
    111  
8.12. Consent to Jurisdiction
    111  
8.13. Relationship of Parties
    112  
8.14. Time
    112  
8.15. Waiver of Punitive Damages
    112  
8.16. USA PATRIOT Act
    112  
8.17. Clarification
    112  
8.18. Waivers and Agreements of Borrowers
    113  

-iii- 



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     THIS CREDIT AGREEMENT, dated as of April 27, 2007, is entered into by and
among: (1) AMERICAN COMMERCIAL LINES LLC, a Delaware limited liability company
(“ACL”), JEFFBOAT LLC, a Delaware limited liability company (“Jeffboat”), and
ACL TRANSPORTATION SERVICES LLC, a Delaware limited liability company (formerly
known as Louisiana Dock Company LLC) (“ACLTS”; and together with ACL and
Jeffboat, each a “Borrower” and collectively, the “Borrowers”); (2) each of the
financial institutions party to this Agreement from time to time (each a
“Lender” and collectively, the “Lenders”); (3) WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Wells Fargo”, as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”)), as security trustee (in such capacity,
the “Security Trustee”), as lead arranger (in such capacity, the “Lead
Arranger”), as sole bookrunner, as L/C Issuer and as Swing Line Lender; (4) BANK
OF AMERICA, N.A. and JPMORGAN CHASE BANK, N.A., as co-syndication agents (in
such capacity, the “Co-Syndication Agents”) and (5) FORTIS CAPITAL CORP. and
LASALLE BANK NATIONAL ASSOCIATION, as co-documentation agents (in such capacity,
the “Co-Documentation Agents”).
RECITALS
     A. The Borrowers have requested that the Lenders provide the credit
facility set forth in this Agreement to the Borrowers.
     B. The Lenders are willing to provide such credit facility upon the terms
and subject to the conditions set forth herein.
AGREEMENT
     NOW, THEREFORE, in consideration of the above Recitals and the mutual
covenants herein contained, the parties hereto hereby agree as follows:
ARTICLE I. INTERPRETATION.
     1.01. Definitions. Unless otherwise indicated in this Agreement or any
other Credit Document, each term set forth below, when used in this Agreement or
any other Credit Document, shall have the respective meaning given to that term
below or in the provision of this Agreement or other document, instrument or
agreement referenced below.
     “ACL” shall have the meaning given to that term in clause (1) of the
introductory paragraph hereof.
     “ACLTS” shall have the meaning given to that term in clause (1) of the
introductory paragraph hereof.
     “Acquired Person” shall mean a Proposed Target that is the subject of a
Permitted Acquisition after the Closing Date.
     “Acquired Portion” shall have the meaning given to that term in Section
2.01(b)(v).

-1-



--------------------------------------------------------------------------------



 



     “Adjusted EBITDA” shall mean with respect to the Loan Parties, for any
period, (a) Net Income for such period, plus (without duplication) (b) to the
extent deducted in determining such Net Income for such period, the sum of the
following for such period: (i) Interest Expense for such period, (ii) expense
for income taxes for such period, (iii) depreciation and amortization for such
period, (iv) non-recurring costs or expenses incurred during such period with
respect to a permitted financing or refinancing, Permitted Acquisition or other
acquisition approved by the Required Lenders, (v) an amount equal to the
non-cash, share-based compensation deducted in accordance with SFAS 123 for such
period, (vi) extraordinary non-cash losses or charges for such period (including
non-cash transaction expenses, the amortization of debt discounts, losses from
impairment of tangible or intangible assets, translation gains or losses) and
(vii) additional add backs as may be agreed to in writing by the Administrative
Agent (in its sole discretion without the consent of the Required Lenders for
any such additional add backs up to $5,000,000 in the aggregate, and otherwise
with the consent of the Required Lenders in their reasonable discretion)), and
minus (without duplication) (c) to the extent added in determining such Net
Income for such period, the sum of the following for such period:
(i) extraordinary gains realized during such period and (ii) any non-cash income
or non-cash gains during such period, all calculated for the Loan Parties on a
consolidated basis, in accordance with GAAP; provided that Adjusted EBITDA of a
Joint Venture that is not a wholly-owned Subsidiary shall be included at the
amount of the Adjusted EBITDA of such Joint Venture times the Loan Parties’
percentage ownership interest of any such Joint Venture. Pro forma credit shall
be given for an Acquired Person’s Adjusted EBITDA as if owned on the first day
of the applicable period; companies (or identifiable business units or
divisions) sold, transferred or otherwise disposed of during any period will be
treated as if not owned during the entire applicable period.
     “Administrative Agent” shall have the meaning given to that term in clause
(3) of the introductory paragraph hereof.
     “Administrative Agent’s Fee Letter” shall mean the letter agreement dated
as of March 28, 2007, between Parent and the Administrative Agent regarding
certain fees payable by the Borrowers to the Administrative Agent as expressly
indicated therein.
     “Affiliate” shall mean, with respect to any Person, (a) each Person that,
directly or indirectly, owns or controls, whether beneficially or as a trustee,
guardian or other fiduciary, fifteen percent (15%) or more of any class of
Equity Securities of such Person, (b) each Person that controls, is controlled
by or is under common control with such Person or any Affiliate of such Person
or (c) each of such Person’s officers, directors, managers, joint venturers and
partners; provided, however, that in no case shall the Administrative Agent, the
Security Trustee or any Lender be deemed to be an Affiliate of any Loan Party
for purposes of this Agreement. For the purpose of this definition, “control” of
a Person shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of its management or policies, whether through the
ownership of voting securities, by contract or otherwise.
     “Agreement” shall mean this Credit Agreement.
     “Anti-Terrorism Law” shall mean each of: (a) the Executive Order; (b) the
Patriot Act; (c) the Money Laundering Control Act of 1986, 18 U.S.C. Sect. 1956;
and (d) any other

-2-



--------------------------------------------------------------------------------



 



Governmental Rule now or hereafter enacted to monitor, deter or otherwise
prevent terrorism or the funding or support of terrorism.
     “Applicable Lending Office” shall mean, with respect to any Lender, (a) in
the case of its Base Rate Loans, its Domestic Lending Office, and (b) in the
case of its LIBOR Loans, its Euro-Dollar Lending Office.
     “Applicable Margin” shall mean, with respect to each Loan (and with respect
to the calculation of Letter of Credit fees pursuant to Section 2.02(i)), the
per annum margin which is determined pursuant to the Pricing Grid. The
Applicable Margin shall be determined as provided in the Pricing Grid and may
change as set forth in the definition of Pricing Grid.
     “Approved Fund” shall mean any Fund that is administered or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.
     “Assignee Lender” shall have the meaning given to that term in Section
8.05(c).
     “Assignment” shall have the meaning given to that term in Section 8.05(c).
     “Assignment Agreement” shall have the meaning given to that term in Section
8.05(c).
     “Assignment Effective Date” shall have, with respect to each Assignment
Agreement, the meaning set forth therein.
     “Assignor Lender” shall have the meaning given to that term in Section
8.05(c).
     “Base Rate” shall mean, on any day, the greater of (a) the Prime Rate in
effect on such date and (b) the Federal Funds Rate for such day plus one-half
percent (0.50%).
     “Base Rate Loan” shall mean, at any time, a Revolving Loan which then bears
interest as provided in clause (i) of Section 2.01(d).
     “Borrower” and “Borrowers” shall have the meaning given to such terms in
clause (1) of the introductory paragraph hereof.
     “Borrowing” shall mean a Revolving Loan Borrowing or a Swing Line
Borrowing, as the context may require.
     “Business Day” shall mean any day on which (a) commercial banks are not
authorized or required to close in New York, New York and (b) if such Business
Day is related to a LIBOR Loan, dealings in Dollar deposits are carried out in
the London interbank market.
     “Capital Adequacy Requirement” shall have the meaning given to that term in
Section 2.11(d).
     “Capital Asset” shall mean, with respect to any Person, any tangible fixed
or capital asset owned or leased (in the case of a Capital Lease) by such
Person, or any expense incurred by such

-3-



--------------------------------------------------------------------------------



 



Person that is required by GAAP to be reported as a non-current asset on such
Person’s balance sheet.
     “Capital Expenditures” shall mean, with respect to any Person and any
period, all amounts expended by such Person during such period to acquire or to
construct Capital Assets (including renewals, improvements and replacements, but
excluding repairs in the ordinary course that are expensed) computed in
accordance with GAAP (including all amounts paid or accrued on Capital Leases
and other Indebtedness incurred or assumed to acquire Capital Assets).
     “Capital Leases” shall mean any and all lease obligations that, in
accordance with GAAP, are required to be capitalized on the books of a lessee.
     “Cash Collateralize” shall mean to pledge and deposit with or deliver to
the Administrative Agent, for the benefit of the L/C Issuer and the Lenders, as
collateral subject to a first priority security interest securing the
Obligations, cash or deposit account balances in an amount equal to the L/C
Obligations pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the L/C Issuer (which documents are hereby consented to
by the Lenders). Derivatives of such term shall have a corresponding meaning.
     “Cash Equivalents” shall mean:
          (a) Direct obligations of, or obligations the principal and interest
on which are unconditionally guaranteed by, the United States of America or
obligations of any agency of the United States of America to the extent such
obligations are backed by the full faith and credit of the United States of
America, in each case maturing within one year from the date of acquisition
thereof;
          (b) Certificates of deposit maturing within one year from the date of
acquisition thereof issued by, or normal business bank accounts with, a
commercial bank or trust company organized under the laws of the United States
of America or a state thereof or that is a Lender; provided that (i) such
deposits are denominated in Dollars, (ii) such bank or trust company has
capital, surplus and undivided profits of not less than $100,000,000 and
(iii) such bank or trust company has certificates of deposit or other debt
obligations rated at least A-1 (or its equivalent) by Standard and Poor’s
Ratings Services or P-1 (or its equivalent) by Moody’s Investors Service, Inc.;
          (c) Open market commercial paper maturing within 270 days from the
date of acquisition thereof issued by a corporation organized under the laws of
the United States of America or a state thereof; provided such commercial paper
is rated at least A-1 (or its equivalent) by Standard and Poor’s Ratings
Services or P-1 (or its equivalent) by Moody’s Investors Service, Inc.;
          (d) Any repurchase agreement entered into with a commercial bank or
trust company organized under the laws of the United States of America or a
state thereof or that is a Lender; provided that (i) such bank or trust company
has capital, surplus and undivided profits of not less than $100,000,000,
(ii) such bank or trust company has certificates of deposit or other debt
obligations rated at least A-1 (or its equivalent) by Standard and Poor’s
Ratings Services or

-4-



--------------------------------------------------------------------------------



 




P-1 (or its equivalent) by Moody’s Investors Service, Inc., (iii) the repurchase
obligations of such bank or trust company under such repurchase agreement are
fully secured by a perfected security interest in a security or instrument of
the type described in clause (a), (b) or (c) above and (iv) such security or
instrument so securing the repurchase obligations has a fair market value at the
time such repurchase agreement is entered into of not less than 100% of such
repurchase obligations; and
          (e) Shares of any money market, mutual or similar fund that has all or
at least 90% of its assets invested continuously in the types of investments
referred to in clauses (a) through (d) above.
     “Change of Control” shall mean the occurrence of any one or more of the
following:
          (a) The acquisition after the Closing Date of ownership, directly or
indirectly, beneficially or of record, by any person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Securities representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Securities of any Loan Party,
or
          (b) The occupation after the Closing Date of a majority of the seats
(other than vacant seats) on the board of directors or other governing body of
any Loan Party by persons who were neither (i) nominated by the board of
directors or other governing body of such Loan Party nor (ii) appointed by
directors or members of such other or other governing body so nominated, or
          (c) The acquisition after the Closing Date of direct or indirect
control of any Loan Party by any person or group, or
          (d) Parent shall cease to (i) beneficially own and control, directly
or indirectly, one hundred percent (100%) of the Equity Securities of Commercial
Barge Line Company or a Borrower or (ii) control the board of directors of such
Borrower or any other governing body of Commercial Barge Line Company or such
Borrower, or
          (e) The Loan Parties shall cease to own directly or indirectly one
hundred percent (100%) of the Equity Securities of any Subsidiary of a Borrower,
or
          (f) A Loan Party merges or consolidates with or into any other Person
(other than another Loan Party to the extent permitted in this Agreement), with
the effect that immediately after such transaction the stockholders of such Loan
Party immediately prior to such transaction hold less than 75% of the total
voting power entitled to vote in the election of directors, managers or trustees
of the Person surviving such transaction, or
          (g) All or substantially all of the assets of a Loan Party are sold in
a single transaction or series or related transactions to any Person other than
another Loan Party, or
          (h) A “change of control” or “change in control” as defined in any
document governing Indebtedness of any Loan Party which gives the holders of
such Indebtedness the right

-5-



--------------------------------------------------------------------------------



 




to accelerate or otherwise require payment of such Indebtedness prior to the
maturity date thereof.
          For the purpose of this definition, “control” of a Person shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of its management or policies, whether through the ownership of voting
securities, by contract or otherwise.
     “Change of Law” shall have the meaning given to that term in
Section 2.11(b).
     “Closing Date” shall mean the time and Business Day on which all conditions
precedent in Section 3.01 have been satisfied or waived.
     “Co-Documentation Agents” shall have the meaning given to that term in
clause (5) of the introductory paragraph hereof.
     “Collateral” shall mean all property in which the Administrative Agent, the
Security Trustee or any Lender has a Lien to secure the Obligations or the
Guaranty.
     “Commercial Letter of Credit” shall mean any documentary letter of credit
issued by the L/C Issuer under this Agreement, either as originally issued or as
the same may be supplemented, modified, amended, extended, restated or
supplanted.
     “Commitment Fee” shall have the meaning given to that term in
Section 2.05(b).
     “Commitment Fee Percentage” shall mean, with respect to the Revolving Loan
Commitments at any time, the per annum percentage which is used to calculate
Commitment Fees for such Revolving Loan Commitments determined pursuant to the
Pricing Grid.
     “Communications” shall have the meaning set forth in Section 8.01(b).
     “Compliance Certificate” shall have the meaning given to that term in
Section 5.01(a)(iii).
     “Confidential Information” shall mean information delivered to any Lender
or the Administrative Agent by or on behalf of any Loan Party pursuant to the
Credit Documents that is proprietary in nature and that is clearly marked or
labeled as being confidential information of such Loan Party and financial
statements and information provided pursuant to Section 5.02(d)(ii)(E);
provided; however, that such term does not include information that (a) was
publicly known or otherwise known to the receiving party prior to the time of
such disclosure, (b) subsequently becomes publicly known through no act or
omission by the receiving party or any person acting on its behalf,
(c) otherwise becomes known to the receiving party other than through disclosure
by any Loan Party or (d) constitutes financial statements delivered to the
Lenders and the Administrative Agent under Section 5.01(a) that are otherwise
publicly available.
     “Contingent Obligation” shall mean, with respect to any Person, (a) any
Guaranty Obligation of that Person; and (b) any direct or indirect obligation or
liability, contingent or otherwise, of that Person (i) in respect of any Surety
Instrument issued for the account of that

-6-



--------------------------------------------------------------------------------



 



Person or as to which that Person is otherwise liable for reimbursement of
drawings or payments, (ii) as a partner or joint venturer in any partnership or
joint venture where there is direct recourse against such Person, or (iii) in
respect to any Rate Contract that is not entered into in connection with a bona
fide hedging operation that provides offsetting benefits to such Person. The
amount of any Contingent Obligation shall (subject, in the case of Guaranty
Obligations, to the last sentence of the definition of “Guaranty Obligation”) be
deemed equal to the maximum reasonably anticipated liability in respect thereof
(which in the case of contingent indemnity obligations shall be deemed to be
zero except to the extent a claim is made or such Person is otherwise required
to perform such obligations), and shall, with respect to item (b)(iii) of this
definition be marked to market on a current basis.
     “Contractual Obligation” of any Person shall mean, any indenture, note,
lease, loan agreement, security, deed of trust, mortgage, security agreement,
guaranty, or any other material instrument, contract, agreement or other form of
contractual obligation or undertaking to which such Person is a party or by
which such Person or any of its property is bound.
     “Control Agreement” a control agreement among a Borrower or a Guarantor, a
depository bank or securities intermediary, as the case may be, and the
Administrative Agent, substantially in the form of Exhibit N or in such other
form as shall be acceptable to the Administrative Agent.
     “Co-Syndication Agents” shall have the meaning given to that term in clause
(4) of the introductory paragraph hereof.
     “Credit Documents” shall mean and include this Agreement, the Notes, the
Guaranty, the Security Documents, each Letter of Credit Application, each Notice
of Borrowing, each Notice of Interest Period Selection, each Notice of
Conversion, all Lender Rate Contracts, the Perfection Certificate, the
Environmental Indemnity Agreement, the NRG Intercreditor Agreement, the
Administrative Agent’s Fee Letter, all other documents, instruments and
agreements delivered to the Administrative Agent, the Security Trustee or any
Lender pursuant to Section 3.01 and all other documents, instruments and
agreements delivered by any Loan Party to the Administrative Agent, the Security
Trustee or any Lender in connection with this Agreement or any other Credit
Document on or after the date of this Agreement, including, without limitation,
any amendments, consents or waivers, as the same may be amended, restated,
supplemented or modified from time to time.
     “Credit Event” shall mean the making of any Loan (including a Swing Line
Loan); the making of an L/C Credit Extension; the conversion of any Loan into a
LIBOR Loan; or the selection of a new Interest Period for any LIBOR Loan.
     “Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other applicable liquidation, conservatorship, bankruptcy,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Governmental Rules from time to time in effect affecting the
rights of creditors generally.
     “Decreasing Lender” shall have the meaning given to that term in Section
2.01(b)(v).

-7-



--------------------------------------------------------------------------------



 



     “Default” shall mean any event or circumstance not yet constituting an
Event of Default which, with the giving of any notice or the lapse of any period
of time or both, would become an Event of Default.
     “Default Rate” shall have the meaning given to that term in
Section 2.07(c).
     “Defaulting Lender” shall mean a Lender that (a) has failed to fund its
portion of any Borrowing, any participations in Letters of Credit or
participations in Swing Line Loans required to be funded by it under this
Agreement and has continued in such failure for three Business Days after
written notice from the Administrative Agent, (b) has otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within three Business Days of the date when due,
unless the subject of a good faith dispute, or (c) has been deemed insolvent or
become the subject of a receivership, bankruptcy or insolvency proceeding.
     “Designated Person” shall mean any Person who (i) is named on the list of
Specially Designated Nationals or Blocked Persons maintained by the U.S.
Department of the Treasury’s Office of Foreign Assets Control and/or any other
similar lists maintained by the U.S. Department of the Treasury’s Office of
Foreign Assets Control pursuant to authorizing statute, executive order or
regulation, (ii) (A) is a Person whose property or interest in property is
blocked or subject to blocking pursuant to Section 1 of the Executive Order or
any related legislation or any other similar executive order(s) or (B) engages
in any dealings or transactions prohibited by Section 2 of the Executive Order
or is otherwise associated with any such Person in any manner violative of
Section 2 of the Executive Order or (iii)(X) is an agency of the government of a
country, (Y) an organization controlled by a country, or (Z) a Person resident
in a country that is subject to a sanctions program identified on the list
maintained by the U.S. Department of the Treasury’s Office of Foreign Assets
Control, or as otherwise published from time to time, as such program may be
applicable to such agency, organization or Person.
     “Distributions” shall mean the declaration or (without duplication) payment
of any distributions or dividends (in cash, property or obligations) on, or
other payments on account of, or the setting apart of money for a sinking or
other analogous fund for, or the purchase, redemption, retirement or other
acquisition of, any membership interests or shares of any class of Equity
Securities of any Loan Party or of any warrants, options or other rights to
acquire the same (or to make any payments to any Person, such as “phantom
membership” or “phantom stock” payments, where the amount is calculated with
reference to the fair market or equity value of any Loan Party), but excluding
distributions or dividends payable solely in membership interests or shares of
common stock of any Loan Party.
     “Dollars” and “$” shall mean the lawful currency of the United States of
America and, in relation to any payment under this Agreement, same day or
immediately available funds.
     “Domestic Lending Office” shall mean, with respect to any Lender,
(a) initially, its office designated as such in Schedule I (or, in the case of
any Lender which becomes a Lender pursuant to Section 2.01(b) or by an
assignment pursuant to Section 8.05(c), its office designated as such in the
applicable documentation executed pursuant to those Sections, as applicable) and
(b) subsequently, such other office or offices as such Lender may designate to
the Administrative

-8-



--------------------------------------------------------------------------------



 



Agent as the office at which such Lender’s Base Rate Loans will thereafter be
maintained and for the account of which all payments of principal of, and
interest on, such Lender’s Base Rate Loans will thereafter be made.
     “Domestic Subsidiary” shall mean each direct or indirect Subsidiary of
Parent, Commercial Barge Line Company or a Borrower which is organized under the
laws of the United States of America or any state thereof or the District of
Columbia.
     “Due Inquiry” shall mean any and all inquiry, investigation and analysis
which a reasonably prudent Person would undertake and complete with diligence
with the intent of coming to as complete an understanding as reasonably
practical of facts or circumstances, and shall include, but shall not be limited
to, a review of relevant records in such Person’s possession and inquiry of
appropriate employees, officers and directors of such Person’s company.
     “Effective Amount” shall mean (i) with respect to Revolving Loans and Swing
Line Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to (A) any borrowings and prepayments or repayments of Revolving
Loans and Swing Line Loans and (B) with respect to Swing Line Loans, any risk
participation amongst the Lenders, as the case may be, occurring on such date;
and (ii) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements of
outstanding unpaid drawings under any Letters of Credit or any reductions in the
maximum amount available for drawing under Letters of Credit taking effect on
such date.
     “Eligible Assignee” shall mean (a) any Lender, any Affiliate of any Lender
and any Approved Fund of any Lender; and (b) a Person that is (i) a commercial
bank, savings and loan association or savings bank organized under the laws of
the United States of America, or any state thereof, and having a combined
capital and surplus of at least $100,000,000, (ii) a commercial bank organized
under the laws of any other country which is a member of the Organization for
Economic Cooperation and Development (the “OECD”), or a political subdivision of
any such country, and having a combined capital and surplus of at least
$100,000,000; provided that such bank is acting through a branch or agency
located in the country in which it is organized or another country which is also
a member of the OECD, or (iii) a Person that is primarily engaged in the
business of commercial lending and that is (x) a Subsidiary of a Lender, (y) a
Subsidiary of a Person of which a Lender is a Subsidiary, or (z) a Person of
which a Lender is a Subsidiary; provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include any Loan Party or any Affiliate of a Loan
Party.
     “Environmental Damages” shall mean all claims, judgments, damages, losses,
penalties, liabilities (including strict liability), costs and expenses,
including costs of investigation, remediation, defense, settlement and
reasonable attorneys’ fees and consultants’ fees, that are incurred at any time
(a) as a result of the existence of any Hazardous Material upon, about or
beneath any real property owned by any Loan Party or migrating or threatening to
migrate to or from any such real property, (b) arising from any investigation,
proceeding or remediation of any location at which the Loan Parties or any
predecessors are alleged to have directly or indirectly disposed of Hazardous
Materials, (c) arising in any manner whatsoever out of any violation of

-9-



--------------------------------------------------------------------------------



 



Environmental Laws by any Loan Party or with respect to any Vessel or real
property owned or used by any Loan Party, (d) as a result of the existence of
any Hazardous Material upon, about or released from (i) any Vessel or (ii) any
vessel (other than a Vessel) which is involved in any collision or other
accident between a Vessel and such other vessel or (e) as a result of any
incident of navigation or operation.
     “Environmental Indemnity Agreement” means that certain Environmental
Indemnity Agreement, dated as of the date hereof, by the Borrowers and
Guarantors in favor of the Administrative Agent, the Security Trustee and the
Lenders.
     “Environmental Laws” shall mean all Governmental Rules and Governmental
Authorizations relating to the preservation or protection of human health and
safety and the environment, including without limitation, the common law as it
establishes standards of conduct and duties of care, the Clean Air Act, 42
U.S.C. Section 7401 et seq.; the Federal Water Pollution Control Act, 33 U.S.C.
Section 1251 et seq.; the Oil Pollution Act, 33 U.S.C. Section 2702 et seq., the
Resource Conservation and Recovery Act, 42 U.S.C. Section 6901 et seq.; the
Comprehensive Environmental Response, Compensation and Liability Act of 1980
(“CERCLA”), 42 U.S.C. Section 9601 et seq.; the Toxic Substances Control Act, 15
U.S.C. Section 2601 et seq.; the Occupational Safety and Health Act, 29 U.S.C.
Section 651; the Emergency Planning and Community Right-to-Know Act of 1986, 42
U.S.C. Section 11001 et seq.; the Mine Safety and Health Act of 1977, 30 U.S.C.
Section 801 et seq.; the Safe Drinking Water Act, 42 U.S.C. Section 300f et
seq., each as amended; and including all Governmental Rules pertaining to the
reporting, licensing, permitting, transportation, storage, disposal,
investigation or remediation of emissions, discharges, releases, or threatened
releases of Hazardous Materials into the air, land, surface water, groundwater,
or any other water, or relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transportation or handling of Hazardous
Materials.
     “Environmental Permits” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
     “Equity Securities” of any Person shall mean (a) all common stock,
preferred stock, participations, shares, partnership interests, limited
liability company interests or other equity interests in and of such Person
(regardless of how designated and whether or not voting or non-voting) and
(b) all warrants, options and other rights to acquire any of the foregoing.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” shall mean any Person that is treated as a single
employer with any Loan Party under Sections 414(b) or (c) of the IRC (and
Sections 414(m) and (o) of the IRC for purposes of the provisions relating to
Section 412 of the IRC).
     “ERISA Event” shall mean (a) a Reportable Event with respect to a Pension
Plan; (b) a withdrawal by any Loan Party or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA which could give rise to any liability with respect to such

-10-



--------------------------------------------------------------------------------



 



withdrawal; (c) a complete or partial withdrawal by a Loan Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan or Multiemployer Plan amendment as a termination
under Sections 4041 or 4041A of ERISA, or the commencement of proceedings to
terminate a Pension Plan or Multiemployer Plan; (e) an event or condition which
could constitute grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan; or (f) the imposition of any liability under Title IV of ERISA, other than
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon a Loan
Party or any ERISA Affiliate.
     “Euro-Dollar Lending Office” shall mean, with respect to any Lender,
(a) initially, its office designated as such in Schedule I (or, in the case of
any Lender which becomes a Lender pursuant to Section 2.01(b) or by an
assignment pursuant to Section 8.05(c), its office designated as such in the
applicable documentation executed pursuant to those Sections, as applicable) and
(b) subsequently, such other office or offices as such Lender may designate to
the Administrative Agent as the office at which such Lender’s LIBOR Loans will
thereafter be maintained and for the account of which all payments of principal
of, and interest on, such Lender’s LIBOR Loans will thereafter be made.
     “Event of Default” shall have the meaning given to that term in
Section 6.01.
     “Evergreen Letter of Credit” shall have the meaning given to that term in
Section 2.02(b)(iii).
     “Executive Order” shall mean Executive Order No. 13224 on Terrorist
Financings: - Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten To Commit, or Support Terrorism issued on 23rd September, 2001.
     “Existing Letters of Credit” means the letters of credit described on
Schedule II and previously issued by Bank of America, N.A.
     “Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards to the nearest 1/16 of 1%) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank on the Business Day next succeeding such day; provided, that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate charged to Wells Fargo on such day on such
transactions as determined by the Administrative Agent.
     “Federal Reserve Board” shall mean the Board of Governors of the Federal
Reserve System.
     “Financial Statements” shall mean, with respect to any accounting period
for any Person, statements of income and cash flows (and, in the case of
financial statements in respect of a fiscal year, statements of retained
earnings, or stockholders’ equity or members’ equity or partners’ capital) of
such Person for such period, and a balance sheet of such Person as of the end

-11-



--------------------------------------------------------------------------------



 



of such period, setting forth in each case in comparative form figures for the
corresponding period in the preceding fiscal year if such period is less than a
full fiscal year or, if such period is a full fiscal year, corresponding figures
from the preceding annual audited financial statements and, in each case,
corresponding figures from the comparable budgeted and projected figures for
such period, all prepared in reasonable detail and in accordance with GAAP.
     “Fixed Charge Coverage Ratio” shall mean, for any four consecutive fiscal
quarter period, (a) the aggregate of Adjusted EBITDA for such period plus
operating lease expenses of the Borrowers and their Subsidiaries paid during
such period minus the sum of (x) the aggregate amount of all Maintenance Capital
Expenditures made during such period, (y) cash taxes required to be paid by a
Loan Party during such period, and (z) the aggregate amount of all Distributions
made during such period, divided by (b) Fixed Charges for such period.
     “Fixed Charges” shall mean, for any period, the sum, for the Loan Parties
(determined on a consolidated basis without duplication), of the following
items: (a) cash Interest Expense for such period, (b) payments of principal on
Indebtedness scheduled or required to be paid during such period, (c) the
portion of payments, other than optional payments, made under Capital Leases
that should be treated as payment of principal in accordance with GAAP required
to be paid during such period, and (d) operating lease expenses of the Borrowers
and their Subsidiaries paid during such period.
     “Foreign Plan” shall mean any employee benefit plan maintained or
contributed to by any Loan Party or any ERISA Affiliate which is mandated or
governed by any Governmental Rule of any Governmental Authority other than the
United States.
     “Foreign Subsidiary” shall mean each direct or indirect Subsidiary of a
Borrower or a Guarantor which is organized in a jurisdiction other than the
United States of America or any state thereof.
     “Fund” shall mean any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “GAAP” shall mean generally accepted accounting principles and practices as
in effect in the United States of America from time to time, consistently
applied.
     “Governmental Authority” shall mean any international, domestic or foreign
national, state or local government, any political subdivision thereof, any
department, agency, authority (including any tax authority) or bureau of any of
the foregoing, or any other entity exercising executive, legislative, judicial,
regulatory, tax or administrative functions of or pertaining to government,
including, without limitation, the U.S. Coast Guard, International Maritime
Organization, the Federal Deposit Insurance Corporation, the Federal Reserve
Board, the Comptroller of the Currency, any central bank or any comparable
authority.
     “Governmental Authorization” shall mean any permit, license, registration,
approval, finding of suitability, authorization, plan, directive, order,
consent, exemption, waiver, consent order or consent decree of or from, or
notice to, action by or filing with, any Governmental Authority.

-12-



--------------------------------------------------------------------------------



 



     “Governmental Charges” shall mean, with respect to any Person, all levies,
assessments, fees, claims or other charges imposed by any Governmental Authority
upon such Person or any of its property or otherwise payable by such Person.
     “Governmental Rule” shall mean any law, rule, regulation, ordinance, order,
code interpretation, judgment, decree, directive, Governmental Authorization,
guidelines, policy or similar form of decision of any Governmental Authority.
     “Guarantor” shall mean Parent, Commercial Barge Line Company, American
Commercial Barge Line LLC and each now existing or hereafter acquired or created
direct or indirect Domestic Subsidiary which becomes a party to the Guaranty.
     “Guaranty” shall mean the Guaranty Agreement among Parent, Commercial Barge
Line Company, American Commercial Barge Line LLC and each other direct or
indirect Domestic Subsidiary party thereto, substantially in the form of
Exhibit O. It being understood that as of the Closing Date the Phased-Out
Entities that are Domestic Subsidiaries are not required to be party to the
Guaranty, subject to Section 5.01(i).
     “Guaranty Obligation” shall mean, with respect to any Person, any direct or
indirect liability of that Person with respect to any indebtedness, lease,
dividend, letter of credit or other obligation (the “primary obligations”) of
another Person (the “primary obligor”), including any obligation of that Person,
whether or not contingent, (a) to purchase, repurchase or otherwise acquire such
primary obligations or any property constituting direct or indirect security
therefor, or (b) to advance or provide funds (i) for the payment or discharge of
any such primary obligation, or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency or any balance sheet item, level of income or financial condition of
the primary obligor, or (c) to purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary
obligation, or (d) otherwise to assure or hold harmless the holder of any such
primary obligation against loss in respect thereof, provided that the term
“Guaranty Obligation” shall not include endorsements for collection or deposit
in the ordinary course of business. The amount of any Guaranty Obligation shall
be deemed equal to the stated or determinable amount of the primary obligation
in respect of which such Guaranty Obligation is made or, if not stated or if
indeterminable, the maximum liability in respect thereof (which in the case of
the obligations described in clause (d) above shall be deemed to be zero except
to the extent a claim is made or such Person is otherwise required to perform
such obligations).
     “Hall Street Terminal” shall mean the Hall Street Terminal at North St.
Louis, Missouri.
     “Hazardous Materials” shall mean all pollutants, contaminants and other
materials, substances and wastes which are hazardous, toxic, caustic, harmful or
dangerous to human health or the environment, including petroleum and petroleum
products and byproducts, radioactive materials, asbestos, polychlorinated
biphenyls, including without limitation, all materials, substances and wastes
which are classified or regulated as “hazardous,” “toxic” or similar
descriptions under any Environmental Law.

-13-



--------------------------------------------------------------------------------



 



     “Honor Date” shall have the meaning given to that term in
Section 2.02(c)(i).
     “ICC” shall have the meaning given to that term in Section 2.02(h).
     “Increasing Lenders” shall have the meaning given to that term in Section
2.01(b)(i).
     “Indebtedness” of any Person shall mean, without duplication:
          (a) All obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments and all other obligations of such Person
for borrowed money (including obligations to repurchase receivables and other
assets sold with recourse);
          (b) All obligations of such Person for the deferred purchase price of
property or services (including obligations under letters of credit and other
credit facilities which secure or finance such purchase price), except for
accounts payable arising in the ordinary course of business that are payable on
terms customary in the trade;
          (c) All obligations of such Person under conditional sale or other
title retention agreements with respect to property acquired by such Person (to
the extent of the value of such property if the rights and remedies of the
seller or the lender under such agreement are limited solely to repossession or
sale of such property);
          (d) All obligations of such Person as lessee under or with respect to
Capital Leases and synthetic leases;
          (e) All obligations of such Person, contingent or otherwise, under or
with respect to Surety Instruments;
          (f) All obligations of such Person, contingent or otherwise, under or
with respect to Rate Contracts on a marked to market basis;
          (g) All Unfunded Pension Liabilities of such Person;
          (h) All obligations of such Person with respect to letters of credit,
whether drawn or undrawn, contingent or otherwise;
          (i) All Guaranty Obligations of such Person with respect to the
obligations of other Persons of the types described in clauses (a) — (h) above
and all other Contingent Obligations of such Person; and
          (j) All obligations of other Persons of the types described in clauses
(a) — (i) above to the extent secured by (or for which any holder of such
obligations has an existing right, contingent or otherwise, to be secured by)
any Lien on any property (including accounts and contract rights) of such
Person, even though such Person has not assumed or become liable for the payment
of such obligations;
provided that Indebtedness of a Joint Venture that is not a wholly-owned
Subsidiary shall be included at the amount of the Indebtedness of such Joint
Venture times the Loan Parties’

-14-



--------------------------------------------------------------------------------



 



percentage ownership interest of any such Joint Venture (the “Equity Adjusted
Amount”) unless there is recourse to one or more Loan Parties in respect of such
Indebtedness, in which case such Indebtedness shall be included at an amount
equal to the greater of (A) the Equity Adjusted Amount and (B) the maximum
amount of such recourse (which shall be 100% of such Indebtedness if no maximum
amount of recourse is stated)).
     “Indemnitees” shall have the meaning given to that term in Section 8.03.
     “Intellectual Property Security Agreement” shall mean that certain
Intellectual Property Security Agreement, dated as of the date hereof, among the
Borrowers, each Guarantor party thereto and the Administrative Agent,
substantially in the form of Exhibit M.
     “Interest Expense” shall mean, for any period, the sum, for the Loan
Parties (determined on a consolidated basis without duplication in accordance
with GAAP), of the following: (a) all interest, fees, charges and related
expenses payable during such period to any Person in connection with
Indebtedness or the deferred purchase price of assets that is treated as
interest in accordance with GAAP, (b) the portion of rent actually paid during
such period under Capital Leases that should be treated as interest in
accordance with GAAP and (c) the net amounts payable (or minus the net amounts
receivable) under Rate Contracts accrued during such period (whether or not
actually paid or received during such period).
     “Interest Period” shall mean, with respect to each LIBOR Loan, the time
periods selected by the Borrowers pursuant to Section 2.01(c), Section 2.01(e)
or Section 2.01(f) commencing on the first day of such Loan or the effective
date of any conversion to or continuation as a LIBOR Loan and ending on the last
day of such time period, and thereafter, each subsequent time period selected by
the Borrowers pursuant to Section 2.01(f) that commences on the last day of the
immediately preceding time period and ends on the last day of such subsequent
time period.
     “Investment” of any Person shall mean any loan or advance of funds by such
Person to any other Person (other than advances to employees of such Person for
moving and travel expenses, drawing accounts and similar expenditures in the
ordinary course of business), any purchase or other acquisition of any Equity
Securities or Indebtedness of any other Person, any capital contribution by such
Person to or any other investment by such Person in any other Person and any
Guaranty Obligations of such Person with respect to obligations of such other
Person and any indebtedness of such Person of the type described in clause
(i) of the definition of “Indebtedness” on behalf of any other Person; provided,
however, that Investments shall not include (a) accounts receivable or other
indebtedness owed by customers of such Person (other than a Borrower or any
Subsidiary) that are current assets and arose from sales of inventory in the
ordinary course of such Person’s business, or (b) prepaid expenses of such
Person incurred and prepaid in the ordinary course of business.
     “IRC” shall mean the Internal Revenue Code of 1986.
     “Jeffboat” shall have the meaning given to that term in clause (1) of the
introductory paragraph hereof.

-15-



--------------------------------------------------------------------------------



 



     “Jeffboat Sale and Leaseback Transactions” shall mean sales by Jeffboat of
barges or other equipment manufactured by Jeffboat or any other Borrower or
Guarantor to a third party, which barges or other equipment are then leased back
to a Borrower or a Subsidiary.
     “Joint Venture” shall mean a joint venture, limited liability company,
corporation, partnership or other entity (other than a Subsidiary) in which a
Loan Party and one or more other Persons who are not Loan Parties have ownership
interests. “Joint Venture” shall include any direct or indirect Subsidiary of
Parent which Subsidiary is not wholly owned, either directly or indirectly, by
Parent.
     “L/C Advance” shall mean, with respect to each Lender, such Lender’s
participation in any L/C Borrowing in accordance with its Revolving
Proportionate Share.
     “L/C Borrowing” shall mean an extension of credit resulting from a drawing
under any Letter of Credit which has not been reimbursed on the date when made
or refinanced as a Revolving Loan Borrowing.
     “L/C Credit Extension” shall mean, with respect to any Letter of Credit,
the issuance thereof, the amendment thereof, the extension of the expiry date
thereof, or the renewal or increase of the amount thereof.
     “L/C Issuer” shall mean Wells Fargo (or Trade Bank, as agent for Wells
Fargo) in its capacity as issuer of Letters of Credit hereunder (other than the
Existing Letters of Credit), or any successor issuer of Letters of Credit
hereunder; provided that subject to the terms of this Agreement, with respect to
the Existing Letters of Credit only, the L/C Issuer shall mean Bank of America,
N.A. in its capacity as the issuer of the Existing Letters of Credit.
     “L/C Obligations” shall mean, as at any date of determination, the
aggregate undrawn face amount of all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings.
     “Lead Arranger” shall have the meaning given to that term in clause (3) of
the introductory paragraph hereof.
     “Lender” and “Lenders” shall have the meaning given to such terms in clause
(2) of the introductory paragraph hereof and includes the L/C Issuer, the Swing
Line Lender, and each Affiliate of a Lender that is party to a Lender Rate
Contract or providing any Lender Bank Products (unless the context otherwise
requires).
     “Lender Bank Products” shall mean each and any of the following types of
services or facilities extended to the Loan Parties by any Lender or any
Affiliate of any Lender: (a) commercial credit cards; (b) cash management
services (including controlled disbursement services, ACH transactions, and
interstate depository network services), (c) returned items; and (d) foreign
exchange services and facilities.
     “Lender Rate Contract(s)” shall mean one or more Rate Contracts with
respect to the Indebtedness evidenced by this Agreement between a Borrower or
the Borrowers and one or more of the Lenders (or an Affiliate of a Lender,
whether or not such Lender subsequently ceases

-16-



--------------------------------------------------------------------------------



 



to be a “Lender” hereunder for any reason), on terms acceptable to such Borrower
or the Borrowers and that Lender or Lenders (or Affiliate(s)). Each Lender Rate
Contract shall be a Credit Document and shall be secured by the Liens created by
the Security Documents to the extent set forth in Section 2.14(a).
     “Letter of Credit” shall mean any letter of credit issued hereunder. A
Letter of Credit may be a Commercial Letter of Credit or a Standby Letter of
Credit.
     “Letter of Credit Application” shall mean an application and agreement
(including any master letter of credit agreement) for the issuance or amendment
of a Letter of Credit in the form from time to time in use by the L/C Issuer.
     “Letter of Credit Expiration Date” shall mean the day that is twenty-five
days prior to the Maturity Date (or, if such day is not a Business Day, the next
preceding Business Day).
     “Letter of Credit Sublimit” shall mean an amount equal to the lesser of (a)
$35,000,000 and (b) the Total Revolving Loan Commitment. The Letter of Credit
Sublimit is part of, and not in addition to, the Total Revolving Loan
Commitment.
     “LIBOR Loan” shall mean, at any time, a Revolving Loan which then bears
interest as provided in clause (ii) of Section 2.01(d).
     “LIBOR Rate” shall mean, with respect to any Interest Period for the LIBOR
Loans in any Revolving Loan Borrowing consisting of LIBOR Loans, a rate per
annum equal to the quotient (rounded upward if necessary to the nearest 1/16 of
one percent) of (a) the rate per annum appearing on the Telerate Page 3750 (or
such other display screen as may replace Page 3750 on Telerate Access Service or
any successor publication) on the second Business Day prior to the first day of
such Interest Period at or about 11:00 a.m. (London time) (or as soon thereafter
as practicable) (for delivery on the first day of such Interest Period) for a
term comparable to such Interest Period, divided by (b) one minus the Reserve
Requirement for such Loans in effect from time to time. If for any reason rates
are not available as provided in clause (a) of the preceding sentence, the rate
to be used in clause (a) shall be, at the Administrative Agent’s reasonable
discretion (in each case, rounded upward if necessary to the nearest 1/16 of one
percent), (i) the rate per annum at which Dollar deposits are offered to the
Administrative Agent in the London interbank eurodollar currency market or
(ii) the rate at which Dollar deposits are offered to the Administrative Agent
in, or by the Administrative Agent to major banks in, any offshore interbank
eurodollar market selected by the Administrative Agent, in each case on the
second Business Day prior to the commencement of such Interest Period at or
about 10:00 a.m. (for delivery on the first day of such Interest Period) for a
term comparable to such Interest Period and in an amount approximately equal to
the amount of the Loan to be made or funded by the Administrative Agent as part
of such Borrowing. The LIBOR Rate shall be adjusted automatically as to all
LIBOR Loans then outstanding as of the effective date of any change in the
Reserve Requirement.
     “Lien” shall mean, with respect to any property, any security interest,
mortgage, pledge, lien, charge, charter or other encumbrance in, of, or on such
property or the income therefrom, including, without limitation, the interest of
a vendor or lessor under a conditional sale

-17-



--------------------------------------------------------------------------------



 



agreement, Capital Lease or other title retention agreement, or any agreement to
provide any of the foregoing, and the filing of any financing statement or
similar instrument under the Uniform Commercial Code or comparable law of any
jurisdiction.
     “Loan” shall mean a Revolving Loan or a Swing Line Loan.
     “Loan Account” shall have the meaning given to that term in
Section 2.08(a).
     “Loan Parties” shall mean, collectively, Parent, Commercial Barge Line
Company, the Borrowers and all Subsidiaries of Parent or any of the Borrowers
(including American Commercial Barge Line LLC).
     “Maintenance Capital Expenditure” shall mean, with respect to any Person
and any period, all amounts expended by such Person during such period for the
maintenance, repair, restoration or refurbishment of the Capital Assets of such
Person computed in accordance with GAAP, but excluding any such expenditure
which adds to, increases or further expands the Capital Assets of such Person.
     “Margin Stock” shall have the meaning given to that term in Regulation U
issued by the Federal Reserve Board.
     “Maritime Administration Financing Indebtedness” shall mean Indebtedness
used to finance any vessels or projects of the Loan Parties through the U.S.
Government’s Title XI program whereby the U.S. Government provides a full faith
and credit guarantee of principal and interest of such Indebtedness.
     “Material Adverse Effect” shall mean any event or circumstance that has or
is reasonably expected to result in a material adverse effect on (a) the
operations, business or condition (financial or otherwise) of any Borrower
individually or the Loan Parties (taken as a whole); (b) the ability of a
Borrower to pay or perform the Obligations in accordance with the terms of this
Agreement and the other Credit Documents or the ability of the Guarantors,
collectively, to pay or perform any portion of their obligations in accordance
with the terms of the Guaranty; (c) the rights and remedies of the
Administrative Agent, the Security Trustee or any Lender under this Agreement,
the other Credit Documents or any related document, instrument or agreement;
(d) the value of the Collateral, the Administrative Agent’s, the Security
Trustee’s or any Lender’s security interest in the Collateral or the perfection
or priority of such security interests; or (e) the validity or enforceability of
any of the Credit Documents.
     “Material Documents” shall mean (a) the articles of incorporation,
certificate of incorporation, certificate of organization, limited liability
company agreement, by-laws and other organizational documents of the Loan
Parties and (b) the NRG Agreements.
     “Maturity” or “maturity” shall mean, with respect to any Loan, interest,
fee or other amount payable by a Borrower under this Agreement or the other
Credit Documents, the date such Loan, interest, fee or other amount becomes due,
whether upon the stated maturity or due date, upon acceleration or otherwise.
     “Maturity Date” shall mean April 27, 2012.

-18-



--------------------------------------------------------------------------------



 



     “Multiemployer Plan” shall mean any multiemployer plan within the meaning
of Section 3(37) of ERISA maintained or contributed to by a Loan Party or any
ERISA Affiliate.
     “Negative Pledge” shall mean a Contractual Obligation which contains a
covenant binding on Parent, a Borrower or any of their respective Subsidiaries
that prohibits Liens on any of its property, other than (a) any such covenant
contained in a Contractual Obligation granting or relating to a particular
Permitted Lien which affects only the property that is the subject of such
Permitted Lien and (b) any such covenant that does not apply to Liens securing
the Obligations or any guaranty thereof.
     “Net Condemnation Proceeds” shall mean an amount equal to: (a) any cash
payments or proceeds received by a Loan Party or the Administrative Agent or the
Security Trustee as a result of any condemnation or other taking or temporary or
permanent requisition of any property, any interest therein or right appurtenant
thereto, or any change of grade affecting any property, as the result of the
exercise of any right of condemnation or eminent domain by a Governmental
Authority (including a transfer to a Governmental Authority in lieu or
anticipation of a condemnation), minus (b) (i) any actual and reasonable costs
incurred by a Loan Party in connection with any such condemnation or taking
(including reasonable fees and expenses of counsel), and (ii) provisions for all
taxes payable as a result of such condemnation, without regard to the
consolidated results of operations of the Loan Parties, taken as a whole.
     “Net Income” shall mean with respect to any fiscal period, the net income
(or loss) of the Loan Parties for such period determined on a consolidated basis
in accordance with GAAP, consistently applied.
     “Net Insurance Proceeds” shall mean an amount equal to: (a) any cash
payments or proceeds received by a Loan Party or the Administrative Agent or the
Security Trustee under any casualty policy in respect of a covered loss
thereunder with respect to any property, minus (b) (i) any actual and reasonable
costs incurred by a Loan Party in connection with the adjustment or settlement
of any claims of a Loan Party in respect thereof (including reasonable fees and
expenses of counsel) and (ii) provisions for all taxes payable as a result of
such event without regard to the consolidated results of operations of Loan
Parties, taken as a whole.
     “Net Proceeds” shall mean:
          (a) With respect to any sale of any asset or property by any Person,
the aggregate consideration received by such Person from such sale less the sum
of (i) the actual amount of the reasonable fees and commissions payable to
Persons other than such Person or any Affiliate of such Person, the reasonable
legal expenses and other costs and expenses directly related to such sale that
are to be paid by such Person, (ii) the amount of any Indebtedness (other than
the Obligations) which is secured by such asset and is required to be repaid or
prepaid by such Person as a result of such sale and (iii) with respect to the
exercise by NRG of its option to purchase the Hall Street Terminal and/or not
more than 200 barges dedicated or allocable to the performance of the NRG
Agreements, all sums that NRG is permitted to set off against the purchase price
payable thereunder pursuant to the terms of the NRG Agreements, and with respect
to the foreclosure by NRG of the liens against the Hall Street Terminal granted
to it

-19-



--------------------------------------------------------------------------------



 




under the NRG Agreements, the obligations secured by such liens and all other
amounts that pursuant to applicable law are paid from the proceeds of such
foreclosure; and
          (b) With respect to any issuance or incurrence of any Indebtedness by
any Person, the aggregate consideration received by such Person from such
issuance or incurrence less the sum of the actual amount of the reasonable fees
and commissions payable to Persons other than such Person or any Affiliate of
such Person, the reasonable legal expenses and the other reasonable costs and
expenses directly related to such issuance or incurrence that are to be paid by
such Person.
     “Net Worth” shall mean, as at any date of determination, total
stockholders’ equity of the Loan Parties on such date (determined on a
consolidated basis without duplication in accordance with GAAP).
     “New Lender” shall have the meaning given to that term in
Section 2.01(b)(ii).
     “Non-Consenting Lender” shall have the meaning given to that term in
Section 8.04.
     “Nonrenewal Notice Date” shall have the meaning given to that term in
Section 2.02(b)(iii).
     “Note” shall mean a Revolving Loan Note or a Swing Line Note.
     “Notice” shall have the meaning set forth in Section 8.01(b).
     “Notice of Borrowing” shall mean a Notice of Loan Borrowing or a Notice of
Swing Line Borrowing.
     “Notice of Conversion” shall have the meaning given to that term in Section
2.01(e).
     “Notice of Interest Period Selection” shall have the meaning given to that
term in Section 2.01(f)(ii).
     “Notice of Loan Borrowing” shall have the meaning given to that term in
Section 2.01(c).
     “Notice of Swing Line Borrowing” shall mean a notice of a Swing Line
Borrowing pursuant to Section 2.03(b), which, if in writing, shall be
substantially in the form of Exhibit D.
     “NRG” shall mean NRG New Roads Holdings LLC and Louisiana Generating LLC,
individually and collectively, and their respective successors and assigns.
     “NRG Agreements” shall mean, collectively, (a) the Coal Transportation
Agreement among The Burlington Northern and Santa Fe Railway Company, ACLTS (as
successor by merger to American Commercial Line Terminals LLC) and Louisiana
Generating LLC pursuant to which The Burlington Northern and Santa Fe Railway
Company and ACLTS (as successor by merger to American Commercial Line Terminals
LLC) will transport certain tonnages of coal from mines in the Wyoming Powder
River Basin to the Big Cajun No. II steam-electric generating plant and coal
unloading dock of Louisiana Generating LLC, (b) the Security Side

-20-



--------------------------------------------------------------------------------



 



Letter Agreement among ACL, ACLTS (as successor by merger to American Commercial
Line Terminals LLC), American Commercial Barge Line LLC and NRG, (c) the Lease
between ACLTS (as successor by merger to American Commercial Line Terminals LLC)
and NRG New Roads Holdings LLC covering the Hall Street Terminal, (d) the
Terminal Option Agreement between ACLTS (as successor by merger to American
Commercial Line Terminals LLC) and NRG New Roads Holdings LLC, (e) the Barge and
Tug Option Agreement between ACL and NRG New Roads Holdings LLC, (f) the Deed of
Trust granted by ACLTS (as successor by merger to American Commercial Line
Terminals LLC) to NRG in respect of the Hall Street Terminal, (g) the
Conditional Assignments and Assumptions of Lease, between ACLTS (as successor by
merger to American Commercial Line Terminals LLC) and NRG New Roads Holdings LLC
with respect to leased properties comprising a portion of the Hall Street
Terminal, (h) the Conditional Assignment of Inter Carrier Agreement between
ACLTS (as successor by merger to American Commercial Line Terminals LLC) and NRG
New Roads Holdings LLC, and (i) the Operations Side Letter Agreement between
ACLTS (as successor by merger to American Commercial Line Terminals LLC) and
Louisiana Generating LLC, each dated as of December 10, 2004.
     “NRG Intercreditor Agreement” shall mean the Intercreditor Agreement
executed by and among Wells Fargo (in its capacity as the Administrative Agent
and the Security Trustee), Louisiana Generating LLC and NRG New Roads Holdings
LLC, substantially in the form of Exhibit G or such other form as may be
approved by the Required Lenders.
     “Obligations” shall mean and include all loans, advances, debts,
liabilities and obligations, howsoever arising, owed or owing by one or more of
the Borrowers to the Administrative Agent, the Security Trustee or any Lender
(or in the case of any Lender Rate Contract or any Lender Bank Products, any
Affiliate of a Lender, as applicable) of every kind and description (whether or
not evidenced by any note or instrument and whether or not for the payment of
money), direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising pursuant to the terms of this Agreement or any of
the other Credit Documents, including without limitation all interest (including
interest that accrues after the commencement of any bankruptcy or other
insolvency proceeding by or against a Borrower or any one or more of the
Borrowers, whether or not allowed or allowable), fees, charges, expenses,
attorneys’ fees and accountants’ fees chargeable to and payable by the Borrowers
hereunder and thereunder.
     “Other Taxes” shall have the meaning given to such term in Section 2.12(b).
     “Parent” shall mean American Commercial Lines Inc., a Delaware corporation.
     “Participant” shall have the meaning given to that term in Section 8.05(b).
     “Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56 (commonly known as the USA Patriot Act).
     “PBGC” shall mean the Pension Benefit Guaranty Corporation.

-21-



--------------------------------------------------------------------------------



 



     “Pension Plan” shall mean any “employee pension benefit plan” (as such term
is defined in Section 3(2) of ERISA), other than a Multiemployer Plan and a
Foreign Plan, that is subject to Title IV of ERISA and is sponsored or
maintained by a Loan Party or any ERISA Affiliate or to which a Loan Party or
any ERISA Affiliate contributes or has an obligation to contribute.
     “Perfection Certificate” shall mean a Perfection Certificate in
substantially the form of Exhibit K, appropriately completed and duly executed
by the Parent.
     “Permitted Acquisition” shall mean any acquisition permitted under Section
5.02(d)(ii).
     “Permitted Indebtedness” shall have the meaning given to that term in
Section 5.02(a).
     “Permitted Liens” shall have the meaning given to that term in Section
5.02(b).
     “Person” shall mean and include an individual, a partnership, a corporation
(including a business trust), a joint stock company, an unincorporated
association, a limited liability company, a joint venture, a trust or other
entity or a Governmental Authority.
     “Phased-Out Entities” shall mean American Barge Lines Company, ACL Finance
Corp., American Commercial Lines International LLC and ACBL Dominica S.A.
     “Platform” shall have the meaning set forth in Section 8.01(b).
     “Pledged Intercompany Notes” shall have the meaning given to that term in
Schedule 3.01(a)(v).
     “Pricing Grid” shall mean,

                              Pricing Grid         Applicable   Applicable      
      Margin for   Margin for Base   Commitment Fee Tier   Total Leverage Ratio
  LIBOR Loans   Rate Loans   Percentage
1
  ³ 2.50     1.50 %     0.25 %     0.30 %
2
  ³ 2.00 < 2.50     1.25 %     0.00 %     0.25 %
3
  ³ 1.50 < 2.00     1.00 %     0.00 %     0.20 %
4
  ³ 1.00 < 1.50     0.75 %     0.00 %     0.15 %
5
  < 1.00     0.625 %     0.00 %     0.125 %

     Any increase or decrease in the Applicable Margin and Commitment Fee
Percentage resulting from a change in the Total Leverage Ratio shall become
effective as of the fifth day immediately following the date a quarterly
Compliance Certificate is delivered pursuant to Section 5.01(a)(iii); provided,
however, that if no quarterly Compliance Certificate is delivered when due in
accordance with such Section, then Tier 1 shall apply as of the date of the
failure to deliver such Compliance Certificate until such date as the Borrower
delivers such Compliance Certificate in form and substance acceptable to the
Administrative Agent and thereafter the Applicable Margin shall be based on the
Total Leverage Ratio indicated on such Compliance Certificate until such time as
the Applicable Margin is further adjusted as set forth in this

-22-



--------------------------------------------------------------------------------



 



definition. Notwithstanding anything to the contrary herein, the Applicable
Margin and Commitment Fee Percentage in effect from the Closing Date until the
first adjustment to occur after June 30, 2007 shall be determined based upon
Tier 5 of the Pricing Grid. If the Total Leverage Ratio reported in the
Compliance Certificate shall be determined to have been incorrectly reported and
if correctly reported would have resulted in a higher Applicable Margin or
Commitment Fee Percentage, then at the Administrative Agent’s election the
Applicable Margin and Commitment Fee Percentage shall be retroactively adjusted
to reflect the higher rate that would have been applicable had the Total
Leverage Ratio been correctly reported in such Compliance Certificate.
     “Prime Rate” shall mean the per annum rate of interest most recently
announced within Wells Fargo at its principal office in San Francisco,
California as its Prime Rate, with the understanding that Wells Fargo’s Prime
Rate is one of its base rates and serves as the basis upon which effective rates
of interest are calculated for those loans making reference thereto, and is
evidenced by the recording thereof after its announcement in such internal
publication or publications as Wells Fargo may designate. Any change in the Base
Rate resulting from a change in the Prime Rate shall become effective on the
Business Day on which each such change in the Prime Rate occurs.
     “Proposed Change” shall have the meaning given to that term in
Section 8.04.
     “Proposed Target” shall have the meaning given to that term in Section
5.02(d).
     “Rate Contract” shall mean any agreement with respect to any swap, cap,
collar, hedge, forward, future or derivative transaction or option or similar
agreement involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions.
     “Real Property Security Documents” shall mean (a) each document listed on
Schedule 1.01(a), and (b) each deed of trust, mortgage or leasehold deed of
trust or leasehold mortgage delivered in accordance with Section 5.01(k) or
otherwise in connection with the Credit Documents.
     “Receipt Date” shall have the meaning given to that term in Section
2.06(c)(v).
     “Register” shall have the meaning given to that term in Section 8.05(d).
     “Reduction Notice” shall have the meaning given to that term in Section
2.04(a).
     “Relevant Sale” shall have the meaning given to that term in Section
2.06(c)(iii).
     “Reportable Event” shall have the meaning given to that term in Title IV of
ERISA and applicable regulations thereunder.
     “Required Lenders” shall mean, at any time, the Lenders whose Revolving
Proportionate Shares then exceed fifty percent (50%) of the total Revolving
Proportionate Shares of all Lenders; provided that at any time any Lender is a
Defaulting Lender, such Defaulting Lender

-23-



--------------------------------------------------------------------------------



 



shall be excluded in determining “Required Lenders”, and “Required Lenders”
shall mean at such time non-Defaulting Lenders having total Revolving
Proportionate Shares exceeding fifty percent (50%) of the total Revolving
Proportionate Shares of all non-Defaulting Lenders; provided that, in no event
shall Required Lenders consist of fewer than two non-Defaulting Lenders at any
time at which there shall be at least two non-Defaulting Lenders party to this
Agreement.
     “Requirement of Law” applicable to any Person shall mean (a) the articles
or certificate of incorporation, certificate of organization, limited liability
company agreement, by-laws or other organizational or governing documents of
such Person, (b) any Governmental Rule applicable to such Person, (c) any
Governmental Authorization granted by or obtained from any Governmental
Authority or under any Governmental Rule for the benefit of such Person or
(d) any judgment, decision, award, decree, writ or determination of any
Governmental Authority or arbitrator, in each case applicable to or binding upon
such Person or any of its property or to which such Person or any of its
property is subject.
     “Reserve Requirement” shall mean, with respect to any day in an Interest
Period for a LIBOR Loan, the aggregate of the maximum of the reserve requirement
rates (expressed as a decimal) in effect on such day for eurocurrency funding
(currently referred to as “Eurocurrency liabilities” in Regulation D of the
Federal Reserve Board) maintained by a member bank of the Federal Reserve
System. As used herein, the term “reserve requirement” shall include, without
limitation, any basic, supplemental or emergency reserve requirements imposed on
any Lender by any Governmental Authority.
     “Responsible Officer” shall mean, with respect to a Loan Party, the chief
executive officer, president, chief financial officer, vice president, treasurer
or director of treasury of such Loan Party. Any document delivered hereunder
that is signed by a Responsible Officer of a Loan Party and any request or other
communication conveyed telephonically or otherwise by a Responsible Officer of a
Loan Party (or any Person reasonably believed by the Administrative Agent or the
Security Trustee to be a Responsible Officer of a Loan Party) shall be
conclusively presumed to have been authorized by all necessary corporate,
company, partnership and/or other action on the part of such Loan Party and such
Responsible Officer (or such Person reasonably believed by the Administrative
Agent or the Security Trustee to be a Responsible Officer) shall be conclusively
presumed to have acted on behalf of such Loan Party.
     “Revolving Loan” shall have the meaning given to that term in
Section 2.01(a).
     “Revolving Loan Borrowing” shall mean a borrowing by the Borrowers
consisting of the Revolving Loans made by each of the Lenders to the Borrowers
on the same date and of the same Type pursuant to a single Notice of Loan
Borrowing for Revolving Loans.
     “Revolving Loan Commitment” shall mean, with respect to each Lender, the
Dollar amount set forth under the caption “Revolving Loan Commitment” opposite
such Lender’s name on Part A of Schedule I, or, if changed in accordance with
this Agreement, such Dollar amount as may be set forth for such Lender in the
Register.
     “Revolving Loan Note” shall have the meaning given to that term in Section
2.08(b).

-24-



--------------------------------------------------------------------------------



 



     “Revolving Proportionate Share” shall mean:
          (a) With respect to any Lender so long as the Revolving Loan
Commitments are in effect, the ratio (expressed as a percentage rounded to the
eighth digit to the right of the decimal point) of (i) such Lender’s Revolving
Loan Commitment at such time to (ii) the Total Revolving Loan Commitment at such
time; and
          (b) With respect to any Lender at any other time, the ratio (expressed
as a percentage rounded to the eighth digit to the right of the decimal point)
of (i) the sum of (A) the aggregate Effective Amount of such Lender’s Revolving
Loans, (B) such Lender’s pro rata share of the Effective Amount of all L/C
Obligations, and (C) such Lender’s pro rata share of the aggregate Effective
Amount of all Swing Line Loans to (ii) the sum of (A) the aggregate Effective
Amount of all Revolving Loans and Swing Line Loans and (B) the Effective Amount
of all L/C Obligations.
     The initial Revolving Proportionate Share of each Lender is set forth under
the caption “Revolving Proportionate Share” opposite such Lender’s name on
Schedule I.
     “Security Agreement” shall mean that certain Security Agreement, dated as
of the date hereof, among the Borrowers, each Guarantor party thereto and the
Administrative Agent , substantially in the form of Exhibit L.
     “Security Documents” shall mean and include the Security Agreement, the
Intellectual Property Security Agreement, each Control Agreement, each Real
Property Security Document, each Vessel Security Document, each pledge agreement
or security agreement delivered in accordance with Section 5.01(i), any deed of
trust or mortgage and all other instruments, agreements, certificates, opinions
and documents (including Uniform Commercial Code financing statements and
fixture filings) delivered to the Administrative Agent, the Security Trustee or
any Lender in connection with any Collateral or to secure the Obligations or the
obligation of a Guarantor under the Credit Documents.
     “Security Trustee” shall have the meaning given to that term in clause
(3) of the introductory paragraph hereof.
     “Ship Mortgage Act” means Chapter 313 of Title 46 of the United States
Code.
     “Solvent” shall mean, with respect to any Person on any date, that on such
date (a) the fair value of the property of such Person is greater than the fair
value of the liabilities (including contingent, subordinated, matured and
unliquidated liabilities) of such Person, (b) the present fair saleable value of
the assets of such Person is greater than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (c) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature and (d) such Person is not engaged in or about to
engage in business or transactions for which such Person’s property would
constitute an unreasonably small capital.

-25-



--------------------------------------------------------------------------------



 



     “Standby Letter of Credit” shall mean any of the standby letters of credit
issued by the L/C Issuer under this Agreement, either as originally issued or as
the same may be supplemented, modified, amended, extended, restated or
supplanted.
     “Subordinated Obligations” shall mean, as of any date of determination
(without duplication), any Indebtedness of the Borrowers, Parent or any of their
respective Subsidiaries on that date which has been subordinated in right of
payment to the Obligations in a manner reasonably satisfactory to the Required
Lenders and contains such other protective terms with respect to senior debt
(such as amount, maturity, amortization, interest rate, covenants, defaults,
remedies, payment blockage and terms of subordination) as the Required Lenders
may reasonably require.
     “Subsidiary” of any Person shall mean (a) any corporation of which more
than 50% of the issued and outstanding Equity Securities having ordinary voting
power to elect a majority of the board of directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more of its other Subsidiaries or by one or
more of such Person’s other Subsidiaries, (b) any partnership, joint venture,
limited liability company or other association of which more than 50% of the
equity interests having the power to vote, direct or control the management of
such partnership, joint venture or other association is at the time owned and
controlled by such Person, by such Person and one or more of the other
Subsidiaries or by one or more of such Person’s other Subsidiaries or (c) any
other Person included in the Financial Statements of such Person on a
consolidated basis. Unless otherwise indicated in this Agreement, “Subsidiary”
shall mean a Subsidiary of a Loan Party.
     “Surety Instruments” shall mean all letters of credit (including standby
and commercial), banker’s acceptances, bank guaranties, shipside bonds, surety
bonds and similar instruments.
     “Swing Line” shall mean the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.03.
     “Swing Line Borrowing” shall mean a borrowing of a Swing Line Loan.
     “Swing Line Lender” shall mean Wells Fargo in its capacity as provider of
Swing Line Loans, or any successor swing line lender hereunder.
     “Swing Line Loan” shall mean the meaning specified in Section 2.03(a).
     “Swing Line Note” shall have the meaning given to that term in Section
2.08(c).
     “Swing Line Settlement Date” shall mean the fifteenth day of each month and
the last Business Day of each month.
     “Swing Line Sublimit” shall mean an amount equal to the lesser of (a)
$10,000,000 and (b) the Total Revolving Loan Commitment. The Swing Line Sublimit
is part of, and not in addition to, the Total Revolving Loan Commitment.

-26-



--------------------------------------------------------------------------------



 



     “Taxes” shall have the meaning given to such term in Section 2.12(a).
     “Termination Value” shall mean, in respect of any one or more Rate
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Rate Contracts, (a) for any date on or after
the date such Rate Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a) the amount(s) determined as the
mark-to-market value(s) for such Rate Contracts, as determined by the
Administrative Agent based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Rate Contracts
which may include any Lender.
     “Total Debt” shall mean all Indebtedness of the Loan Parties on a
consolidated basis.
     “Total Leverage Ratio” shall mean, at any time, the ratio of (a) Total Debt
at such time, to (b) Adjusted EBITDA for the four quarter period ended as of the
end of the most recent fiscal quarter.
     “Total Revolving Loan Commitment” shall mean, at any time, Four Hundred
Million Dollars ($400,000,000) or, if such amount is reduced pursuant to
Section 2.04(a) or (b), the amount to which so reduced and in effect at such
time, or, if such amount is increased pursuant to Section 2.01(b), the amount to
which so increased and in effect at such time.
     “Trade Bank” shall mean Wells Fargo HSBC Trade Bank, N.A.
     “Type” shall mean, with respect to any Loan or Borrowing at any time, the
classification of such Loan or Borrowing by the type of interest rate it then
bears, whether an interest rate based upon the Base Rate or the LIBOR Rate.
     “Unfunded Pension Liability” shall mean the excess of a Pension Plan’s
benefit liabilities under Section 4001(a)(16) of ERISA, over the current value
of that Pension Plan’s assets, determined in accordance with the assumptions
used for funding the Pension Plan pursuant to Section 412 of the IRC for the
applicable plan year.
     “Unreimbursed Amount” has the meaning set forth in Section 2.02(c)(i).
     “Unused Revolving Commitment” shall mean, at any time, the remainder of
(a) the Total Revolving Loan Commitment at such time minus (b) the sum of the
Effective Amount of all Revolving Loans and the Effective Amount of all L/C
Obligations outstanding at such time. For the avoidance of doubt, Swing Line
Loans shall not be counted as Revolving Loans for purposes of determining the
amount of Unused Revolving Commitment.
     “Vessel” or “Vessels” shall mean the towboats, barges and other vessels
owned, leased or operated by a Loan Party.
     “Vessel Mortgage” means each first preferred mortgage made or to be made by
a Loan Party in favor of the Security Trustee in respect of the documented
Vessels owned by such party in substantially the form of Exhibit F.

-27-



--------------------------------------------------------------------------------



 



     “Vessel Security Documents” shall mean (a) each document listed on Schedule
1.01(b) and (b) each ship mortgage or similar document delivered in accordance
with Section 5.01(k) or otherwise in connection with the Credit Documents
covering vessels owned by a Loan Party.
     “Wells Fargo” shall mean have the meaning given to that term in clause
(4) of the introductory paragraph hereof.
     1.02. GAAP. Unless otherwise indicated in this Agreement or any other
Credit Document, all accounting terms used in this Agreement or any other Credit
Document shall be construed, and all accounting and financial computations
hereunder or thereunder shall be computed, in accordance with GAAP, applied in a
consistent manner with the principles used in the preparation of the Financial
Statements used in Section 4.01(i). If GAAP changes during the term of this
Agreement such that any covenants contained herein would then be calculated in a
different manner or with different components, other than changes in GAAP that
require items to be included in the definition of Indebtedness that were not so
required before such change, the Borrowers, the Lenders and the Administrative
Agent agree to negotiate in good faith to amend this Agreement in such respects
as are necessary to conform those covenants as criteria for evaluating the Loan
Parties’ financial condition to substantially the same criteria as were
effective prior to such change in GAAP; provided, however, that, until the
Borrowers, the Lenders and the Administrative Agent so amend this Agreement, all
such covenants shall be calculated in accordance with GAAP, as in effect
immediately prior to such change.
     1.03. Headings. The table of contents, captions and section headings
appearing in this Agreement are included solely for convenience of reference and
are not intended to affect the interpretation of any provision of this
Agreement.
     1.04. Plural Terms. All terms defined in this Agreement or any other Credit
Document in the singular form shall have comparable meanings when used in the
plural form and vice versa.
     1.05. Time. All references in this Agreement and each of the other Credit
Documents to a time of day shall mean New York, New York time, unless otherwise
indicated.
     1.06. Governing Law. Unless otherwise expressly provided in any Credit
Document, this Agreement and each of the other Credit Documents shall be
governed by and construed in accordance with the laws of the State of New York
without reference to conflicts of law rules other than Section 5-1401 of the
General Obligations Law of the State of New York. The scope of the foregoing
governing law provision is intended to be all-encompassing of any and all
disputes that may be brought in any court or any mediation or arbitration
proceeding and that relate to the subject matter of the Credit Documents,
including contract claims, tort claims, breach of duty claims and all other
common law and statutory claims.
     1.07. Construction. This Agreement is the result of negotiations among, and
has been reviewed by, the Borrowers, the Lenders, the Administrative Agent, the
Security Trustee and their respective counsel. Accordingly, this Agreement shall
be deemed to be the product of all parties hereto, and no ambiguity shall be
construed in favor of or against the Borrowers, any Lender, the Administrative
Agent or the Security Trustee.

-28-



--------------------------------------------------------------------------------



 



     1.08. Entire Agreement. This Agreement and each of the other Credit
Documents, taken together, constitute and contain the entire agreement of the
Borrowers, the Lenders, the Administrative Agent and the Security Trustee and
supersede any and all prior agreements, negotiations, correspondence,
understandings and communications among the parties, whether written or oral,
respecting the subject matter hereof including, except to the extent expressly
set forth therein, the commitment letter dated as of March 28, 2007 between
Parent and the Administrative Agent but excluding the Administrative Agent’s Fee
Letter (and the Borrowers hereby agree to be bound by the provisions of such
commitment letter that survive the Closing Date and by the provisions of the
Administrative Agent’s Fee Letter as if the Borrowers were original signatories
thereto).
     1.09. Calculation of Interest and Fees. All calculations of interest and
fees under this Agreement and the other Credit Documents for any period
(a) shall include the first day of such period and exclude the last day of such
period, provided that any Loan that is repaid on the same day on which it is
made shall bear interest for one day and (b) shall be calculated on the basis of
a year of 360 days for actual days elapsed, except that during any period any
Loan bears interest based upon the Prime Rate, such interest shall be calculated
on the basis of a year of 365 or 366 days, as appropriate, for actual days
elapsed.
     1.10. References.
          (a) References in this Agreement to “Recitals,” “Sections,”
“Paragraphs,” “Exhibits” and “Schedules” are to recitals, sections, paragraphs,
exhibits and schedules herein and hereto unless otherwise indicated.
          (b) References in this Agreement or any other Credit Document to any
document, instrument or agreement (i) shall include all exhibits, schedules and
other attachments hereto or thereto, (ii) shall include all documents,
instruments or agreements issued or executed in replacement thereof if such
replacement is permitted hereby or thereby, and (iii) shall mean such document,
instrument or agreement, or replacement or predecessor thereto, as amended,
modified and supplemented from time to time and in effect at any given time if
such amendment, modification or supplement is permitted hereby or thereby.
          (c) References in this Agreement or any other Credit Document to any
Governmental Rule (i) shall include any successor Governmental Rule, (ii) shall
include all rules and regulations promulgated under such Governmental Rule (or
any successor Governmental Rule), and (iii) shall mean such Governmental Rule
(or successor Governmental Rule) and such rules and regulations, as amended,
modified, codified or reenacted from time to time and in effect at any given
time.
          (d) References in this Agreement or any other Credit Document to any
Person in a particular capacity (i) shall include any successors to and
permitted assigns of such Person in that capacity and (ii) shall exclude such
Person individually or in any other capacity.
     1.11. Other Interpretive Provisions. The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement or any other
Credit Document shall refer to this Agreement or such other Credit Document, as
the case may be, as a whole and not to any

-29-



--------------------------------------------------------------------------------



 



particular provision of this Agreement or such other Credit Document, as the
case may be. The words “include” and “including” and words of similar import
when used in this Agreement or any other Credit Document shall not be construed
to be limiting or exclusive. In the event of any inconsistency between the terms
of this Agreement and the terms of any other Credit Document, the terms of this
Agreement shall govern.
     1.12. Rounding. Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed in this
Agreement and rounding the result up or down to the nearest number (with a
round-up if there is no nearest number) to the number of places by which such
ratio is expressed in this Agreement.
     1.13. Joint and Several Obligations. Each of the Borrowers agrees that its
obligations and liabilities (including the Obligations) under this Agreement and
all other Credit Documents are joint and several obligations. Each Borrower
acknowledges and agrees that, for purposes of the Credit Documents, the
Borrowers constitute a single integrated financial enterprise and that each
receives a benefit from the availability of credit under this Agreement to each
other Borrower.
ARTICLE II. CREDIT FACILITY.
     2.01. Loan Facility.
          (a) Revolving Loan Availability. On the terms and subject to the
conditions of this Agreement, each Lender severally agrees to advance to the
Borrowers from time to time during the period beginning on the Closing Date up
to, but not including the Maturity Date such loans in Dollars as the Borrowers
may request under this Section 2.01(a) (individually, a “Revolving Loan”);
provided, however, that (i) the sum of (A) the Effective Amount of all Revolving
Loans made by such Lender at any time outstanding and (B) such Lender’s
Revolving Proportionate Share of the Effective Amount of all L/C Obligations and
all Swing Line Loans at any time outstanding shall not exceed such Lender’s
Revolving Loan Commitment at such time and (ii) the sum of (A) the Effective
Amount of all Revolving Loans made by all the Lenders at any time outstanding
and (B) the Effective Amount of all L/C Obligations and Swing Line Loans at any
time outstanding shall not exceed the Total Revolving Loan Commitment at such
time. All Revolving Loans shall be made on a pro rata basis by the Lenders in
accordance with their respective Revolving Proportionate Shares, with each
Revolving Loan Borrowing to be comprised of a Revolving Loan by each Lender
equal to such Lender’s Revolving Proportionate Share of such Revolving Loan
Borrowing. Except as otherwise provided herein, the Borrowers may borrow, repay
and reborrow Revolving Loans until the Maturity Date.
          (b) Optional Increases.
               (i) On the terms and subject to the conditions set forth below,
Borrowers may, at any time before the Maturity Date, increase the Total
Revolving Loan Commitment; provided that:

-30-



--------------------------------------------------------------------------------



 



                    (A) after giving effect to the requested increase, the
aggregate amount of the increases in the Total Revolving Loan Commitment
pursuant to this Section 2.01(b) shall not exceed $200,000,000;
                    (B) all required third party consents and approvals shall
have been obtained;
                    (C) prior to the date of any proposed increase, the Total
Revolving Loan Commitment shall not have been decreased pursuant to
Section 2.04(b);
                    (D) each such increase in the Total Revolving Loan
Commitment shall be equal to $25,000,000 or an integral multiple of $5,000,000
in excess thereof;
                    (E) no Default or Event of Default shall have occurred and
be continuing or shall occur as a result of such increase; and
                    (F) the Borrowers and the Guarantors shall have executed and
delivered such documents and instruments and taken such other actions as may be
reasonably requested by the Administrative Agent in connection with such
increases in the Total Revolving Loan Commitment (including documents related to
the Real Estate Security Documents and insurance endorsements, new or amended
Notes, any related fee letters, documents evidencing the increased Revolving
Loan Commitment held by any applicable Lender, any joinder agreements related to
a New Lender, reaffirmations of the Guaranty, resolutions regarding the increase
in the Total Revolving Loan Commitment and related actions taken by Borrowers
and the Guarantors, certified as true and correct by a Responsible Officer and
legal opinions, all in form and substance reasonably satisfactory to the
Administrative Agent).
Any request under this Section 2.01(b) shall be submitted by the Borrowers to
the Administrative Agent (which shall promptly forward copies to the Lenders),
specify the proposed effective date and amount of such increase (and whether
such increase shall be an increase in the Total Revolving Loan Commitment) and
be accompanied by a certificate of a Responsible Officer stating that no Default
or Event of Default exists or will occur as a result of such increase. If any
fees are to be paid or offered in connection with such increase, the
Administrative Agent (with the consent of the Borrowers) may also specify any
fees offered to those Lenders (the “Increasing Lenders”) which agree to increase
the amount of their respective Revolving Loan Commitment, which fees may be
variable based upon the amount by which any such Lender is willing to increase
the amount of its Revolving Loan Commitment; no Lender which is not an
Increasing Lender shall be entitled to receive any such fees. No Lender shall
have any obligation, express or implied, to offer to increase the amount of its
Revolving Loan Commitment. Only the consent of each Increasing Lender shall be
required for an increase in the amount of the Total Revolving Loan Commitment
pursuant to this Section 2.01(b)(i). No Lender which elects not to increase the
amount of its Revolving Loan Commitment may be replaced in respect of its
existing Revolving Loan Commitment as a result thereof without such Lender’s
written consent.

-31-



--------------------------------------------------------------------------------



 



               (ii) Each Increasing Lender shall, as soon as practicable after
the Borrowers have submitted a request under Section 2.01(b)(i), specify the
amount of the proposed increase in its Revolving Loan Commitment which it is
willing to offer. To the extent the increased Revolving Loan Commitment of the
Increasing Lenders is insufficient or there are no Increasing Lenders, the
Borrowers may designate new lenders who qualify as Eligible Assignees and which
are reasonably acceptable to the Administrative Agent as additional Lenders
hereunder in accordance with this Section 2.01(b)(ii) (each such new Lender
being a “New Lender”), which New Lender may assume all or a portion of the
increase in the amount of the Total Revolving Loan Commitment. The Borrowers
shall pay a fee to the Administrative Agent solely for the account of the
Administrative Agent in connection any such increase as set forth in the
Administrative Agent’s Fee Letter. The Borrowers and the Administrative Agent
shall have discretion jointly to adjust the allocation of the increased
aggregate principal amount of the Total Revolving Loan Commitment among
Increasing Lenders and New Lenders.
               (iii) Each New Lender designated by the Borrowers and reasonably
acceptable to the Administrative Agent shall become an additional party hereto
as a New Lender concurrently with the effectiveness of the proposed increase in
the amount of the Total Revolving Loan Commitment upon its execution of an
instrument of joinder (which may contain such modifications to this Agreement
and terms and conditions relating thereto as may be necessary to ensure that
such Revolving Loan Commitments are treated as Revolving Loan Commitments for
all purposes under the Credit Documents), in each case prepared by the
Administrative Agent and otherwise in form and substance reasonably satisfactory
to the Administrative Agent. Each New Lender shall provide the documentation
required by Section 2.12(e).
               (iv) Subject to the foregoing, any increase in the Total
Revolving Loan Commitment requested by Borrowers shall be effective as of the
date proposed by Borrowers (the “Increase Effective Date”) and shall be in the
principal amount equal to (i) the amount which the Increasing Lenders are
willing to assume as increases to the amount of their Revolving Loan
Commitments, plus (ii) the amount offered by the New Lenders with respect to the
Total Revolving Loan Commitment, in either case as adjusted by Borrowers and the
Administrative Agent pursuant to the last sentence of Section 2.01(b)(ii).
               (v) On or prior to the Increase Effective Date, with respect to
any increase in the Total Revolving Loan Commitment, the Administrative Agent
shall notify each Lender of the amount required to be paid by or to such Lender
so that the Revolving Loans held by the Lenders on the Increase Effective Date
(before giving effect to any new Revolving Loans made on such date) shall be
held by each Lender pro rata in accordance with the Revolving Loan Commitments
of the Lenders as adjusted pursuant to the last sentence of Section 2.01(b)(ii).
Each Lender which is required to reduce the amount of Revolving Loans held by it
(each such Lender, a “Decreasing Lender”) shall irrevocably assign, without
recourse or warranty of any kind whatsoever (except that each Decreasing Lender
warrants that it is the legal and beneficial owner of the Revolving Loans
assigned by it under this Section 2.01(b)(v) and that such Revolving Loans are
held by such Decreasing Lender free and clear of adverse claims), to each
Increasing Lender and New Lender participating in the applicable increase in the
Total Revolving Loan Commitment, and each applicable Increasing Lender and New
Lender shall irrevocably acquire from the Decreasing Lenders, a portion of the
principal amount of the

-32-



--------------------------------------------------------------------------------



 



Revolving Loans of each Decreasing Lender (collectively, the “Acquired Portion”)
outstanding on the Increase Effective Date (before giving effect to any new
Revolving Loans made on such date) in an amount such that the principal amount
of the Revolving Loans held by each applicable Increasing Lender, New Lender and
Decreasing Lender as of the Increase Effective Date shall be held in accordance
with each such Lender’s Revolving Proportionate Share (if any) as of such date.
Such assignment and acquisition shall be effective on the Increase Effective
Date automatically and without any action required on the part of any party
other than the payment by the applicable Increasing Lenders and New Lenders to
the Administrative Agent for the account of the Decreasing Lenders of an
aggregate amount equal to the Acquired Portion, which amount shall be allocated
and paid by the Administrative Agent at or before 12:00 p.m. on the Increase
Effective Date to the Decreasing Lenders pro rata based upon the respective
reductions in the principal amount of the Revolving Loans held by such Lenders
on the Increase Effective Date (before giving effect to any new Revolving Loans
made on such date). Each of the Administrative Agent and the Lenders shall
adjust its records accordingly to reflect the payment of the Acquired Portion.
The payments to be made in respect of the Acquired Portion shall be made by the
applicable Increasing Lenders and New Lenders to the Administrative Agent in
Dollars in immediately available funds at or before 11:00 a.m. on the Increase
Effective Date, such payments to be made by the applicable Increasing Lenders
and New Lenders pro rata based upon the respective increases in the amount of
the Revolving Loan Commitments held by such Lenders on the Increase Effective
Date.
               (vi) To the extent any of the Revolving Loans acquired by the
applicable Increasing Lenders and New Lenders from the Decreasing Lenders
pursuant to Section 2.01(b)(v) above are LIBOR Loans and the Increase Effective
Date is not the last day of an Interest Period for such LIBOR Loans, the
Decreasing Lenders shall be entitled to compensation from the Borrowers as
provided in Section 2.13 (as if the Borrowers had prepaid such Revolving Loans
in an amount equal to the Acquired Portion on the Increase Effective Date).
          (c) Notice of Loan Borrowing. The Borrowers shall request each
Revolving Loan Borrowing by delivering to the Administrative Agent an
irrevocable written notice substantially in the form of Exhibit A (a “Notice of
Loan Borrowing”), duly executed by a Responsible Officer of the Borrowers and
appropriately completed (or, in the case of a Notice of Loan Borrowing for a
Revolving Loan Borrowing, shall notify the Administrative Agent by telephone, to
be promptly confirmed by the delivery to the Administrative Agent of a signed
Notice of Loan Borrowing for such Revolving Loan Borrowing, which may be
delivered by facsimile), which specifies, among other things:
               (i) The principal amount of the requested Revolving Loan
Borrowing, which shall be in the amount of (A) $3,000,000 or an integral
multiple of $500,000 in excess thereof in the case of a Borrowing consisting of
Base Rate Loans; or (B) $5,000,000 or an integral multiple of $1,000,000 in
excess thereof in the case of a Borrowing consisting of LIBOR Loans;
               (ii) Whether the requested Revolving Loan Borrowing is to consist
of Base Rate Loans or LIBOR Loans;

-33-



--------------------------------------------------------------------------------



 



               (iii) If the requested Revolving Loan Borrowing is to consist of
LIBOR Loans, the initial Interest Periods selected by the Borrowers for such
LIBOR Loans in accordance with Section 2.01(f); and
               (iv) The date of the requested Revolving Loan Borrowing, which
shall be a Business Day.
The Borrowers shall give each Notice of Loan Borrowing for Revolving Loans to
the Administrative Agent not later than 1:00 p.m. at least three (3) Business
Days before the date of the requested Revolving Loan Borrowing in the case of a
Revolving Loan Borrowing consisting of LIBOR Loans and not later than 1:00 p.m.
at least one (1) Business Day before the date of the requested Revolving Loan
Borrowing in the case of a Revolving Loan Borrowing consisting of Base Rate
Loans. Each Notice of Loan Borrowing shall be delivered by first-class mail,
facsimile, e-mail or other web-based communication to the Administrative Agent
at the office or facsimile number and during the hours specified in
Section 8.01; provided, however, that the Borrowers shall promptly deliver to
the Administrative Agent the original of any Notice of Loan Borrowing initially
delivered by facsimile, e-mail or other web-based communication. The
Administrative Agent shall promptly notify each Lender of the contents of each
Notice of Loan Borrowing for Revolving Loans and of the amount and Type of (and,
if applicable, the Interest Period for) the Revolving Loan to be made by such
Lender as part of the requested Revolving Loan Borrowing.
          (d) Interest Rates. The Borrowers shall pay interest on the unpaid
principal amount of each Revolving Loan from the date of such Revolving Loan
until paid in full, at one of the following rates per annum:
               (i) During such periods as such Loan is a Base Rate Loan, at a
rate per annum equal to the Base Rate plus the Applicable Margin therefor, such
rate to change from time to time as the Applicable Margin or Base Rate shall
change; and
               (ii) During such periods as such Loan is a LIBOR Loan, at a rate
per annum equal at all times during each Interest Period for such LIBOR Loan to
the LIBOR Rate for such Interest Period plus the Applicable Margin therefor,
such rate to change from time to time during such Interest Period as the
Applicable Margin shall change.
All Revolving Loans in each Revolving Loan Borrowing shall, at any given time
prior to maturity, bear interest at one, and only one, of the above rates. The
number of Revolving Loan Borrowings consisting of LIBOR Loans shall not exceed
eight (8) in the aggregate at any time.
          (e) Conversion of Revolving Loans. Subject to Section 2.13, the
Borrowers may convert any Revolving Loan Borrowing from one Type of Revolving
Loan Borrowing to the other Type; provided, however, that any conversion of a
Base Rate Loan into a LIBOR Loan shall be in the amount of $5,000,000 or an
integral multiple of $1,000,000 in excess thereof and any conversion of a LIBOR
Loan into a Base Rate Loan shall be in the amount of $3,000,000 or an integral
multiple of $500,000 in excess thereof; provided, further, that no Base Rate
Loan may be converted into a LIBOR Loan after the occurrence and during the
continuance of an Event of Default and provided, further, that any conversion of
a LIBOR Loan on any day other than the

-34-



--------------------------------------------------------------------------------



 




last day of the Interest Period therefor shall be subject to the payments
required under Section 2.13. The Borrowers shall request such a conversion by
delivering to the Administrative Agent an irrevocable written notice to the
Administrative Agent substantially in the form of Exhibit B (a “Notice of
Conversion”), duly executed by a Responsible Officer of the Borrowers and
appropriately completed (or shall notify the Administrative Agent by telephone,
to be promptly confirmed by the delivery to the Administrative Agent of a signed
Notice of Conversion, which may be delivered by facsimile, e-mail or other
web-based communication), which specifies, among other things:
               (i) The Revolving Loan Borrowing which is to be converted, as
applicable;
               (ii) The Type of Revolving Loan Borrowing into which such
Revolving Loan Borrowing is to be converted;
               (iii) If such Revolving Loan Borrowing is to be converted into a
Revolving Loan Borrowing consisting of LIBOR Loans, the initial Interest Period
selected by the Borrowers for such LIBOR Loans in accordance with
Section 2.01(f); and
               (iv) The date of the requested conversion, which shall be a
Business Day.
The Borrowers shall give each Notice of Conversion to the Administrative Agent
not later than 1:00 p.m. at least three (3) Business Days before the date of the
requested conversion of a Base Rate Loan into a LIBOR Loan or at least one
(1) Business Day before the date of the requested conversion of a LIBOR Loan
into a Base Rate Loan. Each Notice of Conversion shall be delivered by
first-class mail or facsimile to the Administrative Agent at the office or to
the facsimile number and during the hours specified in Section 8.01; provided,
however, that the Borrowers shall promptly deliver to the Administrative Agent
the original of any Notice of Conversion initially delivered by facsimile. The
Administrative Agent shall promptly notify each Lender of the contents of each
Notice of Conversion relating to Revolving Loans.
          (f) LIBOR Loan Interest Periods.
               (i) The initial and each subsequent Interest Period selected by
the Borrowers for a Revolving Loan Borrowing consisting of LIBOR Loans shall be
one (1), two (2), three (3), or six (6) months; provided, however, that (A) any
Interest Period which would otherwise end on a day which is not a Business Day
shall be extended to the next succeeding Business Day unless such next Business
Day falls in another calendar month, in which case such Interest Period shall
end on the immediately preceding Business Day; (B) any Interest Period which
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of a calendar month; (C) no
Interest Period shall end after the Maturity Date; and (D) no LIBOR Loan shall
be made or continued for an additional Interest Period after the occurrence and
during the continuance of an Event of Default.
               (ii) The Borrowers shall notify the Administrative Agent of the
Borrowers’ selection for a new Interest Period for a Revolving Loan Borrowing by
an

-35-



--------------------------------------------------------------------------------



 



irrevocable written notice substantially in the form of Exhibit C (a “Notice of
Interest Period Selection”), duly executed by a Responsible Officer of the
Borrowers and appropriately completed (or shall notify the Administrative Agent
by telephone, to be promptly confirmed by the delivery to the Administrative
Agent of a signed Notice of Interest Period Selection, which may be delivered by
facsimile, e-mail or other web-based communication), not later than 1:00 p.m. at
least three (3) Business Days prior to the last day of each Interest Period for
a Revolving Loan Borrowing consisting of LIBOR Loans; provided, however, that no
LIBOR Loan shall be continued for an additional Interest Period after the
occurrence and during the continuance of an Event of Default. Each Notice of
Interest Period Selection shall be given by first-class mail, facsimile, e-mail
or other web-based communication to the office or the facsimile number and
during the hours specified in Section 8.01; provided, however, that the
Borrowers shall promptly deliver to the Administrative Agent the original of any
Notice of Interest Period Selection initially delivered by facsimile. If (A) the
Borrowers shall fail to notify the Administrative Agent of the next Interest
Period for a Revolving Loan Borrowing consisting of LIBOR Loans in accordance
with this Section 2.01(f) or (B) an Event of Default has occurred and is
continuing on the last date of an Interest Period for any LIBOR Loan, such LIBOR
Loan(s) shall automatically convert to Base Rate Loan(s) on the last day of the
current Interest Period therefor. The Administrative Agent shall promptly notify
each Lender of the contents of each Notice of Interest Period Selection for the
Revolving Loans.
          (g) Scheduled Payments.
               (i) Interest — All Loans. The Borrowers shall pay accrued
interest on the unpaid principal amount of each Revolving Loan in arrears (i) in
the case of a Base Rate Loan, on the last Business Day of each fiscal quarter,
(ii) in the case of a LIBOR Loan, on the last day of each Interest Period
therefor (and, if any such Interest Period is longer than three (3) months,
every three (3) months after the first day of such Interest Period); and
(iii) in the case of all Loans, at maturity. All interest that is not paid when
due shall be due on demand.
               (ii) Scheduled Principal Payments — Revolving Loans. The
Borrowers shall repay the principal amount of the Revolving Loans on the
Maturity Date. The Borrowers shall also make the mandatory prepayments required
by Section 2.06(c).
     2.02. Letters of Credit.
          (a) The Letter of Credit Commitment.
               (i) On the Closing Date, the Existing Letters of Credit shall be
deemed to have been issued hereunder, and each Lender shall thereupon acquire a
participation interest therein in accordance with its Revolving Proportionate
Share and the terms of this Section. The Existing Letters of Credit shall be
deemed to have been issued pursuant hereto, and from and after the Closing Date
shall be subject to and governed by the terms and conditions hereof. On the
terms and subject to the conditions set forth herein, (A) the L/C Issuer agrees,
in reliance upon the agreements of the Lenders set forth in this Section 2.02,
(1) from time to time on any Business Day during the period from the Closing
Date until the Letter of Credit Expiration Date, to issue Letters of Credit in
Dollars for the account of a Borrower in support of the obligations of such
Borrower or any other Loan Party, and to amend or renew Letters of

-36-



--------------------------------------------------------------------------------



 



Credit previously issued by it, in accordance with subsection (b) below, and
(2) to honor drafts under the Letters of Credit; and (B) the Lenders severally
agree to participate in Letters of Credit issued for the account of a Borrower
in support of the obligations of such Borrower or any other Loan Party; provided
that the L/C Issuer shall not be obligated to make any L/C Credit Extension with
respect to any Letter of Credit, and no Lender shall be obligated to participate
in, any Letter of Credit if as of the date of such L/C Credit Extension, (x) the
Effective Amount of all Revolving Loans, Swing Line Loans and L/C Obligations
would exceed the Total Revolving Loan Commitment at such time, (y) the aggregate
Effective Amount of the Revolving Loans of any Lender, plus such Lender’s
Revolving Proportionate Share of the Effective Amount of all L/C Obligations,
plus such Lender’s Revolving Proportionate Share of the Effective Amount of all
Swing Line Loans would exceed such Lender’s Revolving Loan Commitment, or
(z) the Effective Amount of the L/C Obligations would exceed the Letter of
Credit Sublimit. Each Letter of Credit shall be in a form acceptable to the L/C
Issuer. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrowers’ ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrowers may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.
               (ii) The L/C Issuer shall be under no obligation to issue any
Letter of Credit if:
                    (A) any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain the L/C
Issuer from issuing such Letter of Credit, or any Requirement of Law applicable
to the L/C Issuer or any request or directive (whether or not having the force
of law) from any Governmental Authority with jurisdiction over the L/C Issuer
shall prohibit, or request that the L/C Issuer refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon the L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which the L/C Issuer in good faith deems
material to it;
                    (B) subject to Section 2.02(b)(iii), (1) in the case of any
Standby Letter of Credit, the expiry date of such requested Letter of Credit
would occur more than twelve months after the date of issuance or last renewal
or (2) in the case of any Commercial Letter of Credit, the expiry date of such
requested Letter of Credit would occur more than 180 days after the date of
issuance or last renewal, in either case unless the Required Lenders have
approved such expiry date;
                    (C) the expiry date of such requested Letter of Credit would
occur after the Letter of Credit Expiration Date, unless all the Lenders have
approved such expiry date;
                    (D) the issuance of such Letter of Credit would violate one
or more policies of the L/C Issuer or the terms and conditions of the applicable
Letter of Credit Application; or

-37-



--------------------------------------------------------------------------------



 



                    (E) such Letter of Credit is in a face amount less than
$25,000, in the case of a Commercial Letter of Credit, or $100,000, in the case
of any other type of Letter of Credit, or denominated in a currency other than
Dollars.
               (iii) The L/C Issuer shall be under no obligation to amend any
Letter of Credit if (A) the L/C Issuer would have no obligation at such time to
issue such Letter of Credit in its amended form under the terms hereof, or
(B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.
               (iv) The Borrowers shall cause each of the Existing Letters of
Credit to replaced by a replacement Letter of Credit issued by Wells Fargo no
later than the earlier of (i) the current scheduled expiration date of such
Existing Letter of Credit (without giving effect to any extensions or renewals
after the Closing Date) and (ii) the date of any proposed amendment or
modification of such Existing Letter of Credit. Bank of America, N.A. shall take
all actions called for under this Agreement as L/C Issuer of the Existing
Letters of Credit with the consent of Wells Fargo if such action is
discretionary; provided that the collection of funds and administration of the
Existing Letters of Credit shall be performed by Wells Fargo as the L/C Issuer.
          (b) Procedures for Issuance and Amendment of Letters of Credit;
Evergreen Letters of Credit.
               (i) Each Letter of Credit shall be issued or amended, as the case
may be, upon the request of the Borrowers delivered to the L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrowers.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 1:00 p.m., at least three Business Days (or
such later date and time as the L/C Issuer may agree in a particular instance in
its sole and reasonable discretion) prior to the proposed issuance date or date
of amendment, as the case may be. In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail satisfactory to the L/C Issuer: (A) the proposed issuance
date of the requested Letter of Credit (which date shall be a Business Day);
(B) the amount thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the account
party thereunder, and (H) such other matters as the L/C Issuer may require. In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which date shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require.
               (ii) Promptly after receipt of any Letter of Credit Application,
the L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrowers and, if not, the L/C Issuer will provide
the Administrative Agent with a copy thereof. Upon receipt by the L/C Issuer of
confirmation from the Administrative Agent that the requested

-38-



--------------------------------------------------------------------------------



 



issuance or amendment is permitted in accordance with the terms hereof, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the applicable
Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a participation in such Letter of Credit in an amount equal to
the product of such Lender’s Revolving Proportionate Share times the amount of
such Letter of Credit. The Administrative Agent shall promptly notify each
Lender upon the issuance of a Letter of Credit.
               (iii) If the Borrowers so request in any applicable Letter of
Credit Application, the L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic renewal provisions (each,
an “Evergreen Letter of Credit”); provided that any such Evergreen Letter of
Credit must permit the L/C Issuer to prevent any such renewal at least once in
each twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonrenewal Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Borrowers shall not be required to make a specific request
to the L/C Issuer for any such renewal. Once an Evergreen Letter of Credit has
been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the renewal of such Letter of Credit at any
time to a date not later than the Letter of Credit Expiration Date; provided,
however, that the L/C Issuer shall not permit any such renewal if (A) the L/C
Issuer would have no obligation at such time to issue such Letter of Credit in
its renewed form under the terms hereof, or (B) it has received notice (which
may be by telephone or in writing) on or before the Business Day immediately
preceding the Nonrenewal Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such renewal or (2) from the
Administrative Agent, any Lender or the Borrowers that one or more of the
applicable conditions specified in Section 3.02 is not then satisfied.
Notwithstanding anything to the contrary contained herein, the L/C Issuer shall
have no obligation to permit the renewal of any Evergreen Letter of Credit at
any time.
               (iv) Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrowers and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
          (c) Drawings and Reimbursements; Funding of Participations.
               (i) Upon any drawing under any Letter of Credit, the L/C Issuer
shall notify the Borrowers and the Administrative Agent of the amount to be paid
by the L/C Issuer as a result of such drawing and the date on which payment is
to be made by the L/C Issuer to the beneficiary of such Letter of Credit in
respect of such drawing; provided, however, that in the case of Commercial
Letters of Credit, subsequent notification by routine methods shall be deemed
sufficient notice. Not later than 1:00 p.m., on the date of any payment by the
L/C Issuer under a Letter of Credit (each such date of payment, an “Honor
Date”), the Borrowers shall reimburse the L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing, which may be effected
through the debiting of one or more deposit accounts

-39-



--------------------------------------------------------------------------------



 



maintained with the Administrative Agent. If the Borrowers fail to so reimburse
the L/C Issuer by such time, the Administrative Agent shall promptly notify each
Lender of the Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and such Lender’s Revolving Proportionate Share thereof.
In such event, the Borrowers shall be deemed to have requested a Revolving Loan
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.01 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Total Revolving Loan
Commitment and the conditions set forth in Section 3.02 (other than the delivery
of a Notice of Loan Borrowing for Revolving Loans). Any notice given by the L/C
Issuer or the Administrative Agent pursuant to this Section 2.02(c)(i) may be
given by telephone if immediately confirmed in writing; provided, that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.
               (ii) Each Lender (including the Lender acting as L/C Issuer)
shall upon any notice pursuant to Section 2.02(c)(i) make funds available to the
Administrative Agent for the account of the L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Revolving Proportionate Share of the
Unreimbursed Amount not later than 2:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.02(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrowers in such amount. The
Administrative Agent shall remit the funds so received to the L/C Issuer.
               (iii) With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Loan Borrowing because the conditions set forth in
Section 3.02 cannot be satisfied or for any other reason, the Borrowers shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the rate applicable to Revolving Loans upon the occurrence and during the
continuance of an Event of Default. In such event, each Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.02(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.02.
               (iv) Until each Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.02(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s Revolving
Proportionate Share of such amount shall be solely for the account of the L/C
Issuer. For the avoidance of doubt, interest shall accrue beginning on the Honor
Date for any such draw under a Letter of Credit.
               (v) Each Lender’s obligation to make Revolving Loans or L/C
Advances to reimburse the L/C Issuer for, or participate in, amounts drawn under
Letters of Credit, as contemplated by this Section 2.02(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the L/C Issuer, the Borrowers or any other Person for
any reason whatsoever; (B) the occurrence or continuance of a Default or Event
of Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the

-40-



--------------------------------------------------------------------------------



 



foregoing. Any such reimbursement shall not relieve or otherwise impair the
obligation of the Borrowers to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
               (vi) If any Lender fails to make available to the Administrative
Agent for the account of the L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.02(c) by the time
specified in Section 2.02(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the Federal Funds Rate from time to time in
effect. A certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.
          (d) Repayment of Participations.
               (i) At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.02(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment
related to such Letter of Credit (whether directly from the Borrowers or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), or any payment of interest thereon, the Administrative
Agent will distribute to such Lender its Revolving Proportionate Share thereof
in the same funds as those received by the Administrative Agent.
               (ii) If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.02(c)(i) is required to be
returned, each Lender shall pay to the Administrative Agent for the account of
the L/C Issuer its Revolving Proportionate Share thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect.
          (e) Obligations Absolute. The obligation of the Borrowers to reimburse
the L/C Issuer for each drawing under each Letter of Credit, and to repay each
L/C Borrowing and each drawing under a Letter of Credit that is refinanced by a
Borrowing of Revolving Loans, shall be absolute, unconditional and irrevocable,
and shall be paid strictly in accordance with the terms of this Agreement and
the other Credit Documents under all circumstances, including the following:
               (i) any lack of validity or enforceability of such Letter of
Credit, this Agreement, or any other agreement or instrument relating thereto;
               (ii) any change in the time, manner or place of payment of, or in
any other term of, all or any of the obligations of the Borrowers in respect of
any Letter of Credit or any other amendment or waiver of, or any consent to
departure from, all or any of the Credit Documents;

-41-



--------------------------------------------------------------------------------



 



               (iii) the existence of any claim, counterclaim, set-off, defense
or other right that a Borrowers or any other Loan Party may have at any time
against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
L/C Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;
               (iv) any draft, demand, certificate or other document presented
under such Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; or any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under such Letter of Credit;
               (v) any payment by the L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or
               (vi) any other circumstance or happening whatsoever, whether or
not similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrowers.
The Borrowers shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrowers’ instructions or other irregularity, the
Borrowers will immediately notify the L/C Issuer. The Borrowers shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
          (f) Role of L/C Issuer. Each of the Borrowers and the Lenders agrees
that, in paying any drawing under a Letter of Credit, the L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. Neither the
Administrative Agent nor the L/C Issuer nor any of their respective affiliates,
directors, officers, employees, agents or advisors nor any of the
correspondents, participants or assignees of the L/C Issuer shall be liable to
any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application. The Borrowers hereby assume all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrowers’ pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. Neither the Administrative Agent nor the L/C Issuer nor any of their

-42-



--------------------------------------------------------------------------------



 




respective affiliates, directors, officers, employees, agents or advisors nor
any of the correspondents, participants or assignees of the L/C Issuer shall be
liable or responsible for any of the matters described in clauses (i) through
(vi) of Section 2.02(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrowers may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrowers, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrowers which are determined by a final, non-appealable
judgment of a court of competent jurisdiction to have arisen from the L/C
Issuer’s gross negligence or willful misconduct or the L/C Issuer’s failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit. In furtherance and not in limitation of the
foregoing, the L/C Issuer may accept documents that appear on their face to be
in substantial compliance with the terms of a Letter of Credit, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
          (g) Cash Collateral. Upon the request of the Administrative Agent,
(i) if the L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing or (ii) if,
as of the Letter of Credit Expiration Date, any Letter of Credit may for any
reason remain outstanding and partially or wholly undrawn, the Borrowers shall
immediately Cash Collateralize the Obligations in an amount equal to 105% of the
then Effective Amount of the L/C Obligations. The Borrowers hereby grant the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, a Lien
on all such cash and deposit account balances described in the definition of
“Cash Collateralize” as security for the Obligations. Cash collateral shall be
maintained in blocked, non-interest bearing deposit accounts at Wells Fargo or
other institutions satisfactory to it which accounts, in any case, are the
subject of control agreements pursuant to which the Administrative Agent has
“control” as such term is used in the Uniform Commercial Code, sufficient to
perfect on a first priority basis a security interest in such cash collateral.
The Lien held by the Administrative Agent in such cash collateral to secure the
Obligations shall be released upon the satisfaction of each of the following
conditions: (a) no Letters of Credit shall be outstanding, (b) all L/C
Obligations shall have been repaid in full and (c) no Default or Event of
Default shall have occurred and be continuing.
          (h) Applicability of ISP98 and UCP. Unless otherwise expressly agreed
by the L/C Issuer and the Borrowers when a Letter of Credit is issued, (i) the
rules of the “International Standby Practices 1998” published by the Institute
of International Banking Law & Practice (or such later version thereof as may be
in effect at the time of issuance) shall apply to each Standby Letter of Credit,
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce (the “ICC”)
at the time of issuance (including the ICC decision published by the Commission
on Banking Technique and Practice on April 6, 1998 regarding the European single
currency (euro)) shall apply to each Commercial Letter of Credit.

-43-



--------------------------------------------------------------------------------



 



          (i) Letter of Credit Fees. The Borrowers shall pay, to the
Administrative Agent for the account of each Lender in accordance with its
Revolving Proportionate Share, a Letter of Credit fee for each such Letter of
Credit for the period from the date of issuance of such Letter of Credit until
the expiry thereof, at a per annum rate equal to the Applicable Margin for LIBOR
Loans applicable from time to time during such period multiplied by the actual
daily maximum amount available to be drawn under such Letter of Credit. Such fee
for each Letter of Credit shall be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit and on
the Letter of Credit Expiration Date. Each such fee, when due, shall be fully
earned and when paid, shall be non-refundable. If there is any change in the
Applicable Margin for LIBOR Loans during any quarter, the Applicable Margin used
for the calculation of the Letter of Credit fee shall be the Applicable Margin
for LIBOR Loans on each day during such quarter.
          (j) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrowers shall pay directly to the L/C Issuer for its own account a
fronting fee in an amount with respect to each Letter of Credit equal to 0.125%
of the amount of such Letter of Credit, due and payable upon each L/C Credit
Extension with respect to such Letter of Credit; provided, that in the case of
an increase in the amount of a Letter of Credit after the issuance thereof, such
fronting fee shall be payable only on the increased amount thereof. In addition,
the Borrowers shall pay directly to the L/C Issuer for its own account the
customary issuance, presentation, amendment, negotiation and other processing
fees, and other standard costs and charges, of the L/C Issuer relating to
letters of credit as from time to time in effect. Such fees and charges are due
and payable on demand and are nonrefundable. For the avoidance of doubt, Bank of
America, N.A. acknowledges that the fronting fee payable to it in connection
with the issuance of the Existing Letters of Credit has been previously paid in
full and that Bank of America, N.A. is not entitled to any other periodic fee
under this Section 2..02(j). For the avoidance of doubt, any other fronting fee
and the other fees described in this Section 2.02(j) applicable to the Existing
Letters of Credit shall be payable to Bank of America, N.A. as the L/C Issuer of
the Existing Letters of Credit until the Existing Letters of Credit are replaced
as contemplated by this Agreement.
          (k) Conflict with Letter of Credit Application. In the event of any
conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.
          (l) Trade Bank as L/C Issuer. The parties hereto acknowledge and agree
that, at its option, Wells Fargo, as L/C Issuer may arrange for Letters of
Credit to be issued by Trade Bank as agent for Wells Fargo. All parties hereto
understand and agree that to the extent any Letters of Credit are issued by
Trade Bank as agent for Wells Fargo, (i) Trade Bank is agent only to Wells Fargo
and not to the Borrower and has no obligations to the Borrower, (ii) the Letters
of Credit issued by Trade Bank will be deemed Letters of Credit issued by the
L/C Issuer for all purposes hereunder and (iii) any of the obligations performed
or rights exercised pursuant to or in connection with the issuance of any Letter
of Credit by Trade Bank shall be deemed obligations performed or rights
exercised by Wells Fargo as L/C Issuer. To the extent that the L/C Issuer is
required to provide any notices to, or take any other actions for the benefit
of, the

-44-



--------------------------------------------------------------------------------



 




Administrative Agent hereunder, with respect to any Letter of Credit issued by
Trade Bank, no such notice or action shall be required.
     2.03. Swing Line.
          (a) The Swing Line. On the terms and subject to the conditions set
forth herein, the Swing Line Lender agrees to make loans (each such loan, a
“Swing Line Loan”) in Dollars to the Borrowers from time to time on any Business
Day during the period from the Closing Date up to but not including the Maturity
Date in an aggregate amount not to exceed at any time outstanding the amount of
the Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans,
when aggregated with the Effective Amount of Revolving Loans of the Swing Line
Lender in its capacity as a Lender of Revolving Loans, may exceed the amount of
such Lender’s Revolving Loan Commitment; provided, however, that after giving
effect to any Swing Line Loan, (i) the aggregate Effective Amount of all
Revolving Loans, Swing Line Loans and L/C Obligations shall not exceed the Total
Revolving Loan Commitment at such time, and (ii) the aggregate Effective Amount
of the Revolving Loans of any Lender (other than the Swing Line Lender), plus
such Lender’s Revolving Proportionate Share of the Effective Amount of all L/C
Obligations, plus such Lender’s Revolving Proportionate Share of the Effective
Amount of all Swing Line Loans shall not exceed such Lender’s Revolving Loan
Commitment, and provided, further, that the Swing Line Lender shall not make any
Swing Line Loan to refinance an outstanding Swing Line Loan. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrowers may borrow under this Section 2.03, prepay under Section 2.06, and
reborrow under this Section 2.03. Each Swing Line Loan shall be a Base Rate
Loan. Immediately upon the making of a Swing Line Loan, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Revolving Proportionate Share times the
amount of such Swing Line Loan.
          (b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon
the Borrowers’ irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m., on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which amount shall be a minimum amount of $100,000 or an integral
multiple of $25,000 in excess thereof, and (ii) the requested borrowing date,
which shall be a Business Day. Each such telephonic notice must be confirmed
promptly by the delivery to the Swing Line Lender and the Administrative Agent
of a written Notice of Swing Line Borrowing, appropriately completed and signed
by a Responsible Officer of the Borrowers, which notice may be delivered by
facsimile, e-mail or web-based communication. Promptly after receipt by the
Swing Line Lender of any telephonic Notice of Swing Line Borrowing, the Swing
Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Notice of Swing
Line Borrowing and, if not, the Swing Line Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof. Unless the Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Lender) prior to 2:00
p.m., on the date of the proposed Swing Line Borrowing (A) directing the Swing
Line Lender not to make such Swing Line Loan as a result of the limitations set
forth in the first proviso to the first sentence of Section 2.03(a), or (B) that
one or more of the applicable conditions specified in

-45-



--------------------------------------------------------------------------------



 



Section 3.02 is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m., on the borrowing
date specified in such Notice of Swing Line Borrowing, make the amount of its
Swing Line Loan available to the Borrowers at its office by crediting the
account of the Borrowers on the books of the Swing Line Lender in immediately
available funds.
          (c) Refinancing of Swing Line Loans.
               (i) The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrowers (which hereby irrevocably
requests the Swing Line Lender to act on its behalf), under this subsection (c),
that each Lender make a Base Rate Loan in an amount equal to such Lender’s
Revolving Proportionate Share of the amount of Swing Line Loans then
outstanding. Such request shall be made in accordance with the requirements of
Section 2.01, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, but subject to the unutilized portion
of the Total Revolving Loan Commitment and the conditions set forth in
Section 3.02. The Swing Line Lender shall furnish the Borrowers with a copy of
the applicable Notice of Loan Borrowing for Revolving Loans promptly after
delivering such notice to the Administrative Agent. Each Lender shall make an
amount equal to its Revolving Proportionate Share of the amount specified in
such Notice of Loan Borrowing for Revolving Loans available to the
Administrative Agent in immediately available funds for the account of the Swing
Line Lender at the Administrative Agent’s Office not later than 2:00 p.m., on
the day specified in such Notice of Loan Borrowing for Revolving Loans,
whereupon, subject to Section 2.03(c)(ii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrowers in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.
               (ii) If for any reason any Revolving Loan Borrowing cannot be
requested in accordance with Section 2.03(c)(i) or any Swing Line Loan cannot be
refinanced by such a Revolving Loan Borrowing, the Notice of Loan Borrowing for
Revolving Loans submitted by the Swing Line Lender shall be deemed to be a
request by the Swing Line Lender that each of the Lenders fund its participation
in the relevant Swing Line Loan and each Lender’s payment to the Administrative
Agent for the account of the Swing Line Lender pursuant to Section 2.03(c)(i)
shall be deemed payment in respect of such participation.
               (iii) If any Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.03(c) by the
time specified in Section 2.03(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the Federal Funds Rate from time to
time in effect. A certificate of the Swing Line Lender submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.
               (iv) Each Lender’s obligation to make Revolving Loans or to
purchase and fund participations in Swing Line Loans pursuant to this
Section 2.03(c) shall be absolute

-46-



--------------------------------------------------------------------------------



 



and unconditional and shall not be affected by any circumstance, including
(A) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the Swing Line Lender, the Borrowers or any other Person
for any reason whatsoever, (B) the occurrence or continuance of a Default or
Event of Default, or (C) any other occurrence, event or condition, whether or
not similar to any of the foregoing. Any such purchase of participations shall
not relieve or otherwise impair the obligation of the Borrowers to repay Swing
Line Loans, together with interest as provided herein.
          (d) Repayment of Participations.
               (i) At any time after any Lender has purchased and funded a
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Revolving Proportionate Share of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participation was outstanding and funded) in
the same funds as those received by the Swing Line Lender.
               (ii) If any payment received by the Swing Line Lender in respect
of principal or interest on any Swing Line Loan is required to be returned by
the Swing Line Lender, each Lender shall pay to the Swing Line Lender its
Revolving Proportionate Share thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.
          (e) Interest for Account of Swing Line Lender. Each Swing Line Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Margin for Base Rate Loans. The Swing Line Lender shall be
responsible for invoicing the Borrowers for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Loan or participation pursuant to this
Section 2.03 to refinance such Lender’s Revolving Proportionate Share of any
Swing Line Loan, interest in respect of such Revolving Proportionate Share shall
be solely for the account of the Swing Line Lender. The Borrowers shall pay
accrued interest on the unpaid principal amount of each Swing Line Loan on the
last Business Day of each fiscal quarter and at maturity.
          (f) Payments Directly to Swing Line Lender. The Borrowers shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.
     2.04. Amount Limitations, Commitment Reductions, Etc.
          (a) Optional Reduction or Cancellation of Commitments. The Borrowers
may, upon five (5) Business Days written notice to the Administrative Agent
(each a “Reduction Notice”), permanently reduce the Total Revolving Loan
Commitment by the amount of $5,000,000 or an integral multiple of $5,000,000 in
excess thereof or cancel the Total Revolving Loan Commitment in its entirety;
provided, however, that:
               (i) The Borrowers may not reduce the Total Revolving Loan
Commitment prior to the Maturity Date, if, after giving effect to such
reduction, the Effective

-47-



--------------------------------------------------------------------------------



 



Amount of all Revolving Loans, L/C Obligations and Swing Line Loans then
outstanding would exceed the Total Revolving Loan Commitment as so reduced; and
               (ii) The Borrowers may not cancel the Total Revolving Loan
Commitment prior to the Maturity Date, if, after giving effect to such
cancellation, any Revolving Loan would then remain outstanding.
Any Reduction Notice shall be irrevocable; provided that any Reduction Notice
may state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrowers (by
written notice to the Administrative Agent on or prior to the specified
effective date previously provided in the applicable Reduction Notice) if such
condition is not satisfied.
          (b) Mandatory Reduction of Commitments.
               (i) Upon written request of the Required Lenders to the
Administrative Agent, the Total Revolving Loan Commitment shall be permanently
reduced by an amount equal to the maximum amount that would be required to be
applied as a mandatory prepayment of the Swing Line Loans and the Revolving
Loans pursuant to Section 2.06(c)(iii), (iv) or (v) or Section 2.06(d) if the
Effective Amount of such Loans was then equal to the amount of such Commitment
(but without regard to the actual usage of such Commitment), such reduction to
be effective on the Business Day following the Business Day on which the
Administrative Agent receives such written request from the Required Lenders.
               (ii) The Total Revolving Loan Commitment shall be automatically
and permanently reduced to zero on the Maturity Date.
          (c) Effect of Revolving Loan Commitment Adjustments. From the
effective date of any reduction or increase of the Total Revolving Loan
Commitment, the Commitment Fees payable pursuant to Section 2.05(b) shall be
computed on the basis of the Total Revolving Loan Commitment as so reduced or
increased. Once reduced or cancelled, the Total Revolving Loan Commitment may
not be increased or reinstated without the prior written consent of all Lenders
(except as permitted under Section 2.01(b)). Any reduction of the Total
Revolving Loan Commitment pursuant to Section 2.04(a) shall be applied ratably
to reduce each Lender’s Revolving Loan Commitment in accordance with clause
(i) of Section 2.10(a).
     2.05. Fees.
          (a) Administrative Agent’s Fee; Other Fees. The Borrowers shall pay to
the Administrative Agent, for its own account, agent’s fees and other
compensation in the amounts and at the times set forth in the Administrative
Agent’s Fee Letter and any fees set forth in any other fee letter or agreement
executed in connection with any increase under Section 2.01(b).
          (b) Commitment Fee. The Borrowers shall pay to the Administrative
Agent, for the ratable benefit of the Lenders as provided in clause (iv) of
Section 2.10(a), a commitment fee (a “Commitment Fee”) equal to the Commitment
Fee Percentage of the daily average Unused Revolving Commitment for the period
beginning on the date of this Agreement and ending on the Maturity Date. The
Borrowers shall pay the Commitment Fee in arrears on the last Business

-48-



--------------------------------------------------------------------------------



 




Day in each March, June, September and December (commencing June 29, 2007) and
on the Maturity Date (or if the Total Revolving Loan Commitment is cancelled on
a date prior to the Maturity Date, on such prior date).
     2.06. Prepayments.
          (a) Terms of All Prepayments. Upon the prepayment of any Loan (whether
such prepayment is an optional prepayment under Section 2.06(b), a mandatory
prepayment required by Section 2.06(c) or a mandatory prepayment required by any
other provision of this Agreement or the other Credit Documents, including a
prepayment upon acceleration), the Borrowers shall pay (i) to the Administrative
Agent for the account of the Lender that made such Loan all accrued interest and
fees to the date of such prepayment on the amount prepaid and (ii) to such
Lender if such prepayment is the prepayment of a LIBOR Loan on a day other than
the last day of an Interest Period for such LIBOR Loan, all amounts payable to
such Lender pursuant to Section 2.13.
          (b) Optional Prepayments.
               (i) At their option, the Borrowers may, without premium or
penalty but subject to Section 2.13 in the case of LIBOR Loans, upon one
(1) Business Day’s notice from the Borrowers to the Administrative Agent in the
case of Base Rate Loans or three (3) Business Days’ notice from the Borrowers to
the Administrative Agent in the case of LIBOR Loans, prepay the Base Rate Loans
in any Borrowing and all accrued but unpaid interest thereon in part, in a
minimum principal amount of $3,000,000 or an integral multiple of $500,000 in
excess thereof, or in whole and prepay the LIBOR Loans in any Borrowing and all
accrued but unpaid interest thereon in part, in a minimum principal amount of
$5,000,000 or an integral multiple of $1,000,000 in excess thereof, or in whole.
Each such notice shall specify the date and amount of such prepayment; provided
that if such prepayment is on any day other than on the last day of the Interest
Period applicable to such LIBOR Loan, the Borrowers shall be subject to the
payments required by Section 2.13. If such notice is given by the Borrowers, the
Borrowers shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. If no Default or
Event of Default has occurred and is continuing, all prepayments under this
Section 2.06(b) which are applied to reduce the principal amount of the Loans
shall be applied to the Loans as directed by the Borrowers. If the Borrowers
fail to direct the application of any such prepayments, then such principal
prepayments shall be applied first to the accrued but unpaid interest on and
then any principal of the Swing Line Loans until paid in full, second to the
accrued but unpaid interest on and then any principal of the Revolving Loans
until paid in full, and finally to Cash Collateralize the Obligations in an
amount equal to the Effective Amount of the L/C Obligations. In each case, to
the extent possible, such principal payment shall be first applied to prepay
Base Rate Loans and then if any funds remain, to prepay LIBOR Loans; provided
that if an Event of Default has occurred and is continuing at the time any such
prepayment is made, the Lenders shall apply such prepayments to such Obligations
as the Administrative Agent may determine in its discretion which determination
shall be effective as to all Lenders (but for regulatory purposes, the Lenders
may apply such payments internally as they shall determine).

-49-



--------------------------------------------------------------------------------



 



               (ii) At their option, the Borrowers may, upon notice by the
Borrowers to the Swing Line Lender (with a copy to the Administrative Agent), at
any time or from time to time, voluntarily prepay Swing Line Loans in whole or
in part without premium or penalty; provided, that (A) such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the date of the prepayment, and (B) any such prepayment shall be in
a minimum principal amount of $100,000 or an integral multiple of $25,000 in
excess thereof. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Borrowers, the Borrowers shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.
          (c) Mandatory Prepayments. The Borrowers shall prepay (or Cash
Collateralize, as applicable) the Obligations as follows:
               (i) If, at any time, the Effective Amount of all Revolving Loans,
Swing Line Loans and L/C Obligations then outstanding exceeds the Total
Revolving Loan Commitment at such time, the Borrowers shall immediately
(A) prepay the Swing Line Loans to the extent Swing Line Loans in a sufficient
amount are then outstanding, (B) then prepay the Revolving Loans to the extent
Revolving Loans in a sufficient amount are then outstanding and (C) otherwise,
Cash Collateralize the Obligations in an amount equal to the then Effective
Amount of the L/C Obligations, in an aggregate principal amount equal to such
excess.
               (ii) The Borrowers shall repay each Swing Line Loan on the
earlier to occur of (A) the Swing Line Settlement Date occurring after such
Swing Line Loan is made and (B) the Maturity Date.
               (iii) If, at any time after the Closing Date during any calendar
year (including 2007), any Loan Party sells or otherwise disposes of any assets
(other than sales permitted under Sections 5.02(c)), the Borrowers shall,
immediately after the completion of each sale or other disposition, prepay the
Obligations in the manner set forth in Section 2.06(d), in each case, in an
aggregate principal amount equal to eighty-five percent (85%) of the Net
Proceeds from any such sale or disposition; provided that so long as the cash
portion of the consideration for any such disposed assets is not less than 90%
of all consideration for such disposed assets only the cash portion of such Net
Proceeds at the time of sale will be counted for purposes of any prepayment
required under this sentence and the remaining consideration shall be counted
when received as cash; otherwise 100% of all Net Proceeds (cash and non-cash)
shall be counted. Notwithstanding the foregoing, the Borrowers shall not be
required to make a prepayment pursuant to this clause (iii) with respect to any
sale (a “Relevant Sale”) if the Borrowers advise the Administrative Agent in
writing at the time the Net Proceeds from such Relevant Sale are received that
the applicable Borrower intends to reinvest all or any portion of such Net
Proceeds in replacement assets to the extent (A) such Net Proceeds are in fact
committed to be reinvested by such Borrower pursuant to a purchase contract
providing for the acquisition of such replacement assets that is executed by
such Borrower and the related seller within 90 days from the date of such
Relevant Sale and (B) the acquisition of such replacement assets occurs within
270 days from the date of such Relevant Sale. If, at any time after the
occurrence of a Relevant Sale and prior to the acquisition of the related
replacement assets, the 90 or 270-day period provided in clause (A) or (B) of
the preceding sentence shall elapse without

-50-



--------------------------------------------------------------------------------



 



execution of the related purchase contract (in the case of clause (A)) or the
occurrence of the related acquisition (in the case of clause (B)) or a Default
or Event of Default shall occur, then the Borrowers shall immediately prepay the
outstanding Obligations in the amount and in the manner described in the first
sentence of this clause (iii).
               (iv) If, at any time after the Closing Date, any Loan Party
issues or incurs any Indebtedness for borrowed money, including Indebtedness
evidenced by notes, bonds, debentures or other similar instruments but excluding
Permitted Indebtedness, the Borrowers shall, immediately after such issuance or
incurrence, prepay the outstanding Obligations in the manner set forth in
Section 2.06(d), in each case, in an aggregate principal amount equal to one
hundred percent (100%) of the Net Proceeds of such Indebtedness.
               (v) Not later than four (4) Business Days following the date of
receipt (each a “Receipt Date”) by a Loan Party (or the Administrative Agent or
the Security Trustee) of any Net Insurance Proceeds or Net Condemnation Proceeds
during any calendar year (including 2007), when added to the Net Insurance
Proceeds and Net Condemnation Proceeds received by a Loan Party (or the
Administrative Agent or the Security Trustee) during such calendar year, in the
aggregate, exceed $25,000,000 for such calendar year, the Borrower shall prepay
the outstanding Obligations in the manner set forth in Section 2.06(d) in an
amount equal to the aggregate amount of the sum of such excess or such increase
in such excess. Notwithstanding the foregoing, the Borrower shall not be
required to make a prepayment pursuant to this clause (v) with respect to any
particular Net Insurance Proceeds or Net Condemnation Proceeds if the Borrower
advises the Administrative Agent in writing within four (4) Business Days after
the related Receipt Date that it or another Loan Party intends to repair,
restore or replace the assets from which such Net Insurance Proceeds or Net
Condemnation Proceeds derived to the extent (A) such Net Insurance Proceeds and
Net Condemnation Proceeds are in fact committed to be utilized to repair,
restore or replace such assets pursuant to one or more contracts providing for
such repair, restoration or replacement that is executed by a Loan Party and the
relevant counterparty(ies) within 90 days after the related Receipt Date,
(B) such repair, restoration or replacement is completed within 270 days after
the related Receipt Date and (C) the Net Insurance Proceeds or Net Condemnation
Proceeds are sufficient to defray the entire cost of such repair, restoration or
replacement or if not, the Borrower has deposited with the Administrative Agent
good funds equal to the difference between the cost of such repair, restoration
or replacement and the amount of Net Insurance Proceeds or Net Condemnation
Proceeds deposited with the Administrative Agent, and such funds and proceeds
will be held by the Administrative Agent and disbursed under procedures
established by the Administrative Agent in good faith. If, at any time after the
occurrence of a Receipt Date and prior to the completion of the corresponding
repair, restoration or replacement, the 90 or 270-day period provided in clause
(A) or (B) of the preceding sentence shall elapse without execution of the
related contract (in the case of clause (A)) or the completion of the related
repair, restoration or replacement (in the case of clause (B)), or the Borrower
shall fail to provide and deposit the funds and proceeds required under clause
(C) above, or an Event of Default shall occur, then the Borrower shall
immediately prepay the outstanding Obligations in the amount and in the manner
described in the first sentence of this clause (v). If the Borrower has provided
the written notice contemplated by the prior sentence, then until such Net
Insurance Proceeds or Net Condemnation Proceeds are needed to pay for the
related repair, restoration or replacement such proceeds shall be held by the
Administrative Agent as collateral. No right to apply proceeds to repair,
restoration or

-51-



--------------------------------------------------------------------------------



 



replacement shall exist if any such repair, restoration or replacement cannot
reasonably be completed prior to 180 days before the Maturity Date.
               (vi) The Borrowers shall deliver to the Administrative Agent, at
the time of each prepayment required under this Section 2.06(c), (A) a
certificate signed by the chief financial officer of the Borrowers setting forth
in reasonable detail the calculation of the amount of such prepayment and (B) to
the extent practicable, at least three days prior written notice of such
prepayment. Each notice of prepayment shall specify the prepayment date and the
Type and principal amount of each Loan (or portion thereof) to be prepaid. In
the event that the Borrowers shall subsequently determine that the actual amount
required to be prepaid was greater than the amount set forth in such
certificate, the Borrowers shall promptly make an additional prepayment of the
Loans (and/or, if applicable, the Revolving Loan Commitments shall be
permanently reduced) in an amount equal to the amount of such excess, and the
Borrowers shall concurrently therewith deliver to the Administrative Agent a
certificate signed by the chief financial officer of the Borrowers demonstrating
the derivation of the additional amount resulting in such excess.
          (d) Application of Loan Prepayments. The amount of all required
prepayments shall be applied as follows: (A) to prepay the Swing Line Loans to
the extent Swing Line Loans are then outstanding, (B) then to prepay the
Revolving Loans to the extent Revolving Loans are then outstanding and
(C) otherwise, to Cash Collateralize the Obligations in an amount equal to the
then Effective Amount of the L/C Obligations. Without modifying the order of
application of prepayments set forth in the preceding sentence, all such
prepayments shall, to the extent possible, be first applied to prepay Base Rate
Loans and then if any funds remain, to prepay LIBOR Loans.
     2.07. Other Payment Terms.
          (a) Place and Manner. All payments to be made by the Borrowers under
this Agreement or any other Credit Document shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. The Borrowers
shall make all payments due to each Lender or the Administrative Agent under
this Agreement or any other Credit Document by payments to the Administrative
Agent at the Administrative Agent’s office located at the address specified in
Section 8.01, with each payment due to a Lender to be for the account of such
Lender and such Lender’s Applicable Lending Office. The Borrowers shall make all
payments under this Agreement or any other Credit Document in lawful money of
the United States and in same day or immediately available funds not later than
3:00 p.m. on the date due. The Administrative Agent shall promptly disburse to
each Lender each payment received by the Administrative Agent for the account of
such Lender.
          (b) Date. Whenever any payment due hereunder shall fall due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall be included in the computation of
interest or fees, as the case may be.
          (c) Default Rate. Upon the occurrence and during the continuation of
any Event of Default, until the time when such Event of Default shall have been
cured or waived in

-52-



--------------------------------------------------------------------------------



 



writing by the Required Lenders or all the Lenders (as may be required by this
Agreement), the Borrowers shall pay interest on the aggregate, outstanding
principal amount of all Obligations hereunder at a per annum rate equal to the
otherwise applicable interest rate plus two percent (2.00%) or, if no such per
annum rate is applicable to any such Obligations, at a per annum rate equal to
the Base Rate, plus the Applicable Margin for Base Rate Loans, plus two percent
(2.00%) (the “Default Rate”) payable on demand. Overdue interest shall itself
bear interest at the Default Rate, and shall be compounded with the principal
Obligations daily, to the fullest extent permitted by applicable laws.
          (d) Application of Payments. All payments hereunder shall be applied
first to unpaid fees, costs and expenses then due and payable under this
Agreement or the other Credit Documents, second to accrued interest then due and
payable under this Agreement or the other Credit Documents and finally to reduce
the principal amount of outstanding Loans and L/C Borrowings. The proceeds of
Collateral will be applied as set forth in the Security Documents.
          (e) Failure to Pay the Administrative Agent. Unless the Administrative
Agent shall have received notice from the Borrowers at least one (1) Business
Day prior to the date on which any payment is due to the Lenders hereunder that
the Borrowers will not make such payment in full, the Administrative Agent shall
be entitled to assume that the Borrowers have made or will make such payment in
full to the Administrative Agent on such date and the Administrative Agent may,
in reliance upon such assumption, cause to be paid to the Lenders on such due
date an amount equal to the amount then due such Lenders. If and to the extent
the Borrowers shall not have so made such payment in full to the Administrative
Agent, each such Lender shall repay to the Administrative Agent forthwith on
demand such amount distributed to such Lender together with interest thereon,
for each day from the date such amount is distributed to such Lender until the
date such Lender repays such amount to the Administrative Agent, at a per annum
rate equal to (i) the Federal Funds Rate for the first three (3) days and
(ii) the rate applicable to Base Rate Loans thereafter. A certificate of the
Administrative Agent submitted to any Lender with respect to any amount owing by
such Lender under this Section 2.07(e) shall be conclusive absent manifest
error.
     2.08. Loan Accounts; Notes.
          (a) Loan Accounts. The obligation of the Borrowers to repay the Loans
made to it by each Lender and to pay interest thereon at the rates provided
herein shall be evidenced by an account or accounts maintained by such Lender on
its books (individually, a “Loan Account”), except that any Lender may request
that its Loans be evidenced by a note or notes pursuant to Section 2.08(b) and
Section 2.08(c). Each Lender shall record in its Loan Accounts (i) the date and
amount of each Loan made by such Lender, (ii) the interest rates applicable to
each such Loan and the effective dates of all changes thereto, (iii) the
Interest Period for each LIBOR Loan, (iv) the date and amount of each principal
and interest payment on each Loan and (v) such other information as such Lender
may determine is necessary for the computation of principal and interest payable
to it by the Borrowers hereunder; provided, however, that any failure by a
Lender to make, or any error by any Lender in making, any such notation shall
not affect the Borrowers’ Obligations. The Loan Accounts shall be conclusive
absent manifest error as to the matters noted therein. In addition to the Loan
Accounts, each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records

-53-



--------------------------------------------------------------------------------



 




evidencing the purchases and sales by such Lender of participations in Letters
of Credit and Swing Line Loans. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control.
          (b) Revolving Loan Notes. Each Lender’s Revolving Loans shall be
evidenced by a promissory note in the form of Exhibit E (individually, a
“Revolving Loan Note”) which note shall be (i) payable to the order of such
Lender, (ii) in the amount of such Lender’s Revolving Loan Commitment,
(iii) dated the Closing Date and (iv) otherwise appropriately completed. The
Borrowers authorize each Lender to record on the schedule annexed to such
Lender’s Revolving Loan Note the date and amount of each Revolving Loan made by
such Lender and of each payment or prepayment of principal thereon made by the
Borrowers, and agrees that all such notations shall be conclusive absent
manifest error with respect to the matters noted; provided, however, that any
failure by a Lender to make, or any error by any Lender in making, any such
notation shall not affect the Borrowers’ Obligations. The Borrowers further
authorize each Lender to attach to and make a part of such Lender’s Revolving
Loan Note continuations of the schedule attached thereto as necessary. If,
because any Lender designates separate Applicable Lending Offices for Base Rate
Loans and LIBOR Loans, such Lender requests that separate promissory notes be
executed to evidence separately such Revolving Loans, then each such note shall
be in the form of Exhibit E, mutatis mutandis to reflect such division, and
shall be (w) payable to the order of such Lender, (x) in the amount of such
Lender’s Revolving Loan Commitment, (y) dated the Closing Date and (z) otherwise
appropriately completed. Such notes shall, collectively, constitute a Revolving
Loan Note.
          (c) Swing Line Notes. The Swing Line Lender’s Swing Line Loans shall
be evidenced by a promissory note in the form of Exhibit H (individually, a
“Swing Line Note”) which note shall be (i) payable to the order of the Swing
Line Lender, (ii) in the amount of the Swing Line Lender’s Swing Line Loans,
(iii) dated the Closing Date and (iv) otherwise appropriately completed.
     2.09. Loan Funding.
          (a) Lender Funding and Disbursement to the Borrowers. Each Lender
shall, before 2:00 p.m. on the date of each Borrowing, make available to the
Administrative Agent at the Administrative Agent’s office specified in
Section 8.01, in same day or immediately available funds, such Lender’s
Revolving Proportionate Share of such Borrowing. After the Administrative
Agent’s receipt of such funds and upon satisfaction of the applicable conditions
set forth in Section 3.02 (and, if such Borrowing is the initial Loan or Letter
of Credit, Section 3.01), the Administrative Agent shall promptly make all funds
so received available to the Borrowers in like funds as received by the
Administrative Agent either by (i) crediting the joint account of the Borrowers
maintained by the Borrowers on the books of Wells Fargo with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to the Administrative Agent by the Borrowers; provided,
however, that if, on the date of the Borrowing there are L/C Borrowings
outstanding, then the proceeds of such Borrowing shall be applied, first, to the
payment in full of any such L/C Borrowings, and second, to the Borrowers as
provided above.

-54-



--------------------------------------------------------------------------------



 



          (b) Lender Failure to Fund. Unless the Administrative Agent shall have
received notice from a Lender prior to the date of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s
Revolving Proportionate Share of such Borrowing, the Administrative Agent shall
be entitled to assume that such Lender has made or will make such portion
available to the Administrative Agent on the date of such Borrowing in
accordance with Section 2.09(a), and the Administrative Agent may on such date,
in reliance upon such assumption, disburse or otherwise credit to the Borrowers
a corresponding amount. If any Lender does not make the amount of such Lender’s
Revolving Proportionate Share of any Borrowing available to the Administrative
Agent on or prior to the date of such Borrowing, such Lender shall pay to the
Administrative Agent, on demand, interest which shall accrue on such amount from
the date of such Borrowing until such amount is paid to the Administrative Agent
at rates equal to (i) the daily Federal Funds Rate during the period from the
date of such Borrowing through the third Business Day thereafter and (ii) the
rate applicable to Base Rate Loans thereafter. A certificate of the
Administrative Agent submitted to any Lender with respect to any amount owing by
such Lender under this Section 2.09(b) shall be conclusive absent manifest error
with respect to such amount. If the amount of any Lender’s Revolving
Proportionate Share of any Borrowing is not paid to the Administrative Agent by
such Lender within three (3) Business Days after the date of such Borrowing, the
Borrowers shall repay such amount to the Administrative Agent, on demand,
together with interest thereon, for each day from the date such amount was
disbursed to the Borrowers until the date such amount is repaid to the
Administrative Agent, at the interest rate applicable at the time to the Loans
comprising such Borrowing.
          (c) Lenders’ Obligations Several. The failure of any Lender to make
the Loan to be made by it as part of any Borrowing or to fund participations in
Letters of Credit and Swing Line Loans to be funded by it shall not relieve any
other Lender of its obligation hereunder to make its Loan as part of such
Borrowing or fund its participations in Letters of Credit and Swing Line Loans,
but no Lender shall be obligated in any way to make any Loan or fund any
participation in Letters of Credit or Swing Line Loans which another Lender has
failed or refused to make or otherwise be in any way responsible for the failure
or refusal of any other Lender to make any Loan required to be made by such
other Lender on the date of any Borrowing or to fund any participation required
to be funded by such other Lender.
     2.10. Pro Rata Treatment.
          (a) Borrowings, Commitment Reductions, Etc. Except as otherwise
provided herein:
               (i) Each Revolving Borrowing and reduction of the Total Revolving
Loan Commitment shall be made or shared among the Lenders pro rata according to
their respective Revolving Proportionate Shares;
               (ii) Each payment of principal on Loans in any Borrowing shall be
shared among the Lenders which made or funded the Loans in such Borrowing pro
rata according to the respective unpaid principal amounts of such Loans then
owed to such Lenders;

-55-



--------------------------------------------------------------------------------



 



               (iii) Each payment of interest on Loans in any Borrowing shall be
shared among the Lenders which made or funded the Loans in such Borrowing pro
rata according to (A) the respective unpaid principal amounts of such Loans so
made or funded by such Lenders and (B) the dates on which such Lenders so made
or funded such Loans;
               (iv) Each payment of Commitment Fees and Letter of Credit fees
payable under Section 2.02(i) shall be shared among the Lenders with Revolving
Loan Commitments (except for Defaulting Lenders) pro rata according to (A) their
respective Revolving Proportionate Shares and (B) in the case of each Lender
which becomes a Lender hereunder after the date hereof, the date upon which such
Lender so became a Lender;
               (v) Each payment of interest (other than interest on Loans) shall
be shared among the Lenders and the Administrative Agent owed the amount upon
which such interest accrues pro rata according to (A) the respective amounts so
owed such Lenders and the Administrative Agent and (B) the dates on which such
amounts became owing to such Lenders and the Administrative Agent; and
               (vi) All other payments under this Agreement and the other Credit
Documents (including, without limitation, fees paid in connection with any
amendment, consent, waiver or the like) shall be for the benefit of the Person
or Persons specified.
          (b) Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) on account of the Loans made by it, or the participations in L/C
Obligations or in Swing Line Loans held by it, in excess of its ratable share of
payments on account of the Loans and the L/C Obligations obtained by all Lenders
entitled to such payments, such Lender shall forthwith purchase from the other
Lenders such participations in the Loans and/or participations in L/C
Obligations or in Swing Line Loans as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase shall be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such other Lender’s ratable share (according to the proportion of (i) the amount
of such other Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered. The Borrowers
agree that any Lender so purchasing a participation from another Lender pursuant
to this Section 2.10(b) may, to the fullest extent permitted by law, exercise
all its rights of payment (including the right of setoff) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrowers in the amount of such participation.
     2.11. Change of Circumstances.
          (a) Inability to Determine Rates. If, on or before the first day of
any Interest Period for any LIBOR Loan, (i) any Lender shall advise the
Administrative Agent that the LIBOR Rate for such Interest Period cannot be
adequately and reasonably determined due to the unavailability of funds in or
other circumstances affecting the London interbank market or (ii) any Lender
shall advise the Administrative Agent that the rate of interest for such Loan
does

-56-



--------------------------------------------------------------------------------



 



not adequately and fairly reflect the cost to such Lender of making or
maintaining such LIBOR Loan, the Administrative Agent shall immediately give
notice of such condition to the Borrowers and the other Lenders. After the
giving of any such notice and until the Administrative Agent shall otherwise
notify the Borrowers that the circumstances giving rise to such condition no
longer exist, the Borrowers’ right to request the making of, conversion to or a
new Interest Period for LIBOR Loans shall be suspended. Any LIBOR Loans
outstanding at the commencement of any such suspension shall be converted at the
end of the then current Interest Period for such LIBOR Loans into Base Rate
Loans unless such suspension has then ended.
          (b) Illegality. If, after the date of this Agreement, the adoption of
any Governmental Rule, any change in any Governmental Rule or the application or
requirements thereof (whether such change occurs in accordance with the terms of
such Governmental Rule as enacted, as a result of amendment or otherwise), any
change in the interpretation or administration of any Governmental Rule by any
Governmental Authority, or compliance by any Lender with any request or
directive (whether or not having the force of law) of any Governmental Authority
(a “Change of Law”) shall make it unlawful or impossible for any Lender to make
or maintain any LIBOR Loan, such Lender shall immediately notify the
Administrative Agent and the Borrowers in writing of such Change of Law. Upon
receipt of such notice, (i) the Borrowers’ right to request the making of,
conversion to or a new Interest Period for LIBOR Loans with respect to such
Lender shall be terminated, and (ii) the Borrowers shall, at the request of such
Lender, either (A) pursuant to Section 2.01(e), as the case may be, convert any
such then outstanding LIBOR Loans of such Lender into Base Rate Loans at the end
of the current Interest Period for such LIBOR Loans or (B) immediately repay or
convert any such LIBOR Loans of such Lender if such Lender shall notify the
Borrowers that such Lender may not lawfully continue to fund and maintain such
LIBOR Loans. Any conversion or prepayment of LIBOR Loans made pursuant to the
preceding sentence prior to the last day of an Interest Period for such LIBOR
Loans shall be deemed a prepayment thereof for purposes of Section 2.13. After
any Lender notifies the Administrative Agent and the Borrowers of such a Change
of Law and until such Lender notifies the Administrative Agent and the Borrowers
that it is no longer unlawful or impossible for such Lender to make or maintain
a LIBOR Loan, all Revolving Loans of such Lender shall be Base Rate Loans.
          (c) Increased Costs. If, after the date of this Agreement, any Change
of Law:
               (i) Shall subject any Lender to any tax, duty or other charge
with respect to any LIBOR Loan, or shall change the basis of taxation of
payments by the Borrowers to any Lender on such a LIBOR Loan or in respect to
such a LIBOR Loan under this Agreement (except for changes in the rate of
taxation on the overall net income of any Lender imposed by its jurisdiction of
incorporation or the jurisdiction in which its principal executive office is
located); or
               (ii) Shall impose, modify or hold applicable any reserve
(excluding any Reserve Requirement or other reserve to the extent included in
the calculation of the LIBOR Rate for any Loans), special deposit or similar
requirement against assets held by, deposits or other liabilities in or for the
account of, advances or loans by, or any other acquisition of funds by any
Lender for any LIBOR Loan; or

-57-



--------------------------------------------------------------------------------



 



               (iii) Shall impose on any Lender any other condition related to
any LIBOR Loan or such Lender’s Revolving Loan Commitment;
and the effect of any of the foregoing is to increase the cost to such Lender of
making, renewing, or maintaining any such LIBOR Loan or its Revolving Loan
Commitment or to reduce any amount receivable by such Lender hereunder; then the
Borrowers shall from time to time, within five (5) Business Days after demand by
such Lender, pay to such Lender additional amounts sufficient to reimburse such
Lender for such increased costs or to compensate such Lender for such reduced
amounts. A certificate setting forth in reasonable detail the amount of such
increased costs or reduced amounts, submitted by such Lender to the Borrowers
shall be conclusive absent manifest error. The obligations of the Borrowers
under this Section 2.11(c) shall survive the payment and performance of the
Obligations and the termination of this Agreement.
          (d) Capital Requirements. If, after the date of this Agreement, any
Lender determines that (i) any Change of Law affects the amount of capital
required or expected to be maintained by such Lender or any Person controlling
such Lender (a “Capital Adequacy Requirement”) and (ii) the amount of capital
maintained by such Lender or such Person which is attributable to or based upon
the Loans, the Letters of Credit, the Revolving Loan Commitments or this
Agreement must be increased as a result of such Capital Adequacy Requirement
(taking into account such Lender’s or such Person’s policies with respect to
capital adequacy), the Borrowers shall pay to such Lender or such Person, within
five (5) Business Days after demand of such Lender, such amounts as such Lender
or such Person shall determine are necessary to compensate such Lender or such
Person for the increased costs to such Lender or such Person of such increased
capital. A certificate setting forth in reasonable detail the amount of such
increased costs, submitted by any Lender to the Borrowers shall be conclusive
absent manifest error. The obligations of the Borrowers under this
Section 2.11(d) shall survive the payment and performance of the Obligations and
the termination of this Agreement.
     2.12. Taxes on Payments.
          (a) Payments Free of Taxes. All payments made by the Borrowers under
this Agreement and the other Credit Documents shall be made free and clear of,
and without deduction or withholding for or on account of, any present or future
income, stamp, documentary or other taxes, any duties, or any other levies,
imposts, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority (other
than (x) taxes imposed on or measured by the Administrative Agent’s or any
Lender’s overall net income (however denominated), and franchise taxes imposed
on the Administrative Agent or such Lender (in lieu of net income taxes), by the
jurisdiction (or any political subdivision thereof) under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located and
(y) any branch profits taxes imposed by the United States of America or any
similar tax imposed by any other jurisdiction in which the Borrowers are
located) (all such non-excluded taxes, duties, levies, imposts, charges, fees,
deductions and withholdings being hereinafter called “Taxes”). If any Taxes are
required to be withheld from any amounts payable to the Administrative Agent or
any Lender hereunder or under the other Credit Documents, the amounts so payable
to the Administrative Agent or such Lender shall be increased to the extent

-58-



--------------------------------------------------------------------------------



 



necessary to yield to the Administrative Agent or such Lender (after payment of
all Taxes) interest or any such other amounts payable hereunder at the rates or
in the amounts specified in this Agreement and the other Credit Documents.
Whenever any Taxes are payable by the Borrowers, as promptly as possible
thereafter, the Borrowers shall send to the Administrative Agent for its own
account or for the account of such Lender, as the case may be, a certified copy
of an original official receipt received by the Borrowers showing payment
thereof. If the Borrowers fail to pay any Taxes when due to the appropriate
taxing authority or fail to remit to the Administrative Agent the required
receipts or other required documentary evidence, the Borrowers shall indemnify
the Administrative Agent and the Lenders for any taxes, interest or penalties
that may become payable by the Administrative Agent or any Lender as a result of
any such failure. The obligations of the Borrowers under this Section 2.12 shall
survive the payment and performance of the Obligations and the termination of
this Agreement.
          (b) In addition, the Borrowers shall pay to the relevant taxing
authority in accordance with applicable law, and indemnify and hold the
Administrative Agent and the Lenders harmless from, any present or future stamp,
documentary, excise, property, sales or similar taxes, charges or levies that
arise from the delivery or registration of, performance under, or otherwise with
respect to, this Agreement or any other Credit Document (hereinafter referred to
as “Other Taxes”).
          (c) The Borrowers shall indemnify each Lender and the Administrative
Agent for and hold them harmless against the full amount of Taxes and Other
Taxes, and for the full amount of taxes of any kind imposed by any jurisdiction
on amounts payable under this Section 2.12, imposed on or paid by such Lender or
the Administrative Agent (as the case may be) and any liability (including
penalties, additions to tax, interest and expenses) arising therefrom or with
respect thereto. This indemnification shall be made within thirty (30) days from
the date such Lender or the Administrative Agent (as the case may be) makes
written demand therefor, which demand shall contain a reasonably detailed
statement of the basis and calculation of the amount demanded.
          (d) Within thirty (30) days after the date of any payment of Taxes or
Other Taxes pursuant to Section 2.12(a) or (b), the Borrowers shall furnish to
the Administrative Agent, at its address referred to in Section 8.01(a), the
original or a certified copy of a receipt evidencing such payment, to the extent
that such receipt is issued therefor or such other written proof of payment
thereof that is reasonably satisfactory to the Administrative Agent.
          (e) Withholding Exemption Certificates. On or prior to the date of the
initial Borrowing or, if such date does not occur within thirty (30) days after
the date of this Agreement, by the end of such 30-day period, each Lender which
is not organized under the laws of the United States of America or a state
thereof shall deliver to the Borrowers and the Administrative Agent two duly
completed copies of United States Internal Revenue Service Form W-8BEN or W-8ECI
(or successor applicable form), as the case may be, certifying in each case that
such Lender is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes. Each such
Lender further agrees (i) promptly to notify the Borrowers and the
Administrative Agent of any change of circumstances (including any change in any
treaty, law or regulation) which would prevent such Lender from receiving
payments hereunder without any deduction or withholding of such Taxes

-59-



--------------------------------------------------------------------------------



 




and (ii) if such Lender has not so notified the Borrowers and the Administrative
Agent of any change of circumstances which would prevent such Lender from
receiving payments hereunder without any deduction or withholding of taxes, then
on or before the date that any certificate or other form delivered by such
Lender under this Section 2.12(e) expires or becomes obsolete or after the
occurrence of any event requiring a change in the most recent such certificate
or form previously delivered by such Lender, to deliver to the Borrowers and the
Administrative Agent a new certificate or form, certifying that such Lender is
entitled to receive payments under this Agreement without deduction or such
taxes, but only if and to the extent such Lender is legally entitled to do so.
If (i) there has not occurred any change of circumstances (including any change
in any treaty, law or regulation) which would prevent a Lender from receiving
payments hereunder without any deduction or withholding of such Taxes, which
would present a Lender from doing so and (ii) such Lender (other than an
assignee pursuant to a request by the Borrower under Section 2.15) fails to
provide to the Borrowers or the Administrative Agent pursuant to this
Section 2.12(e) (or, in the case of an Assignee Lender, Section 8.05(c)) any
certificates or other evidence required by such provision to establish that such
Lender is, at the time it becomes a Lender hereunder, entitled to receive
payments under this Agreement without deduction or withholding of any United
States federal income taxes, such Lender shall not be entitled to any
indemnification under Section 2.12(a) for any Taxes imposed on such Lender
primarily as a result of such failure, except to the extent that such Lender (or
its assignor, if any) was entitled, at the time such Lender became a Lender
hereunder, to receive additional amounts from the Borrower with respect to such
withholding tax pursuant to Section 2.12(a).
          (f) Tax Returns. Nothing contained in this Section 2.12 shall require
the Administrative Agent or any Lender to make available any of its tax returns
(or any other information relating to its taxes which it deems to be
confidential).
     2.13. Funding Loss Indemnification. If the Borrowers shall (a) repay,
prepay or convert any LIBOR Loan on any day other than the last day of an
Interest Period therefor (whether a scheduled payment, an optional prepayment or
conversion, a mandatory prepayment or conversion, a payment upon acceleration or
otherwise), (b) fail to borrow any LIBOR Loan for which a Notice of Loan
Borrowing has been delivered to the Administrative Agent (whether as a result of
the failure to satisfy any applicable conditions or otherwise) or (c) fail to
convert any Revolving Loans into LIBOR Loans in accordance with a Notice of
Conversion delivered to the Administrative Agent (whether as a result of the
failure to satisfy any applicable conditions or otherwise), the Borrowers shall
pay to the appropriate Lender within five (5) Business Days after demand a
prepayment fee, failure to borrow fee or failure to convert fee, as the case may
be (determined as though 100% of the LIBOR Loan had been funded in the London
interbank eurodollar currency market) equal to the sum of:
          (a) $250; plus
          (b) the amount, if any, by which (i) the additional interest would
have accrued on the amount prepaid or not borrowed at the LIBOR Rate plus the
Applicable Margin for LIBOR Loans if that amount had remained or been
outstanding through the last day of the applicable Interest Period exceeds
(ii) the interest that such Lender could recover by placing such amount on
deposit in the London interbank eurodollar currency market for a period
beginning on the date of the prepayment or failure to borrow and ending on the
last day of the applicable

-60-



--------------------------------------------------------------------------------



 




Interest Period (or, if no deposit rate quotation is available for such period,
for the most comparable period for which a deposit rate quotation may be
obtained); plus
          (c) all reasonable out-of-pocket expenses incurred by such Lender
directly attributable to such payment, prepayment or failure to borrow.
Each Lender’s determination of the amount of any prepayment fee payable under
this Section 2.13 shall be submitted to the Borrowers in writing and shall be
presumed conclusive in the absence of manifest error. The obligations of the
Borrowers under this Section 2.13 shall survive the payment and performance of
the Obligations and the termination of this Agreement.
     2.14. Security.
          (a) Security Documents. The Loans, together with all other
Obligations, shall be secured by the Liens granted by the Borrowers under the
Security Documents (or, in the case of any Real Property Security Document, the
Obligations described in such Real Property Security Document and subject to any
limitation specifically set forth therein). All obligations of a Guarantor under
the Credit Documents shall be secured by the Liens granted by such Guarantor
under the Security Documents. So long as the terms thereof are in compliance
with this Agreement, each Lender Rate Contract shall be secured by the Lien of
the Security Documents (a) on a pari passu basis to the extent of the associated
Termination Value, and (b) to the extent of any excess, on a basis which is in
all respects subordinated to all other Obligations. Lender Bank Products shall
be secured by the Lien of the Security Documents on a basis which is in all
respects subordinated to all other Obligations.
          (b) Further Assurances. The Borrowers shall deliver, and shall cause
each Guarantor to deliver, to the Administrative Agent or the Security Trustee
(as applicable) such mortgages, deeds of trust, security agreements, pledge
agreements, lessor consents and estoppels (containing appropriate mortgagee and
lender protection language), control agreements, and other instruments,
agreements, certificates, opinions and documents (including Uniform Commercial
Code financing statements and fixture filings and landlord waivers) as the
Administrative Agent may reasonably request to:
               (i) grant, perfect, maintain, protect and evidence security
interests in favor of the Administrative Agent or the Security Trustee, for the
benefit of the Administrative Agent, the Security Trustee and the Lenders, in
any or all present and future property of the Borrowers and the Guarantors prior
to the Liens or other interests of any Person, except for Permitted Liens; and
               (ii) otherwise establish, maintain, protect and evidence the
rights provided to the Administrative Agent or the Security Trustee, for the
benefit of the Administrative Agent, the Security Trustee and the Lenders,
pursuant to the Security Documents.
The Borrowers shall fully cooperate with the Administrative Agent, the Security
Trustee and the Lenders and perform all additional acts reasonably requested by
the Administrative Agent to effect the purposes of this Section 2.14.

-61-



--------------------------------------------------------------------------------



 



     2.15. Replacement of the Lenders. If (a) any Lender shall become a
Defaulting Lender more than one (1) time in a period of twelve (12) consecutive
months, (b) any Lender shall continue as a Defaulting Lender for more than five
(5) Business Days at any time, (c) any Lender shall suspend its obligation to
make or maintain LIBOR Loans pursuant to Section 2.11(b) for a reason which is
not applicable to any other Lender, or (d) any Lender shall demand any payment
under Section 2.11(c), 2.11(d) or 2.12(a) for a reason which is not applicable
to any other Lender, then the Administrative Agent may (or upon the written
request of the Borrowers, shall) replace such Lender (the “affected Lender”), or
cause such affected Lender to be replaced, with another lender (the “replacement
Lender”) satisfying the requirements of an Assignee Lender under
Section 8.05(c), by having the affected Lender sell and assign all of its rights
and obligations under this Agreement and the other Credit Documents (including
for purposes of this Section 2.15, participations in L/C Obligations and in
Swing Line Loans) to the replacement Lender pursuant to Section 8.05(c);
provided, however, that if the Borrowers seek to exercise such right, it must do
so within sixty (60) days after it first knows or should have known of the
occurrence of the event or events giving rise to such right, and neither the
Administrative Agent nor any Lender shall have any obligation to identify or
locate a replacement Lender for the Borrowers (it being expressly agreed that in
such circumstances it is the Borrowers’ obligation to identify or locate a
replacement Lender that is an Eligible Assignee and is acceptable to the
Administrative Agent). Upon receipt by any affected Lender of a written notice
from the Administrative Agent stating that the Administrative Agent is
exercising the replacement right set forth in this Section 2.15, such affected
Lender shall sell and assign all of its rights and obligations under this
Agreement and the other Credit Documents (including for purposes of this
Section 2.15, participations in L/C Obligations and in Swing Line Loans) to the
replacement Lender pursuant to an Assignment Agreement and Section 8.05(c) for a
purchase price equal to the sum of the principal amount of the affected Lender’s
Loans so sold and assigned or such other amount is agreed to by such affected
Lender and such replacement Lender), all accrued and unpaid interest thereon and
its ratable share of all fees and other amounts to which it is entitled.
ARTICLE III. CONDITIONS PRECEDENT.
     3.01. Initial Conditions Precedent. The obligations of the Lenders to make
the Loans comprising the initial Borrowing are subject to the satisfaction of
the conditions set forth on Schedule 3.01 and receipt by the Administrative
Agent, on or prior to the Closing Date, of each item listed on Schedule 3.01,
each in form and substance satisfactory to the Administrative Agent and each
Lender, and with sufficient copies for, the Administrative Agent and each
Lender.
     3.02. Conditions Precedent to each Credit Event. The occurrence of each
Credit Event (including the initial Borrowing) is subject to the further
conditions that:
          (a) The Borrowers shall have delivered to the Administrative Agent
and, if applicable, the L/C Issuer or the Swing Line Lender, the Notice of
Borrowing, Letter of Credit Application, Notice of Conversion or Notice of
Interest Period Selection, as the case may be, for such Credit Event in
accordance with this Agreement; and
          (b) On the date such Credit Event is to occur and after giving effect
to such Credit Event, the following shall be true and correct:

-62-



--------------------------------------------------------------------------------



 



               (i) The representations and warranties of the Loan Parties set
forth in Article IV and in the other Credit Documents are true and correct in
all material respects as if made on such date (except for representations and
warranties expressly made as of a specified date, which shall be true and
correct in all material respects as of such date);
               (ii) No Default or Event of Default has occurred and is
continuing or will result from such Credit Event; and
               (iii) No material adverse change in the operations, business or
condition (financial or otherwise) of any Borrower individually or the Loan
Parties (taken as a whole) having occurred since December 31, 2006.
     The submission by the Borrowers to the Administrative Agent of each Notice
of Borrowing, each Letter of Credit Application, each Notice of Conversion
(other than a notice for a conversion to a Base Rate Loan) and each Notice of
Interest Period Selection shall be deemed to be a representation and warranty by
the Borrowers that each of the statements set forth above in this Section
3.02(b) is true and correct as of the date of such notice.
ARTICLE IV. REPRESENTATIONS AND WARRANTIES.
     4.01. Representations and Warranties. In order to induce the Administrative
Agent, the Security Trustee and the Lenders to enter into this Agreement, each
Borrower hereby represents and warrants to the Administrative Agent, the
Security Trustee and the Lenders for itself and each of the other Loan Parties
as follows and agrees that each of said representations and warranties shall be
deemed to survive until full, complete and indefeasible payment and performance
of the Obligations and shall apply anew to each Borrowing hereunder:
          (a) Due Incorporation, Formation, Qualification, etc. Each Loan Party
(i) is a corporation, partnership or limited liability company duly organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation or formation; (ii) has the power and authority to own, lease and
operate its properties and carry on its business as now conducted; and (iii) is
duly qualified, licensed to do business and in good standing as a foreign
corporation, partnership or limited liability company, as applicable, in each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification or license and where the failure to
be so qualified or licensed, individually or in the aggregate could have a
Material Adverse Effect.
          (b) Authority. The execution, delivery and performance by each Loan
Party of each Credit Document executed, or to be executed, by such Loan Party
and the consummation of the transactions contemplated thereby (i) are within the
power of such Loan Party and (ii) have been duly authorized by all necessary
actions on the part of such Loan Party.
          (c) Enforceability. Each Credit Document executed, or to be executed,
by each Loan Party has been, or will be, duly executed and delivered by such
Loan Party and constitutes, or will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its terms, except as limited by bankruptcy, insolvency or other laws of
general application relating to or affecting the enforcement of creditors’
rights generally and general principles of equity.

-63-



--------------------------------------------------------------------------------



 



          (d) Non-Contravention. The execution and delivery by each Loan Party
of the Credit Documents executed by such Loan Party and the performance and
consummation of the transactions (including the use of loan and letter of credit
proceeds) contemplated thereby do not (i) violate any Requirement of Law
applicable to such Loan Party; (ii) violate any provision of, or result in the
breach or the acceleration of, or entitle any other Person to accelerate
(whether after the giving of notice or lapse of time or both), any Contractual
Obligation of such Loan Party where such violation, breach or acceleration could
result in a Material Adverse Effect; (iii) result in the creation or imposition
of any Lien (or the obligation to create or impose any Lien) upon any property,
asset or revenue of such Loan Party (except such Liens as may be created in
favor of the Administrative Agent and the Security Trustee for the benefit of
itself and the Lenders pursuant to this Agreement or the other Credit Documents)
or (iv) violate any provision of any existing law, rule, regulation, order,
writ, injunction or decree of any court or Governmental Authority to which it is
subject, where such breach could result in a Material Adverse Effect.
          (e) Approvals.
               (i) No consent, approval, order or authorization of, or
registration, declaration or filing with, any Governmental Authority or other
Person (including, without limitation, the equity holders of any Person) is
required in connection with the borrowing of Loans, the granting of Liens under
the Credit Documents, the execution and delivery of the Credit Documents
executed by any Loan Party or the performance or consummation of the
transactions contemplated hereby and thereby, except for those which have been
made or obtained and are in full force and effect.
               (ii) All Governmental Authorizations required for the operation
of the Vessels, the activities of all Loan Parties and the construction,
ownership of all property owned, operated or leased by the Loan Parties have
been duly obtained and are in full force and effect without any known conflict
with the rights of others and free from any unduly burdensome restrictions,
except where any such failure to obtain such Governmental Authorizations or any
such conflict or restriction could not have, either individually or in the
aggregate, a Material Adverse Effect. No Loan Party has received any written
notice or other written communications from any Governmental Authority regarding
(i) any revocation, withdrawal, suspension, termination or modification of, or
the imposition of any material conditions with respect to, any Governmental
Authorization, or (ii) any other limitations on the conduct of business by any
Loan Party, except where any such revocation, withdrawal, suspension,
termination, modification, imposition or limitation could not have, either
individually or in the aggregate, a Material Adverse Effect.
               (iii) No Governmental Authorization is required for either
(x) the pledge or grant by any Loan Party as applicable of the Liens purported
to be created in favor of the Administrative Agent or the Security Trustee in
connection herewith or any other Credit Document or (y) the exercise by the
Administrative Agent or the Security Trustee of any rights or remedies in
respect of any Collateral (whether specifically granted or created pursuant to
any of the Security Documents or created or provided for by any Governmental
Rule), except for (1) such Governmental Authorizations that have been obtained
and are in full force and effect

-64-



--------------------------------------------------------------------------------



 



and fully disclosed to Administrative Agent in writing, and (2) filings or
recordings contemplated in connection with this Agreement or any Security
Document.
               (iv) Each Loan Party’s use and operation of its business
properties are in compliance with all applicable Laws, including all applicable
land use and zoning laws, except to the extent that non-compliance could not
have a Material Adverse Effect.
          (f) No Violation or Default. No Loan Party is in violation of or in
default with respect to (i) any Requirement of Law applicable to such Person
(including any applicable maritime law) or (ii) any Contractual Obligation of
such Person (nor is there any waiver in effect which, if not in effect, could
result in such a violation or default), where, in each case, such violation or
default could have a Material Adverse Effect. No Default or Event of Default has
occurred and is continuing.
          (g) Litigation. Except as set forth in Schedule 4.01(g), no actions
(including derivative actions), suits, proceedings (including arbitration
proceedings or mediation proceedings) or investigations are pending or, to the
Borrowers’ knowledge, threatened against any Loan Party at law or in equity in
any court, arbitration proceeding or before any other Governmental Authority
which (i) could (alone or in the aggregate) have a Material Adverse Effect or
(ii) seek to enjoin, either directly or indirectly, the execution, delivery or
performance by any Loan Party of the Credit Documents or the transactions
contemplated thereby.
          (h) Vessels, Real Property, Etc. Schedule 4.01(h)(1) lists completely
and correctly as of the date hereof all Vessels owned or leased by the Loan
Parties on the Closing Date and such schedule sets forth which are owned and
which are leased. Except as set forth on Schedule 4.01(h)(2), each of the
Vessels and drydocks owned by any of the Loan Parties has been duly documented
under the laws of the United States of America in the name of the Loan Party
listed on Schedule 4.01(h)(1) as the owner thereof, and no other action is
necessary to establish and perfect such entities’ title to and interest in such
Vessels. All real property owned or leased by the Loan Parties is described (by
street address) in Schedule 4.01(h)(3) and such schedule sets forth which are
owned and which are leased. The Loan Parties own and have good and marketable
title, or a valid leasehold interest in, all their respective properties and
assets as reflected in the most recent Financial Statements delivered to the
Administrative Agent (except those assets and properties disposed of in the
ordinary course of business or otherwise in compliance with this Agreement since
the date of such Financial Statements) and all respective assets and properties
acquired by the Loan Parties since such date (except those disposed of in the
ordinary course of business or otherwise in compliance with this Agreement).
Such assets and properties are subject to no Lien, except for Permitted Liens.
Each of the Loan Parties has complied with all material obligations under all
material leases to which it is a party and enjoys peaceful and undisturbed
possession under such leases. The real properties owned by the Loan Parties are
taxed separately and do not include any other property, and for all purposes the
real properties may be mortgaged, conveyed and otherwise dealt with as a
separate legal parcel.
          (i) Financial Statements. The Financial Statements of the Loan Parties
which have been delivered to the Administrative Agent, (i) are in accordance
with the books and records of the Loan Parties, which have been maintained in
accordance with good business practice; (ii) have been prepared in conformity
with GAAP; and (iii) fairly present in all material

-65-



--------------------------------------------------------------------------------



 



respects the financial conditions and results of operations of the Loan Parties
as of the date thereof and for the period covered thereby. No Loan Party has any
Contingent Obligations, liability for taxes or other outstanding obligations
which, in any such case, are material in the aggregate, except as disclosed in
the audited Financial Statements for the fiscal year ended December 31, 2006 and
the fiscal year to date period ended March 31, 2007, furnished by the Parent to
the Administrative Agent prior to the date hereof, or in the Financial
Statements delivered to the Administrative Agent pursuant to clause (i) or
(ii) of Section 5.01(a).
          (j) Creation, Perfection and Priority of Liens.
               (i) As of the Closing Date (or as of the date any Loan Party
becomes party to the Credit Documents after the Closing Date, as to such Loan
Party), except with respect to Vessels and real property (x) the execution and
delivery of the Security Documents by the Loan Parties, together with the filing
of any Uniform Commercial Code financing statements and the recording of the
U.S. Patent and Trademark Office filings and U.S. Copyright Office filings
delivered to the Administrative Agent for filing and recording, and as of the
date delivered, the recording of any mortgages or deeds of trust delivered to
the Administrative Agent for recording (but not yet recorded), are effective to
create in favor of the Administrative Agent for the benefit of itself and the
Lenders, as security for the Obligations, a valid and perfected first priority
Lien on all of the Collateral as of the Closing Date (or as of the date any Loan
Party becomes party to the Credit Documents after the Closing Date, as to such
Loan Party) (subject only to Permitted Liens), and (y) all filings and other
actions necessary or desirable to perfect and maintain the perfection and first
priority status of such Liens have been duly made or taken and remain in full
force and effect.
               (ii) Each of the Real Property Security Documents is effective to
create in favor of the Administrative Agent, for the ratable benefit of itself
and the Lenders, a legal, valid, binding and enforceable Lien on, and security
interest in, and upon recording all necessary documents in the proper offices,
the respective Loan Party’s right, title and interest in and to the real
property subject thereto and proceeds thereof, and, each such Real Property
Security Document shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the grantors thereof in such real
property and proceeds thereof, as security for the Obligations, in each case
prior and superior in right to any other Person (except with respect to
Permitted Liens).
               (iii) Upon (A) execution and delivery by each Loan Party of a
Vessel Security Document that such Loan Party is a party to and (B)(1) for any
Vessel documented in the United States of America and owned by a Loan Party and
referenced in such Vessel Security Document, the filing and recording of such
Vessel Security Document at the United States Coast Guard National Vessel
Documentation Center and (2) for any Vessel registered in a jurisdiction other
than the United States of America and owned by a Loan Party and referenced in
such Vessel Security Document, registration in accordance with the laws of such
jurisdiction, such Vessel Security Document will be a first “preferred mortgage”
within the meaning of the Ship Mortgage Act and will qualify for the benefits
accorded a “preferred mortgage” thereunder and no other filing or recording or
refiling or rerecording or any other act is necessary or advisable to create or
perfect such security interest under such Vessel Security Document or in the
mortgaged property described therein.

-66-



--------------------------------------------------------------------------------



 



          (k) ERISA. Except as set forth on Schedule 4.01(k):
               (i) Based upon the actuarial assumptions specified for funding
purposes in the latest valuation of each Pension Plan that any Loan Party or any
ERISA Affiliate maintains or contributes to, or has any obligation under, the
aggregate benefit liabilities of such Pension Plan within the meaning of
Section 4001 of ERISA did not exceed the aggregate value of the assets of such
Pension Plan. Neither any Loan Party nor any ERISA Affiliate has any liability
with respect to any post-retirement benefit under any employee welfare plan (as
defined in Section 3(1) of ERISA), other than liability for health plan
continuation coverage described in Part 6 of Title I(B) of ERISA, which
liability for health plan continuation coverage could not have a Material
Adverse Effect.
               (ii) Each Pension Plan complies, in both form and operation, in
all material respects, with its terms, ERISA and the IRC, and no condition
exists or event has occurred with respect to any such Pension Plan which would
result in the incurrence by any Loan Party or any ERISA Affiliate of any
material liability, fine or penalty. Each Pension Plan, related trust agreement,
arrangement and commitment of any Loan Party or any ERISA Affiliate is legally
valid and binding and in full force and effect. No Pension Plan is being audited
or investigated by any government agency or is subject to any pending or
threatened claim or suit. No Loan Party or ERISA Affiliate has engaged in a
prohibited transaction under Section 406 of ERISA or Section 4975 of the IRC
with respect to any Pension Plan which would result in the incurrence by any
Loan Party or ERISA Affiliate of any material liability.
               (iii) None of the Loan Parties and the ERISA Affiliates has
incurred any material liability (including secondary liability) to any
Multiemployer Plan as a result of a complete or partial withdrawal from such
Multiemployer Plan under Section 4201 of ERISA or as a result of a sale of
assets described in Section 4204 of ERISA. None of the Loan Parties and the
ERISA Affiliates has been notified that any Multiemployer Plan is in
reorganization or insolvent under and within the meaning of Section 4241 or
Section 4245 of ERISA or that any Multiemployer Plan intends to terminate or has
been terminated under Section 4041A of ERISA.
               (iv) No Loan Party has (A) engaged in any transaction prohibited
by any Governmental Rule applicable to any Foreign Plan; (B) failed to make full
payment when due of all amounts due as contributions to any Foreign Plan; or
(C) otherwise failed to comply with the requirements of any Governmental Rule
applicable to any Foreign Plan, where singly or cumulatively, the above could
have a Material Adverse Effect.
          (l) Margin Stock; Other Regulations. No Loan Party owns any Margin
Stock which, in the aggregate, would constitute a substantial part of the assets
of the Borrowers or the Loan Parties (taken as a whole), and no proceeds of any
Loan or any Letter of Credit will be used, whether directly or indirectly, to
purchase, acquire or carry any Margin Stock or to extend credit, directly or
indirectly, to any Person for the purpose of purchasing or carrying any Margin
Stock. No Loan Party is subject to regulation under the Investment Company Act
of 1940, the Federal Power Act, the Interstate Commerce Act, any state public
utilities code or to any other Governmental Rule limiting its ability to incur
indebtedness.

-67-



--------------------------------------------------------------------------------



 



          (m) Trademarks, Patents, Copyrights and Licenses. The Loan Parties
each possess and either own, or have the right to use to the extent required,
all necessary trademarks, trade names, copyrights, patents, patent rights and
licenses which are material to the conduct of their respective businesses as now
operated. The Loan Parties each conduct their respective businesses without
infringement or, to the best of the Borrowers’ knowledge, after Due Inquiry,
claim of infringement of any trademark, trade name, trade secret, service mark,
patent, copyright, license or other intellectual property rights of any other
Person (which is not a Loan Party), except where such infringement or claim of
infringement could not have a Material Adverse Effect. There is no infringement
or, to the best of the Borrowers’ knowledge, after Due Inquiry, claim of
infringement by others of any material trademark, trade name, trade secret,
service mark, patent, copyright, license or other intellectual property right of
the Borrowers or any of the other Loan Parties. Each of the patents, trademarks,
trade names, service marks and copyrights owned by any Loan Party which is
registered with any Governmental Authority is set forth on the schedules to the
Intellectual Property Security Agreement.
          (n) Governmental Charges. The Loan Parties have filed or caused to be
filed all tax returns which are required to be filed by them. The Loan Parties
have paid, or made provision for the payment of, all taxes and other
Governmental Charges which have or may have become due pursuant to said returns
or otherwise and all other indebtedness, except such Governmental Charges or
indebtedness, if any, which are being contested in good faith by appropriate
proceedings and as to which adequate reserves (determined in accordance with
GAAP) have been established. Proper and accurate amounts have been withheld by
each Loan Party from its employees for all periods in full and complete
compliance with the tax, social security and unemployment withholding provisions
of applicable federal, state, local and foreign law and such withholdings have
been timely paid to the respective Governmental Authorities. No Loan Party has
executed or filed with the Internal Revenue Service or any other Governmental
Authority any agreement or other document extending, or having the effect of
extending, the period for assessment or collection of any taxes or Governmental
Charges.
          (o) Subsidiaries, Etc. Schedule 4.01(o) (as supplemented by the
Borrowers in a notice delivered pursuant to Section 5.01(a)(vii)) sets forth
each of the Subsidiaries of each Loan Party, its jurisdiction of organization,
the classes of its Equity Securities, the number of Equity Securities of each
such class issued and outstanding, the percentages of Equity Securities of each
such class owned directly or indirectly by each Loan Party and whether such Loan
Party owns such Equity Securities directly or, if not, the Subsidiary of such
Loan Party that owns such Equity Securities and the number of Equity Securities
and percentages of Equity Securities of each such class owned directly or
indirectly by such Loan Party. Except as set forth on Schedule 4.01(o) (as
supplemented as set forth above), none of the Loan Parties currently has any
Subsidiaries. All of the outstanding Equity Securities of each such Subsidiary
indicated on Schedule 4.01(o) as owned by each Loan Party are owned beneficially
and of record by such Loan Party free and clear of all adverse claims.
          (p) Solvency, Etc. Each of the Loan Parties is Solvent and, after the
execution and delivery of the Credit Documents and the consummation of the
transactions contemplated thereby, will be Solvent.

-68-



--------------------------------------------------------------------------------



 



          (q) Labor Matters. There are no disputes presently subject to
grievance procedure, arbitration or litigation under any of the collective
bargaining agreements, employment contracts or employee welfare or incentive
plans to which any Loan Party is a party, and there are no strikes, lockouts,
work stoppages or slowdowns, or, to the best knowledge of each Borrower, after
Due Inquiry, jurisdictional disputes or organizing activities occurring or
threatened which alone or in the aggregate could have a Material Adverse Effect.
          (r) No Material Adverse Effect. Since December 31, 2006, no event has
occurred and no condition exists which, either individually or in the aggregate,
could have a Material Adverse Effect.
          (s) Accuracy of Information Furnished.
               (i) The Credit Documents and the other certificates, statements
and information (excluding projections) furnished by the Loan Parties to the
Administrative Agent, the Security Trustee and the Lenders in connection with
the Credit Documents and the transactions contemplated thereby, taken as a
whole, do not contain any material misstatement of fact and do not omit to state
any material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. All projections
furnished by the Loan Parties to the Administrative Agent and the Lenders in
connection with the Credit Documents and the transactions contemplated thereby
have been prepared on a basis consistent with the historical financial
statements described above, except as described therein, have been based upon
reasonable assumptions and represent, as of their respective dates of
presentations, the Loan Parties’ good faith estimates of the future performance
of the Loan Parties.
               (ii) The copies of the Material Documents which have been
delivered to the Administrative Agent in accordance with Section 3.01 are true,
correct and complete copies of the respective originals thereof, as in effect on
the Closing Date, and no amendments or modifications have been made to the
Material Documents, except as set forth by documents delivered to the
Administrative Agent in accordance with said Section 3.01 or otherwise
reasonably approved in writing by the Required Lenders in accordance with
Section 5.02(m). None of the Material Documents has been terminated and each of
the Material Documents is in full force and effect. None of the Loan Parties is
in default in the observance or performance of any of its material obligations
under the Material Documents and each Loan Party has taken all action required
to be taken as of the Closing Date to keep unimpaired its rights thereunder
(other than possible defaults which may be the subject of any litigation
referred to in Schedule 4.01(g)).
          (t) Brokerage Commissions. No person is entitled to receive any
brokerage commission, finder’s fee or similar fee or payment in connection with
the extensions of credit contemplated by this Agreement as a result of any
agreement entered into by any Loan Party. No brokerage or other fee, commission
or compensation is to be paid by the Lenders with respect to the extensions of
credit contemplated hereby as a result of any agreement entered into by Parent,
any Borrower or any other Loan Party, and the Borrowers agree to indemnify the
Administrative Agent, the Security Trustee and the Lenders against any such
claims for brokerage fees or commissions and to pay all expenses including,
without limitation, reasonable attorney’s fees incurred by the Administrative
Agent, the Security Trustee and the Lenders in

-69-



--------------------------------------------------------------------------------



 



connection with the defense of any action or proceeding brought to collect any
such brokerage fees or commissions.
          (u) Policies of Insurance. The properties of the Loan Parties are
insured with financially sound and reputable insurance companies not Affiliates
of the Loan Parties, in such amounts, with such deductibles and covering such
risks as are customarily carried by companies engaged in similar businesses and
owning similar properties in localities where the Loan Parties operate.
Schedule 4.01(u) sets forth a true and complete listing of all insurance
maintained by the Loan Parties as of the Closing Date. Such insurance has not
been terminated and is in full force and effect, and each of the Loan Parties
has taken all action required to be taken as of the date of this Agreement to
keep unimpaired its rights thereunder.
          (v) Agreements with Affiliates and Other Agreements. Except as
disclosed on Schedule 4.01(v), no Loan Party has entered into and, as of the
date of the applicable Credit Event does not contemplate entering into, any
material agreement or contract with any Affiliate of any Loan Party, except upon
terms at least as favorable to such Loan Party as an arms-length transaction
with unaffiliated Persons, based on the totality of the circumstances. No Loan
Party is a party to or is bound by any Contractual Obligation or is subject to
any restriction under its respective charter or formation documents, which if
complied with could have a Material Adverse Effect.
          (w) Foreign Assets Control, Etc.
               (i) No Loan Party (A) is, or is controlled by, a Designated
Person; (B) has received funds or other property from a Designated Person; or
(C) is in breach of or is the subject of any action or investigation under any
Anti-Terrorism Law. No Loan Party engages or will engage in any dealings or
transactions, or is or will be otherwise associated, with any Designated Person.
To the extent applicable, each Loan Party and each of its Subsidiaries are in
compliance, in all material respects, with the Patriot Act. Each Loan Party has
taken reasonable measures to ensure compliance with the Anti-Terrorism Laws
including the requirement that (A) no Person who owns any direct or indirect
interest in any Loan Party is a Designated Person and (B) funds invested
directly or indirectly in any Loan Party by are derived from legal sources.
               (ii) No portion of the proceeds of any Loan, L/C Credit Extension
or other credit made hereunder has been or will be used, directly or indirectly
for, and no fee, commission, rebate or other value has been or will be paid to,
or for the benefit of, any governmental official, political party, official of a
political party or any other Person acting in an official capacity in violation
of any applicable law, including the U.S. Foreign Corrupt Practices Act of 1977,
as amended.
               (iii) The Loan Parties are in compliance with the Maritime
Transportation Security Act of 2002 (including having vessel and waterfront
facility security plans submitted to and approved by the United States Coast
Guard).
          (x) Environmental Matters. Except as disclosed in Schedule 4.01(x),
and as could not have a Material Adverse Effect,

-70-



--------------------------------------------------------------------------------



 



               (i) no Loan Party (A) has violated any Environmental Laws,
(B) has any liability under any Environmental Laws or (C) has received notice or
other communication of an investigation or is under investigation by any
Governmental Authority having authority to enforce Environmental Laws,
               (ii) the Borrowers regularly conduct, in the ordinary course of
business, for themselves and the other Loan Parties, periodic reviews of the
compliance by each such Loan Party with existing Environmental Laws, claims
alleging potential liability under or responsibility for violation of any
Environmental Law and prospective changes in Environmental Law that require
modifications to properties or operations, and implement corrective measures to
achieve and maintain such compliance and identify, management and reduce such
liabilities with respect to all of their business, operations and properties,
and
               (iii) to the knowledge of the Loan Parties, there is no current
violation of Environmental Law, or any change in Environmental Law, that could
reasonable be expected to require capital expenditures or changes in operations
in order to achieve or maintain compliance with Environmental Laws.
     4.02. Reaffirmation. The Borrowers shall be deemed to have reaffirmed, for
the benefit of the Lenders, the Administrative Agent and the Security Trustee,
each representation and warranty contained in Article IV on and as of the date
of each Credit Event (except for representations and warranties expressly made
as of a specified date, which shall be true as of such date).
ARTICLE V. COVENANTS.
     5.01. Affirmative Covenants. So long as any Loan or L/C Obligation remains
unpaid, or any other Obligation (other than contingent indemnity obligations to
the extent no claim has been asserted) remains unpaid or unperformed, or any
portion of any Commitment remains in force, the Borrowers will comply, and will
cause compliance by the other Loan Parties, with the following affirmative
covenants, unless the Required Lenders shall otherwise consent in writing:
          (a) Financial Statements, Reports, etc. The Borrowers shall furnish to
the Administrative Agent and each Lender the following, each in such form and
such detail as the Administrative Agent or the Required Lenders shall request:
               (i) As soon as available and in no event later than forty-five
(45) days after the last day of each calendar quarter (including the last
calendar quarter of each Borrowers’ fiscal year), a copy of the Financial
Statements of the Loan Parties (prepared on a consolidated and consolidating
basis) for such quarter (beginning with the quarter ending March 31, 2007 and
thereafter) and for the fiscal year to date, certified by the president or chief
financial officer of the Borrowers to present fairly in all material respects
the financial condition, results of operations and other information reflected
therein and to have been prepared in accordance with GAAP (subject to normal
year-end audit adjustments and the absence of footnotes), which Financial
Statements shall be accompanied by a narrative from management of the Borrowers
which discusses results;

-71-



--------------------------------------------------------------------------------



 



               (ii) As soon as available and in no event later than ninety
(90) days after the close of fiscal year 2007 and each fiscal year thereafter,
copies of the consolidated and consolidating Financial Statements of the Loan
Parties for such year, audited (as to the consolidated Financial Statements) by
an independent certified public accountants of recognized national standing,
which Financial Statements shall be accompanied by (1) a narrative from
management of the Borrowers which discusses results and (2) copies of the
unqualified opinions, such accountants covenant compliance calculations and, to
the extent delivered, management letters delivered by such accountants in
connection with all such Financial Statements and prepared in accordance with
GAAP;
               (iii) Contemporaneously with the Financial Statements for each
quarter and each year end required by the foregoing clauses (i) and (ii), a
compliance certificate of the president or chief financial officer of the
Borrowers in substantially the form of Exhibit J (a “Compliance Certificate”)
which (A) states that no Default or Event of Default has occurred and is
continuing, or, if any such Default or Event of Default has occurred and is
continuing, a statement as to the nature thereof and what action the Borrowers
propose to take with respect thereto, (B) sets forth, for the quarter or year
covered by such Financial Statements or as of the last day of such quarter or
year (as the case may be), the calculation of the financial ratios and tests
provided in Section 5.03, and (C) sets forth information and computations
related to Sections 5.01(i), 5.02(a), 5.02(d) and 5.02(e) of this Agreement and
any other provisions of the Credit Documents required to be included in such
Compliance Certificate;
               (iv) As soon as possible and in no event later than five
(5) Business Days after any Loan Party knows of the occurrence or existence of
(A) any ERISA Event, (B) any actual litigation or suits against any Loan Party
involving potential monetary damages payable by any Loan Party of $25,000,000 or
more (alone or in the aggregate in excess of insurance coverage) or in which
injunctive relief or similar relief is sought, which relief, if granted, could
have a Material Adverse Effect, (C) any other event or condition which, either
individually or in the aggregate, could have a Material Adverse Effect,
including (I) breach or non-performance of, or any default under, a Contractual
Obligation of a Borrower or any Guarantor; (II) any dispute, litigation,
investigation, proceeding or suspension between a Borrower or any Guarantor and
any Governmental Authority; or (III) the commencement of, or any material
development in, any litigation or proceeding affecting a Borrower or any
Guarantor, including pursuant to any applicable Environmental Laws; (D) any
Default, Event of Default or any default under any Subordinated Obligations, the
statement of the president or chief financial officer or treasurer of the
Borrowers setting forth details of such event, condition, default, Event of
Default or Default and the action which the Borrowers propose to take with
respect thereto, or (E) any material change in accounting policies of or
financial reporting practices by the applicable Loan Party. Each notice pursuant
to this Section 5.01(a)(iv) shall be accompanied by a statement of a Responsible
Officer of the Borrowers setting forth details of the occurrence referred to
therein and stating what action the Borrowers have taken and proposes to take
with respect thereto. Each notice pursuant to this Section 5.01(a)(iv) shall
describe with particularity any and all provisions of this Agreement or other
Credit Document that have been breached;
               (v) As soon as available, and in any event not later than sixty
(60) days after the commencement of each fiscal year of the Borrowers, the
budget and projected financial statements of the Loan Parties for such fiscal
year, including, in each case, projected balance

-72-



--------------------------------------------------------------------------------



 



sheets, statements of income and retained earnings and statements of cash flow
of the Loan Parties, all in reasonable detail and in any event to include
projected Capital Expenditures and quarterly projections of the Borrowers’
compliance with each of the covenants set forth in Section 5.03 of this
Agreement;
               (vi) As soon as possible and in no event later than five
(5) Business Days prior to the occurrence of any event or circumstance that
would require a prepayment pursuant to Section 2.06(c), the statement of the
chief financial officer of the Borrowers setting forth the details thereof;
               (vii) As soon as possible and in no event later than thirty
(30) after closing, written notice of the establishment or acquisition by a Loan
Party of any new Subsidiary or the issuance of any new Equity Securities of any
existing Loan Party;
               (viii) As soon as possible and in no event later than fifteen
(15) Business Days after the receipt thereof by a Loan Party, a copy of any
notice, summons, citations or other written communications concerning any actual
or alleged violation of any Environmental Law, applicable maritime laws or
liability of a Loan Party for Environmental Damages involving potential monetary
liability or damages payable by any Loan Party of $10,000,000 or more (alone or
in the aggregate in excess of insurance coverage) or which is reasonably
expected to result in a Material Adverse Effect;
               (ix) As soon as possible and in no event later than the earlier
of (A) the last day of each calendar quarter and (B) one (1) Business Day after
the occurrence of any Event of Default if there has been an acquisition by any
Loan Party of any ownership interest in any vessel, a written supplement to
Schedule 4.01(h)(1) and (if applicable) Schedule 4.01(h)(2);
               (x) As soon as possible and in no event later than the earlier of
(A) the last day of each calendar quarter and (B) one (1) Business Day after the
occurrence of any Event of Default if there has been an acquisition by any Loan
Party of any leasehold or ownership interest in real property, a written
supplement to Schedule 4.01(h)(3);
               (xi) Promptly after the same are available, and in any event
within five (5) Business Days after filing with the Securities and Exchange
Commission, copies of each annual report, proxy or financial statement or other
report or communication sent to the stockholders of Parent or any of its
Subsidiaries, and copies of all annual, regular, periodic and special reports
and registration statements which Parent, any Borrower or any of their
respective Subsidiaries may file with the Securities and Exchange Commission
under Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended,
and not otherwise required to be delivered to the Lenders pursuant to other
provisions of this Section 5.01(a);
               (xii) Promptly after the reasonable request by any Lender through
the Administrative Agent, copies of any other report or other document that was
filed by Parent, any Borrower or any of their respective Subsidiaries, with any
Governmental Agency;
               (xiii) As soon as possible and in no event later than the due
date set forth in the applicable Vessel Mortgage, the notices, reports,
documents and other information

-73-



--------------------------------------------------------------------------------



 



required to be provided under Section 5(B) or any other section of the
applicable Vessel Mortgage; and
               (xiv) Such other instruments, agreements, certificates, opinions,
statements, documents and information relating to the properties, operations or
condition (financial or otherwise) of the Loan Parties, and compliance by the
Borrowers with the terms of this Agreement and the other Credit Documents as the
Administrative Agent, the Security Trustee or any Lender may from time to time
reasonably request.
The Borrowers hereby acknowledge that (a) the Administrative Agent will make
available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of the Borrowers hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on one or more Platforms and
(b) certain of the Lenders may be “public-side” Lenders (i.e. Lenders that do
not wish to receive non-public information with respect to the Loan Parties or
their securities) (each, a “Public Lender”). The Borrowers hereby agree that
(w) all Borrower Materials that are to be made available to Public Lenders shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof,
(x) by marking Borrower Materials “PUBLIC” the Borrowers shall be deemed to have
authorized the Administrative Agent, the L/C Issuer and the Lenders to treat
such Borrower Materials as either publicly available information or not material
information (although it may be sensitive and proprietary) with respect to the
Loan Parties or their securities for purposes of United States Federal and state
security laws; (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agent shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor”.
The Administrative Agent and the Lenders acknowledge and agree that so long as
Parent is a publicly reporting company, filings with respect to its financial
statements submitted to the U.S. Securities and Exchange Commission within the
time periods required by subsections (a)(i), (a)(ii), and (a)(xi) above shall be
deemed to satisfy the requirements for the delivery of such financial statements
in subsections (a)(i), (a)(ii), and (a)(xi) above.
          (b) Books and Records. The Loan Parties shall at all times keep proper
books of record and account in which full, true and correct entries will be made
of their transactions in accordance with GAAP.
          (c) Inspections. The Loan Parties shall permit the Administrative
Agent, the Security Trustee and each Lender, or any agent or representative
thereof, upon reasonable notice and during normal business hours so long as no
Default or Event of Default shall have occurred and be continuing and otherwise
at any time as the Administrative Agent, the Security Trustee and any Lender may
determine with or without prior notice to the Borrowers, to visit and inspect
any of the properties and offices of the Loan Parties, to conduct audits of any
or all of the Collateral, to examine the books and records of the Loan Parties
and make copies thereof, and to discuss the affairs, finances and business of
the Loan Parties with, and to be advised as to the same by, their officers,
auditors and accountants, all at such times and intervals as the Administrative
Agent, the Security Trustee or any Lender may request, all at the Borrowers’

-74-



--------------------------------------------------------------------------------



 



expense; provided, however, that so long as no Default or Event of Default shall
have occurred and be continuing, the Borrowers shall not be responsible for
reimbursement for more than one onsite inspection per fiscal year.
          (d) Insurance. The Loan Parties shall:
               (i) Carry and maintain (A) insurance during the term of this
Agreement of the types and in the amounts customarily carried from time to time
by others engaged in substantially the same business as such Person and
operating in the same geographic area as such Person, including, but not limited
to, fire, public liability, property damage and worker’s compensation, (B) if
requested by the Administrative Agent, flood insurance with respect to real
property Collateral in amounts and subject to such deductibles and other terms
as may be reasonably acceptable to the Administrative Agent, (C) in the case of
any Loan Party that engages in any oil or oil-related business (including any
business in products related to oil), including without limitation, owning,
leasing or chartering any vessel engaged in the transport of oil or related
products, oil pollution insurance covering risks in an amount up to and
including the maximum amount available on commercially reasonable terms or, if
such insurance is not available at reasonable cost after taking into account the
level of exposure to which the Loan Parties may be subject, such other amounts
as is usually insured against by companies of established repute engaged in the
same or similar business from time to time, (D) insurance required by any Real
Property Security Document or Vessel Security Document, (E) fire and usual
marine risks (including hull and machinery and excess risks), (F) war risks,
(G) protection and indemnity risks and (H) any other risks against which the
Administrative Agent considers, having regards to practices and other
circumstances prevailing at the relevant time, it would in the opinion of the
Administrative Agent be reasonable for the Loan Parties to insure and which are
specified by the Administrative Agent by notice to the Borrowers;
               (ii) Furnish to the Administrative Agent, upon written request,
full information as to the insurance carried;
               (iii) Carry and maintain each policy for such insurance with
(A) a company which is rated A or better by A.M. Best and Company at the time
such policy is placed and at the time of each annual renewal thereof or (B) any
other insurer which is satisfactory to the Administrative Agent; and
               (iv) Obtain and maintain endorsements acceptable to the
Administrative Agent for such insurance (including form 438BFU or equivalent)
naming the Administrative Agent and the Security Trustee as an additional
insured, mortgagee and as lender’s loss payee and including lender’s loss
payable endorsements;
               (v) Unless otherwise agreed to by the Administrative Agent with
the consent of the Required Lenders, cause each such policy to (A) provide that
neither the Borrowers, the Administrative Agent nor any other party shall be a
coinsurer thereunder, (B) provide that it shall not be canceled, modified or not
renewed (1) by reason of nonpayment of premium upon not less than ten (10) days’
prior written notice thereof by the insurer to the Administrative Agent, and
(2) for any other reason upon not less than thirty (30) days’ prior written
notice by the insurer to the Administrative Agent and, in each case, giving the

-75-



--------------------------------------------------------------------------------



 



Administrative Agent the right to cure defaults, (C) provide for at least thirty
(30) days’ prior written notice to each insured and each loss payee named
therein of the date on which such policies shall terminate by lapse of time if
not renewed, (D) be primary without right of contribution from any other
insurance carried by or on behalf of any Lender, the Security Trustee or the
Administrative Agent with respect to any interest in the Collateral, (E) provide
that no Person other than the Loan Parties shall have any liability for any
premiums with respect thereto and (F) provide that inasmuch as the policies are
written to cover more than one insured, all terms and conditions, insuring
agreements and endorsements, with the exception of limits of liability, shall
operate in the same manner as if there were a separate policy covering each
insured;
provided, however, that if any Loan Party shall fail to maintain insurance in
accordance with this Section 5.01(d), or if any Loan Party shall fail to provide
the required endorsements with respect thereto, the Administrative Agent shall
have the right (but shall be under no obligation) to procure such insurance and
the Borrowers agree to reimburse the Administrative Agent for all costs and
expenses of procuring such insurance.
          (e) Governmental Charges and Other Indebtedness. Each Loan Party shall
promptly pay and discharge when due (i) all taxes and other Governmental Charges
prior to the date upon which penalties accrue thereon, (ii) all Indebtedness
which, if unpaid, could become a Lien upon the property of such Loan Party and
(iii) subject to any subordination provisions applicable thereto, all other
Indebtedness which in each case, if unpaid, could have a Material Adverse
Effect, except such taxes, Governmental Charges and Indebtedness as may in good
faith be contested or disputed, or for which arrangements for deferred payment
have been made; provided that in each such case appropriate reserves are
maintained to the reasonable satisfaction of the Administrative Agent and no
material property of any Loan Party is at impending risk of being seized, levied
upon or forfeited.
          (f) Use of Proceeds. The Borrowers shall use the proceeds of the
Revolving Loans (i) to refinance certain existing indebtedness of the Borrowers;
(ii) to pay fees and expenses incurred in connection with the transactions
contemplated by this Agreement, (iii) to finance Permitted Acquisitions, and
(iv) (together with Letters of Credit issued hereunder) to provide for the
working capital and general corporate purpose needs of the Loan Parties. No part
of the proceeds of any Loan or any Letter of Credit shall be used, whether
directly or indirectly, to purchase, acquire or carry any Margin Stock or for
any purpose that entails a violation of any of the regulations of the Federal
Reserve Board, including Regulations T, U and X.
          (g) General Business Operations. Except to the extent expressly
permitted by this Agreement, each of the Loan Parties shall (i) preserve, renew
and maintain in full force its corporate, partnership or limited liability
company existence and good standing under the Governmental Rules of the
jurisdiction of its organization and all of its rights, licenses, leases,
qualifications, privileges franchises and other authority reasonably necessary
to the conduct of its business, (ii) conduct its business activities in
compliance with all Requirements of Law and Contractual Obligations applicable
to such Person, (iii) keep all property useful and necessary in its business in
good working order and condition, ordinary wear and tear excepted and from time
to time make, or cause to be made, all necessary and proper repairs, except, in
each case, where any failure, either individually or in the aggregate, would
cause or be reasonably expected to

-76-



--------------------------------------------------------------------------------



 



result in a Material Adverse Effect, (iv) maintain, preserve and protect all of
its rights to enjoy and use its trademarks, trade names, service marks, patents,
copyrights, licenses, leases, franchise agreements and franchise registrations
and (v) conduct its business in an orderly manner without voluntary
interruption. No Loan Party shall change its jurisdiction of formation.
          (h) Compliance with Laws . Each Loan Party shall comply, and shall
cause all other Persons occupying or using such Loan Party’s property to comply,
in all material respects with the requirements of all applicable laws, rules,
regulations and orders of any Governmental Authority (including, without
limitation, all Environmental Laws, Environmental Permits and all applicable
maritime laws), noncompliance with which could have, individually or in the
aggregate, a Material Adverse Effect and the inventory of each Loan Party shall
comply with the Fair Labor Standards Act.
          (i) New Subsidiaries. The Borrowers shall, at their own expense
promptly, and in any event (x) within ten (10) Business Days after the formation
or acquisition of any Domestic Subsidiary or any Foreign Subsidiary and
(y) within 30 days after the Closing Date with respect to any Phased-Out
Entities (except to the extent such Phased-Out Entity has been merged out of
existence or dissolved): (A) notify the Administrative Agent of such event in
writing (to the extent notice has not already been provided in accordance with
Section 5.01(a)(vii)), (B) cause each Domestic Subsidiary and each other Loan
Party (other than a Foreign Subsidiary), as applicable, to become a party to the
Guaranty, the Environmental Indemnity Agreement, the Security Agreement, the
Intellectual Property Security Agreement and each other applicable Security
Document in accordance with the terms thereof, execute additional Security
Documents if requested by the Administrative Agent and amend the Security
Documents as appropriate in light of such event to pledge to the Administrative
Agent for the benefit of itself and the Lenders (1) 100% of the Equity
Securities of each such Person which becomes a Domestic Subsidiary and (2) 100%
of the non-voting Equity Securities (within the meaning of Treasury
Regulation Section 1.956-2(c)(2) promulgated under the IRC) and 65% of the
voting Equity Securities (within the meaning of Treasury Regulation
Section 1.956-2(c)(2) promulgated under the IRC) of each such Person which
becomes a Foreign Subsidiary (provided that, if, as a result of any change in
the tax laws of the United States of America after the date of this Agreement,
the pledge by any Loan Party of any additional Equity Securities in any such
Foreign Subsidiary to the Administrative Agent, on behalf of itself and the
Lenders, under the Security Documents would not result in an increase in the
aggregate net consolidated tax liabilities of the Loan Parties, then, promptly
after the change in such laws, all such additional Equity Securities shall be so
pledged under the Security Documents) and execute and deliver all documents or
instruments required thereunder or appropriate to perfect the security interest
created thereby, (C) deliver (or cause the appropriate Person to deliver) to the
Administrative Agent all certificates and other instruments constituting
Collateral thereunder free and clear of all adverse claims, accompanied by
undated powers or other instruments of transfer executed in blank (and take such
other steps as may be requested by the Administrative Agent to perfect the
Administrative Agent’s first priority Lien in such Collateral consisting of
Equity Securities in compliance with any applicable laws of jurisdictions
outside of the United States of America), (D) cause each document (including
each Uniform Commercial Code financing statement and each filing with respect to
intellectual property owned by each new Domestic Subsidiary) required by law or
requested by the Administrative Agent to be filed, registered or recorded in
order to create in favor of the Administrative Agent for the benefit of the
Lenders a valid, legal

-77-



--------------------------------------------------------------------------------



 



and perfected first-priority security interest in and lien on the Collateral
subject to the Security Documents to be so filed, registered or recorded and
evidence thereof delivered to the Administrative Agent, (E) deliver an opinion
of counsel in form and substance reasonably satisfactory to the Administrative
Agent with respect to each new Domestic Subsidiary, and/or the pledge of the
Equity Securities of each Domestic Subsidiary and Foreign Subsidiary and the
matters set forth in this Section and (F) deliver to the Administrative Agent
the same organization documents, resolutions, certificates, lien searches and
other matters set forth in Schedule 3.01(b) and (e) with respect to such New
Subsidiary as required to be delivered with respect to the Borrowers on the date
hereof, in form and substance satisfactory to Administrative Agent.
          (j) Appraisals. During the existence of an Event of Default or upon
the written request of any Lender acting pursuant to any Requirement of Law, the
Borrowers agree that the Administrative Agent may, at the expense of the
Borrowers, commission an appraisal of any property (i) to which any Loan Party
holds legal title (including Vessels) and (ii) which is encumbered by any
Security Document; provided that if any such appraisal is conducted due to the
written request of any Lender acting pursuant to any Requirement of Law, the
Borrowers shall not be obligated to pay for the expense of any such appraisal
unless such Requirement of Law applies to Lenders constituting the Required
Lenders at such time.
          (k) Additional Collateral.
               (i) If at any time from and after the Closing Date any Loan Party
acquires any fee interest in real property, such Loan Party shall deliver to the
Administrative Agent, at its own expense, promptly all documentation and
information in form and substance reasonably satisfactory to the Administrative
Agent (including surveys and environmental reports) to assist the Administrative
Agent in obtaining deeds of trust or mortgages on such additional real property
and ALTA policies of title insurance, with such endorsements as the
Administrative Agent may reasonably require, issued by a company and in form and
substance satisfactory to the Administrative Agent, in an amount equal to the
principal amount of the Total Revolving Loan Commitment as in effect from time
to time, insuring the Administrative Agent’s Lien on such additional real
property Collateral to be of first priority, subject only to such exceptions as
the Administrative Agent shall approve in its reasonable discretion, with all
costs thereof to be paid by the Borrowers.
               (ii) If at any time from and after the Closing Date any Loan
Party acquires any Vessel owned by a Loan Party that is documented or in the
process of being documented, on a semi- annual basis (by July 15 and January 15
of each calendar year) or more frequently if requested by the Administrative
Agent during the continuance of a Default or an Event of Default, such Loan
Party shall execute, deliver and record, at its own expense, as soon as possible
all documentation and information necessary or appropriate, as determined by the
Security Trustee, in form and substance reasonably satisfactory to the Security
Trustee to provide the Security Trustee a first priority mortgage on such
additional Vessel, subject only to such exceptions as the Administrative Agent
shall approve in its reasonable discretion, with all costs thereof to be paid by
the Borrowers.

-78-



--------------------------------------------------------------------------------



 



          (l) Vessel Mortgages. The Loan Parties shall within 180 days after the
Closing Date (as such time period may be extended by the Administrative Agent in
its sole and reasonable discretion up to a total period of 270 days) cause to be
delivered to the Administrative Agent (i) evidence in form and substance
satisfactory to the Administrative Agent that the Liens in favor of the Security
Trustee under the Vessel Security Documents are valid, perfected first priority
Liens on all Collateral (consisting of Vessels owned by a Loan Party and
referenced in the applicable Vessel Security Document), subject to Permitted
Liens and (ii) a favorable written opinion from Thompson Coburn LLP, special
counsel for the Borrowers and the Guarantors addressed to the Administrative
Agent for the benefit of the Administrative Agent and the Lenders, covering such
legal matters as the Administrative Agent may request with respect to the Vessel
Security Documents.
          (m) Real Property Documents. The Loan Parties shall within 90 days
after the Closing Date (as such time period may be extended by the
Administrative Agent in its sole and reasonable discretion up to a total period
of 120 days) deliver each of the items listed below, each in form and substance
satisfactory to the Administrative Agent:
               (i) Each Real Property Security Document listed on
Schedule 1.01(a) in form and substance satisfactory to the Administrative Agent,
shall have each been duly executed and in recordable form and shall have been
duly recorded; provided that any Real Property Security Document encumbering the
Hall Street Terminal Shall not be recorded until the item satisfying clause
(vi) below has been delivered to the Administrative Agent;
               (ii) Evidence that upon the filing of appropriate financing
statements and the recording of the Real Property Security Documents the
Administrative Agent will have a valid, perfected first priority Lien on all
real property Collateral, subject to Permitted Liens;
               (iii) ALTA standard coverage lender’s policy of title insurance
(or a commitment therefor) insuring the validity and priority of the Real
Property Security Documents listed on Schedule 1.01(a) (subject only to such
exceptions as the Administrative Agent may approve), in such amounts and with
such endorsements as the Administrative Agent may require, issued by a title
insurer acceptable to the Administrative Agent, together with such policies of
co-insurance or re-insurance (or commitments therefor) as the Administrative
Agent may require;
               (iv) Flood Certificates with respect to all real property
Collateral;
               (v) A favorable written opinion from Baker & Daniels LLP, special
counsel for the Borrowers and the Guarantors addressed to the Administrative
Agent for the benefit of the Administrative Agent, the Security Trustee and the
Lenders, covering such legal matters as the Administrative Agent may request
with respect to the Real Property Security Documents; and
               (vi) The NRG Intercreditor Agreement, duly executed by the
Administrative Agent, the Security Trustee, Louisiana Generating LLC and NRG New
Roads Holdings LLC or, if Louisiana Generating LLC and NRG New Roads Holdings
LLC have waived the requirement for the NRG Intercreditor Agreement, the written
consent of Louisiana

-79-



--------------------------------------------------------------------------------



 



Generating LLC and NRG New Roads Holdings LLC to the Loan Parties granting Liens
on the real property underlying the Hall Street Terminal and the personal
property located on such real property in favor of the Administrative Agent
under the Security Documents.
          (n) Vessel Documentation. The Loan Parties shall cause all Vessels
owned by a Loan Party to be documented with the U.S. Coast Guard (including
promptly commencing documentation of any Vessel not documented as of the Closing
Date or when acquired) other than Vessels that (i) are obsolete as of the
Closing Date, (ii) are scheduled for scrap as of the Closing Date or (iii) have
a fair market value of less than $5,000,000 in the aggregate as of the Closing
Date or during the term this Agreement.
          (o) Certificates of Documentation. The Loan Parties shall within
30 days after the Closing Date (as such time period may be extended by the
Administrative Agent in its sole and reasonable discretion up to a total period
of 90 days) deliver to the Administrative Agent copies of certificates of
documentation of a recent date for all liquid cargo barges and towboats owned by
the Loan Parties as of the Closing Date.
     5.02. Negative Covenants. So long as any Loan or L/C Obligation remains
unpaid, or any other Obligation (other than contingent indemnity obligations to
the extent no claim has been asserted) remains unpaid or unperformed, or any
portion of any Commitment remains in force, each Borrower will comply, and will
cause compliance by the other Loan Parties, with the following negative
covenants, unless the Required Lenders shall otherwise consent in writing:
          (a) Indebtedness. None of the Loan Parties shall create, incur, assume
or permit to exist any Indebtedness or engage in any off-balance sheet finance
transaction or other similar transaction except for the following (“Permitted
Indebtedness”):
               (i) Indebtedness of the Loan Parties under the Credit Documents;
               (ii) Indebtedness of the Loan Parties listed in Schedule 5.02(a)
and existing on the date of this Agreement and any Indebtedness of the Loan
Parties under initial or successive refinancings of any Indebtedness permitted
by this clause (ii); provided that (A) the principal amount of any such
refinancing does not exceed the principal amount of the Indebtedness being
refinanced and (B) the material terms and provisions of any such refinancing
(including maturity, redemption, prepayment, default and subordination
provisions) are no less favorable to the applicable Loan Party and the Lenders
than the Indebtedness being refinanced;
               (iii) Indebtedness of the Loan Parties under each Rate Contract
entered into with respect to the Loans; provided that (A) such Rate Contract is
entered into in connection with bona fide hedging operations and not for
speculation and (B) the aggregate notional principal amount under all such Rate
Contracts does not exceed the Effective Amount of the Total Revolving Loan
Commitment at any time;
               (iv) Indebtedness of the Loan Parties with respect to surety,
appeal, indemnity, performance or other similar bonds in the ordinary course of
business (including surety or similar bonds issued in connection with the stay
of a proceeding of the type described in Section 6.01(h));

-80-



--------------------------------------------------------------------------------



 



               (v) Guaranty Obligations of any Loan Party in respect of
Permitted Indebtedness of any other Loan Party;
               (vi) Indebtedness owing to any other Loan Parties; provided that
the Investment constituting such Indebtedness is permitted by
Section 5.02(e)(iii);
               (vii) purchase money Indebtedness and Capital Lease obligations
in an aggregate principal amount not to exceed $50,000,000 at any one time
outstanding;
               (viii) Subordinated Obligations incurred after the Closing Date;
provided that such Indebtedness is on terms and conditions and pursuant to
documentation (including rate, tenor, amount, security and subordination)
reasonably satisfactory to the Required Lenders and the Required Lenders consent
thereto is evidenced in writing; and
               (ix) Maritime Administration Financing Indebtedness and other
additional Indebtedness (including Indebtedness of the Loan Parties under Lender
Bank Products) in an aggregate principal amount not to exceed $25,000,000 at any
one time outstanding (to the extent not permitted any other clause of this
Section 5.02(a)).
          (b) Liens. No Loan Party shall create, incur, assume or permit to
exist any Lien or Negative Pledge on or with respect to any of its assets or
property of any character, whether now owned or hereafter acquired, except for
the following (“Permitted Liens”):
               (i) Liens in favor of the Administrative Agent, the Security
Trustee or any Lender securing the Obligations and Negative Pledges under the
Credit Documents;
               (ii) Liens listed in Schedule 5.02(b) and existing on the date of
this Agreement and any replacement Liens (covering the same or a lesser scope of
property) in respect of replacement Indebtedness permitted under
Section 5.02(a)(ii);
               (iii) Liens for taxes or other Governmental Charges not at the
time delinquent or thereafter payable without penalty or being contested in good
faith and by appropriate proceedings; provided that adequate reserves for the
payment thereof have been established in accordance with GAAP and no property of
any Loan Party is subject to impending risk of loss or forfeiture by reason of
nonpayment of the obligations secured by such Liens;
               (iv) Liens of carriers, warehousemen, mechanics, materialmen,
vendors, and landlords and other similar Liens imposed by law incurred in the
ordinary course of business for sums which are not overdue more than 60 days or
are being contested in good faith and by appropriate proceedings; provided that
adequate reserves for the payment thereof have been established in accordance
with GAAP;
               (v) Deposits under workers’ compensation, unemployment insurance
and social security laws or to secure the performance of bids, tenders,
contracts (other than for the repayment of borrowed money) or leases, or to
secure statutory obligations of surety or appeal bonds or to secure indemnity,
performance or other similar bonds in the ordinary course of business; and

-81-



--------------------------------------------------------------------------------



 



               (vi) Purchase money Liens and associated Negative Pledges on
property acquired using the proceeds of Indebtedness and Capital Leases
permitted under Section 5.02(a)(vii); and
               (vii) Liens incurred in connection with the extension, renewal or
refinancing of the Indebtedness secured by the Liens described in clause (ii) or
(vi) above; provided that any extension, renewal or replacement Lien (A) is
limited to the property covered by the existing Lien and (B) secures
Indebtedness which is no greater in amount and has material terms no less
favorable to the Lenders than the Indebtedness secured by the existing Lien;
               (viii) any judgment Lien not giving rise to an Event of Default;
               (ix) leases or subleases granted to others (in the ordinary
course of business consistent with past practices) not interfering in any
material respect with the ordinary conduct of the business or operations of any
Loan Party;
               (x) easements, rights-of-way, restrictions, minor defects,
encroachments or irregularities in title and other similar charges or
encumbrances not interfering in any material respect with the ordinary conduct
of the business of any Loan Party;
               (xi) deposits in the ordinary course of business to secure
liabilities to insurance carriers, lessor, utilities and other service
providers;
               (xii) bankers liens and rights of setoff with respect to
customary depository arrangements entered into in the ordinary course of
business;
               (xiii) Liens arising by reason of security for surety or appeal
bonds in the ordinary course of business of any Loan Party;
               (xiv) Liens incurred with respect to Subordinated Obligations
permitted under Section 5.02(a)(viii) to the extent the Required Lenders
expressly permit any such Liens when consenting to any such Subordinated
Obligations pursuant to Section 5.02(a)(viii);
               (xv) Liens on the real property subject to any of the Real
Property Security Documents identified in the ALTA title policy received by the
Administrative Agent (in form and substance satisfactory to the Administrative
Agent ) relating to such real property;
               (xvi) Liens incurred with respect to the Indebtedness permitted
under Section 5.02(a)(ix);
               (xvii) Liens permitted under the Vessel Mortgages; and
               (xviii) (A) Liens granted by a third party purchaser on such
third party purchaser’s interest in a vessel to be constructed by a Loan Party
and purchased by such third party purchaser in favor of a third party financier
that is financing such purchaser’s purchase of such vessel and (B) Negative
Pledges on such vessel to be constructed that are granted by the Loan Parties
under the agreement for the construction of such vessel;

-82-



--------------------------------------------------------------------------------



 



provided, however, that the foregoing exceptions shall not permit any Lien in
any Equity Securities issued by any Loan Party (other than Parent) and owned by
any Loan Party, except for Liens in favor of the Administrative Agent securing
the Obligations or any guaranty thereof.
          (c) Asset Dispositions. No Loan Party shall, directly or indirectly,
sell, lease, charter, convey, transfer or otherwise dispose (including, without
limitation, via any sale and leaseback transaction and via any disposition in
connection with the exercise of remedies by NRG with respect to certain liens
held by NRG on the Hall Street Terminal which secure certain of ACL’s
obligations to NRG) of any of its assets or property, whether now owned or
hereafter acquired, except for the following:
               (i) Sales, leases or other dispositions by the Loan Parties of
inventory in the ordinary course of their businesses (excluding sales of
inventory by any Loan Party, directly or indirectly, to another Loan Party)
including any sale by Jeffboat of barges and other equipment in a Jeffboat Sale
and Leaseback Transaction;
               (ii) Sales, leases or other dispositions by the Loan Parties of
damaged, worn or obsolete equipment in the ordinary course of their businesses
for not less than fair market value;
               (iii) Sales or other dispositions by any Loan Party of
Investments permitted by clause (i) of Section 5.02(e) for not less than fair
market value; provided that no Default or Event of Default shall have occurred
and be continuing and the proceeds of such sale or other disposition are
retained as working capital with such Loan Party;
               (iv) Sales or other dispositions of assets and property by the
Borrowers to any Guarantor (other than Parent or Commercial Barge Line Company)
or by any Guarantor to the Borrowers or another Guarantor (other than Parent or
Commercial Barge Line Company); provided that the terms of any such sales or
other dispositions by or to the Borrowers or any Guarantor are terms which are
no less favorable to the Borrowers or any Guarantor than would prevail in the
market for similar transactions between unaffiliated parties dealing at arm’s
length; and
               (v) Additional sales, leases or other disposition of assets or
property by the Loan Parties not to exceed (A) $50,000,000 of assets valued at
fair market value in the aggregate per calendar year or (B) $150,000,000 of
assets valued at fair market value in the aggregate during the term of this
Agreement.
          (d) Mergers, Acquisitions, Etc. No Loan Party shall reorganize,
recapitalize or consolidate with or merge into any other Person or permit any
other Person to merge into it, acquire any Person as a new Subsidiary or acquire
all or substantially all of the assets of any other Person, except for the
following:
               (i) (A) the Borrowers and the other Loan Parties (other than
Parent or Commercial Barge Line Company) may merge with each other; provided
that (A) no Default or Event of Default shall have occurred and be continuing or
would result after giving effect to any such merger and (B) in any such merger
involving a Borrower and another Loan Party (other than another Borrower), such
Borrower is the surviving Person; and (B) Parent and Commercial

-83-



--------------------------------------------------------------------------------



 



Barge Line Company may merge with each other and American Barge Line Company may
merge with and into Commercial Barge Line Company; provided that (A) no Default
or Event of Default shall have occurred and be continuing or would result after
giving effect to any such merger and (B) in any such merger involving Parent,
Parent is the surviving Person;
               (ii) Acquisitions by a Borrower or a Guarantor of any Person or
the assets of a Person as a new Subsidiary or of all or substantially all of the
assets of any other Person or identifiable business unit or division of any
other Person (in each case, the “Proposed Target”); provided that, unless
otherwise agreed to in writing by the Administrative Agent (with the written
approval of the Required Lenders) with respect to any of the below requirements
in connection with a particular acquisition:
                    (A) No Default or Event of Default has occurred and is
continuing on the date of, or will result after giving effect to, any such
acquisition (actually and on a pro forma basis);
                    (B) The property acquired (or the property of the Proposed
Target) in such acquisition is ancillary to, reasonably related to, or used or
useful in, the same or a similar line of business as the Borrowers and their
Subsidiaries;
                    (C) The acquisition of the Proposed Target shall be
completed as a result of an arm’s length negotiation (i.e. on a non-hostile
basis) (unless otherwise agreed to in writing by the Required Lenders with
respect to a particular acquisition as noted above);
                    (D) The acquisition of the Proposed Target shall be
consummated, in all material respects, in accordance with all applicable laws
and all applicable Governmental Authorizations;
                    (E) For each acquisition where the total consideration
exceeds $50,000,000, the Borrowers shall have delivered to the Administrative
Agent subject to Section 8.10, (1) (x) financial statements of the subject of
such acquisition that is a separate Person (or is an acquisition of all the
assets of a Person) to the extent available, but in no event for less than the
immediately preceding twelve months or (y) in the case of an acquisition of
assets constituting less than all of the assets of a Person, the equivalent of
financial statements with respect to such assets or, if no such financial
statements are available, an appraisal or other valuation of the assets to be
acquired, (2) pro forma financial statements reflecting the combined projected
performance of the Loan Parties during the 12 months immediately following
consummation of such transaction, certified to the Administrative Agent and the
Lenders as being the good faith projections of the Borrowers, in form and detail
reasonably acceptable to the Administrative Agent, which projections shall show
that such acquisition will not result in any Default or Event of Default
hereunder and (3) such additional reasonable information as requested by the
Lenders regarding the acquisition;
                    (F) The Borrowers shall be in compliance with the financial
covenants set forth in this Agreement on a pro forma basis after giving effect
to the acquisition of the Proposed Target as if such acquisition occurred on the
last day of the fiscal quarter most recently ended;

-84-



--------------------------------------------------------------------------------



 



                    (G) The Administrative Agent shall prior to the proposed
acquisition date have received a Compliance Certificate evidencing pro forma
compliance as described in clause (F) above;
                    (H) If a Proposed Target is organized or domiciled under the
law of any jurisdiction outside the United States, or a Proposed Target has more
than 10% of its assets or annual revenues based in or from outside of the United
States (as determined from the most recently available financial information for
the Proposed Target), then such Proposed Target’s Adjusted EBITDA shall be
discounted for covenant compliance to the extent the Administrative Agent cannot
obtain perfected liens on its assets;
                    (I) The Proposed Target shall be owned directly by the
Borrowers or, if the Proposed Target remains a separate entity, be a
wholly-owned Subsidiary of a Borrower after giving effect to the acquisition;
                    (J) The Administrative Agent and the Security Trustee (as
applicable) shall hold a perfected, first priority security interest in and lien
on all of the assets acquired by a Borrower or a Guarantor in such transaction
(including but not limited to the assets of the Proposed Target, subject only to
Permitted Liens and, if the Proposed Target survives such transaction as a
separate Subsidiary, any Equity Securities in the Proposed Target to the extent
required by Section 5.01(i)); and
                    (K) If such Proposed Target remains a separate Subsidiary,
all action required of the Loan Parties under Section 5.01(i) shall be completed
substantially concurrently with the consummation of such acquisition or, if
requested by the Administrative Agent, such Proposed Target (and any Subsidiary
of the Proposed Target acquired as part of the acquisition) shall be a party to
the Credit Documents as a borrower substantially concurrently with the
consummation of such acquisition pursuant to documentation in form and substance
satisfactory to the Administrative Agent.
          (e) Investments. None of the Loan Parties shall make any Investment
except for Investments in the following:
               (i) Investments by the Loan Parties in deposit accounts, cash and
Cash Equivalents; provided that, for Investments of the Borrower and each
Guarantor, such Investments are subject to a Control Agreement (other than up to
10 accounts for all Borrowers and Guarantors in the aggregate where such account
have an average aggregate monthly balance of less than $1,000,000);
               (ii) Investments listed in Schedule 5.02(e) existing on the date
of this Agreement;
               (iii) Investments by the Loan Parties in each other (other than
Parent and Commercial Barge Line Company); provided that any Investments
constituting Indebtedness shall be evidenced by one or more Pledged Intercompany
Notes subject to a first perfected security interest in favor of the
Administrative Agent and in the Administrative Agent’s possession; provided
further that Investments (including any loans or advances) by Loan Parties

-85-



--------------------------------------------------------------------------------



 



made directly or indirectly in Foreign Subsidiaries may not exceed $30,000,000
in the aggregate at any one time;
               (iv) Investments permitted by Section 5.02(d) and Investments
that comply with both Section 5.02(a)(iii) and Section 5.02(l);
               (v) In addition to Investments otherwise expressly permitted by
this Section 5.02(e) (provided no Event of Default then exists or results
therefrom), Investments by the Borrower and its Domestic Subsidiaries in Joint
Ventures which are organized under the laws of the United States of America or
any state thereof in an aggregate amount (valued at cost) not to exceed
$50,000,000 as to any such Joint Venture or $100,000,000 in the aggregate as to
all such Joint Ventures since the date of this Agreement;
               (vi) Loans and advances to employees in the ordinary course of
business and in accordance with past practices not to exceed $5,000,000 in the
aggregate at any one time;
               (vii) Investments by Parent in treasury Equity Securities of
Parent; and
               (viii) Additional Investments not to exceed $5,000,000 in the
aggregate at any one time (to the extent not permitted any other clause of this
Section 5.02(e)).
          (f) Distributions, Redemptions, Etc. No Loan Party shall reorganize,
recapitalize or make any Distributions or set apart any sum for any such purpose
except as follows:
               (i) Any Subsidiary of a Borrower may pay dividends on its Equity
Securities to a Borrower or any intervening Subsidiary;
               (ii) If no Default or Event of Default shall have occurred and be
continuing or would result from a proposed Distribution under this
Section 5.02(f)(ii) and so long as any Borrower is a limited liability company
or any other pass-through entity for tax purposes, each Borrower may, on a
quarterly basis, make cash Distributions to Parent (through any intervening Loan
Parties) in an amount equal to the minimum amount necessary to pay for estimated
income taxes owing by Parent attributable to the income of such Borrower (less
the amount of any prior Distribution for such purpose that was not necessary to
pay the actual taxes of such holders);
               (iii) The Borrowers may make Distributions pursuant to and in
accordance with stock option plans or other benefit plans for management or
employees of the Borrowers and their respective Subsidiaries, including, without
limitation, pursuant to any severance packages for management or employees of
the Borrowers and their respective Subsidiaries and approved by the board of
managers (or other governing body) of the Borrower making such Distribution; and
               (iv) Any Loan Party may make Distributions if (1) no Default or
Event of Default has occurred and is continuing or would result from such
Distribution; and (2) the Borrowers provide the Administrative Agent a
certificate from a Responsible Officer certifying

-86-



--------------------------------------------------------------------------------



 



that there is pro forma compliance with the financial covenants in Section 5.03
after giving effect to such Distributions.
          (g) Change in Business. No Loan Party shall engage, either directly or
indirectly through Affiliates, in any business substantially different from the
business of the Borrowers as of the Closing Date.
          (h) Payments of Indebtedness, Etc. No Loan Party shall:
               (i) prepay, redeem, purchase, defease, acquire or otherwise
satisfy (or offer to redeem, purchase, acquire or otherwise satisfy) in any
manner prior to the scheduled payment thereof any Indebtedness (including any
Subordinated Obligations) or lease obligations of any Loan Party (other than
(A) the Obligations and (B) the prepayment of any Indebtedness incurred in
accordance with Section 5.02(a)(vii) so long as no Default or Event of Default
exists at the time of such proposed prepayment of any Indebtedness incurred in
accordance with Section 5.02(a)(vii) or would result therefrom); or make any
payment or deposit any monies, securities or other property with any trustee or
other Person that has the effect of providing for the satisfaction (or assurance
of any satisfaction) of any Indebtedness (including any Subordinated
Obligations) of any Loan Party prior to the date when due or otherwise to
provide for the defeasance of any such Indebtedness;
               (ii) pay or prepay any principal, premium, interest or any other
amount (including sinking fund payments) with respect to any Subordinated
Obligation (except payments expressly approved by the Required Lenders in
writing), or redeem purchase, defease, acquire or otherwise satisfy (or offer to
redeem, purchase, acquire or otherwise satisfy) any Subordinated Obligations; or
make any payment or deposit any monies, securities or other property with any
trustee or other Person that has the effect of providing for the satisfaction
(or assurance of any satisfaction) of any Subordinated Obligations prior to the
date when due or otherwise to provide for the defeasance of any Subordinated
Obligations; or
               (iii) supplement, modify, amend, restate, extend or otherwise
change the terms of any document, instrument or agreement evidencing or
governing any Subordinated Obligations;
provided, however, that any Loan Party may prepay, redeem, purchase, defease,
acquire or otherwise satisfy (or offer to redeem, purchase, acquire or otherwise
satisfy) in any manner prior to the scheduled payment thereof any Indebtedness
(including any Subordinated Obligations) or lease obligations of any Loan Party
if (1) no Default or Event of Default has occurred and is continuing or would
result from such prepayment, redemption, purchase, defeasance, acquisition or
other satisfaction of such Indebtedness; (2) with respect to Subordinated
Obligations, such prepayment, redemption, purchase, defeasance, acquisition or
other satisfaction of such Subordinated Obligations is otherwise permitted under
the applicable intercreditor agreement or subordination provisions applicable to
such Subordinated Obligations; (3) before and after giving effect to such
prepayment, redemption, purchase, defeasance, acquisition or other satisfaction
of such Indebtedness, the Total Leverage is less than 2.50 to 1.00; and
(4) prior to taking such action the Borrowers provide the Administrative Agent a
certificate from a Responsible Officer certifying that the conditions under
clauses (1), (2) and (3) above are satisfied and there is pro

-87-



--------------------------------------------------------------------------------



 



forma compliance with the financial covenants in Section 5.03 after giving
effect to such prepayment, redemption, purchase, defeasance, acquisition or
other satisfaction of such Indebtedness.
          (i) ERISA.
               (i) No Loan Party nor any ERISA Affiliate shall (A) adopt or
institute any Pension Plan; (B) take any action which will result in the partial
or complete withdrawal, within the meanings of Sections 4203 and 4205 of ERISA,
from a Multiemployer Plan; (C) engage or permit any Person to engage in any
transaction prohibited by Section 406 of ERISA or Section 4975 of the IRC
involving any Pension Plan or Multiemployer Plan which would subject a Loan
Party or any ERISA Affiliate to any tax, penalty or other liability including a
liability to indemnify; (D) incur or allow to exist any accumulated funding
deficiency (within the meaning of Section 412 of the IRC or Section 302 of
ERISA); (E) fail to make full payment when due of all amounts due as
contributions to any Pension Plan or Multiemployer Plan; (F) fail to comply with
the requirements of Section 4980B of the IRC or Part 6 of Title I(B) of ERISA;
or (G) adopt any amendment to any Pension Plan which would require the posting
of security pursuant to Section 401(a)(29) of the IRC, where singly or
cumulatively, the above could have a Material Adverse Effect.
               (ii) No Loan Party shall (A) engage in any transaction prohibited
by any Governmental Rule applicable to any Foreign Plan; (B) fail to make full
payment when due of all amounts due as contributions to any Foreign Plan; or
(C) otherwise fail to comply with the requirements of any Governmental Rule
applicable to any Foreign Plan, where singly or cumulatively, the above could
have a Material Adverse Effect.
          (j) Transactions With Affiliates. No Loan Party shall enter into or
permit to exist any Contractual Obligation with any Affiliate (other than any
other Loan Party) or engage in any other transaction with any Affiliate (other
than any other Loan Party) except upon terms at least as favorable to such Loan
Party as an arms-length transaction with unaffiliated Persons.
          (k) Accounting Changes. No Loan Party shall change (i) its fiscal year
(currently January 1 through December 31) or (ii) its accounting practices
except as required by GAAP.
          (l) Rate Contracts. No Loan Party shall enter into any Rate Contract,
except (i) Rate Contracts entered into to hedge or mitigate risks to which the
Borrowers or any Subsidiary has actual exposure (other than those in respect of
Equity Securities of the Borrowers or any Subsidiary of a Borrower), and
(ii) Rate Contracts entered into in order to effectively cap, collar or exchange
interest rates (from fixed to floating rates, from one floating rate to another
floating rate or otherwise) with respect to any interest-bearing liability or
investment of a Borrower or any Subsidiary.
          (m) Amendment of Material Documents. No Loan Party shall agree to
amend, modify, supplement or replace any Material Document or any document
executed and delivered in connection therewith, in each case in a manner which
would adversely affect the interests of

-88-



--------------------------------------------------------------------------------



 




the Administrative Agent, the Security Trustee and the Lenders and in any event
subject to Section 5.02(h) with respect to Subordinated Obligations.
          (n) Restrictive Agreements. No Loan Party shall agree to any
restriction or limitation (other than as set forth in this Agreement or the
other Credit Documents) on the making of Distributions or the transferring of
asset from any Loan Party to another Loan Party.
          (o) Joint Ventures. No Loan Party shall enter into or maintain any
interest in any Joint Venture; provided, however, that the Borrowers may enter
into and maintain an interest in:
               (i) the following existing Joint Ventures: BargeLink LLC (owning
up to 50% of the Equity Securities of such entity), Bolivar Terminal Company
(owning up to 50% of the Equity Securities of such entity), T.T. Barge Services
Mile 237 LLC (owning up to 35% of the Equity Securities of such entity), and
SSIC Remediation LLC (owning up to 30.29% of the Equity Securities of such
entity), and
               (ii) additional Joint Ventures if (A) the aggregate Investment by
the Borrowers and their Subsidiaries in all Joint Ventures is permitted by
Section 5.02(e)(v), (B) the business of such additional Joint Venture is
ancillary to, reasonably related to, or used or useful in, the same or a similar
line of business as the Borrowers and their Subsidiaries and (C) such additional
Joint Venture is a corporation, limited liability company or other limited
liability entity.
          (p) Accounts. No Loan Party shall fail, within 30 days of the
Borrowers’ receipt of a written request from the Administrative Agent (as such
time period may be extended by the Administrative Agent), to execute and deliver
to the Administrative Agent control agreements in form and substance reasonably
acceptable to the Administrative Agent with respect to each account of the Loan
Parties which is existing as of the Closing Date (to the extent the Borrowers
have not already done so) or opened following the Closing Date with any bank,
savings association, financial institution or similar financial intermediary in
which cash or other property will be deposited (other than with respect to
accounts fall within the exception described in Section 5.02(e)(i)).
          (q) Modification. None of the Loan Parties shall make any modification
or repairs to, or replacement of, any of the Vessels owned by a Loan Party or
equipment installed on such Vessel which would or might materially alter the
structure, type or performance characteristics of such Vessel and materially
reduce its value.
     5.03. Financial Covenants. So long as any Loan or L/C Obligation remains
unpaid, or any other Obligation remains unpaid or unperformed, or any portion of
any Commitment remains in force, the Borrowers will comply, and will cause
compliance, with the following financial covenants, unless the Required Lenders
shall otherwise consent in writing:
          (a) Total Leverage Ratio. The Borrowers shall not at any time permit
the Total Leverage Ratio to be greater than 3.00 to 1.00; provided that if
(i) any Permitted Acquisition is consummated after the Closing Date and (ii) as
of the closing date of any such Permitted Acquisition the Total Leverage Ratio
is actually greater than 2.50 to 1.00 or is greater

-89-



--------------------------------------------------------------------------------



 




than 2.50 to 1.00 on a pro forma basis after giving effect to such Permitted
Acquisition, the maximum ratio shall be 3.50 to 1.00 for twelve consecutive
months beginning on the date of such Permitted Acquisition is consummated (and
the maximum ratio shall revert to 3.00 to 1.00 after the end of such twelve
month period).
          (b) Fixed Charge Coverage Ratio. The Borrowers shall not permit the
Fixed Charge Coverage Ratio as at the end of any fiscal quarter to be less than
1.50 to 1.00.
          (c) Minimum Net Worth. The Borrowers shall not permit Net Worth as of
the last day of any fiscal quarter (such date to be referred to herein as a
“Determination Date”) which occurs after the Closing Date to be less than the
sum on such Determination Date of the following:
               (i) $304,854,704.35; plus
               (ii) Fifty percent (50%) of the cumulative sum of the Loan
Parties’ annual consolidated Net Income for each fiscal quarter of the Borrower
ending after December 31, 2006 through and including the fiscal year ending
immediately prior to the Determination Date (excluding any quarter in which net
income is negative); plus
               (iii) One-hundred percent (100%) of the Net Proceeds from the
issuance of Equity Securities by Parent or any other Loan Party the proceeds of
which are received from a Person that is not a Loan Party from and after
December 31, 2006.
ARTICLE VI. EVENTS OF DEFAULT.
     6.01. Events of Default. The occurrence or existence of any one or more of
the following shall constitute an “Event of Default” hereunder:
          (a) Non-Payment. Any Loan Party shall (i) fail to pay when due any
principal of any Loan or any L/C Obligation (including any amount due in respect
thereof under the Guaranty) or (ii) fail to pay within three (3) days after the
same becomes due, any interest, fees or other amounts payable under the terms of
this Agreement or any of the other Credit Documents (including any amount due
under any Lender Rate Contract and, to the extent not included in clause (i),
the Guaranty); or
          (b) Specific Defaults. Any Loan Party shall fail to observe or perform
any covenant, obligation, condition or agreement set forth in Section 5.01(a),
Section 5.01(f), Section 5.01(g), Section 5.01(h), Section 5.01(i),
Section 5.01(k), Section 5.01(l), Section 5.01(m), Section 5.02 or Section 5.03;
or
          (c) Other Defaults. Any default shall occur under the Guaranty or any
Security Document and such default shall continue beyond any period of grace
provided with respect thereto; or any Loan Party shall fail to observe or
perform any other covenant, obligation, condition or agreement contained in this
Agreement or any other Credit Document (other than Lender Rate Contracts) and
such failure shall continue for thirty (30) days after the date of such failure;
or

-90-



--------------------------------------------------------------------------------



 



          (d) Representations and Warranties. Any representation, warranty,
certificate, information or other statement (financial or otherwise) made or
furnished by or on behalf of any Loan Party to the Administrative Agent, the
Security Trustee or any Lender in or in connection with this Agreement or any of
the other Credit Documents, or as an inducement to the Administrative Agent, the
Security Trustee or any Lender to enter into this Agreement, shall be false,
incorrect, incomplete or misleading in any material respect when made or
furnished; or
          (e) Cross-Default. (i) Any Loan Party shall fail to make any payment
on account of any Indebtedness or Contingent Obligation of such Person (other
than the Obligations) when due (whether at scheduled maturity, by required
prepayment, upon acceleration or otherwise) and such failure shall continue
beyond any period of grace provided with respect thereto, if the amount of such
Indebtedness or Contingent Obligation exceeds $25,000,000 or the effect of such
failure is to cause, or permit the holder or holders thereof to cause,
Indebtedness and/or Contingent Obligations of any Loan Party (other than the
Obligations) in an aggregate amount exceeding $25,000,000 to become redeemable,
due, liquidated or otherwise payable (whether at scheduled maturity, by required
prepayment, upon acceleration or otherwise) and/or to be secured by cash
collateral or (ii) any Loan Party shall otherwise fail to observe or perform any
agreement, term or condition contained in any agreement or instrument relating
to any Indebtedness or Contingent Obligation of such Person (other than the
Obligations), or any other event shall occur or condition shall exist, if the
effect of such failure, event or condition is to cause, or permit the holder or
holders thereof to cause, Indebtedness and/or Contingent Obligations of any Loan
Party (other than the Obligations) in an aggregate amount exceeding $25,000,000
to become redeemable, due, liquidated or otherwise payable (whether at scheduled
maturity, by required prepayment, upon acceleration or otherwise) and/or to be
secured by cash collateral; or
          (f) Insolvency; Voluntary Proceedings. Any Loan Party shall (i) apply
for or consent to the appointment of a receiver, trustee, liquidator or
custodian of itself or of all or a substantial part of its property, (ii) be
unable, or admit in writing its inability, to pay its debts generally as they
mature, (iii) make a general assignment for the benefit of its or any of its
creditors, (iv) be dissolved or liquidated in full or in part, (v) become
insolvent (as such term may be defined or interpreted under any applicable
statute), (vi) commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or consent to any such relief or to the appointment of or taking possession of
its property by any official in an involuntary case or other proceeding
commenced against it, or, in each case, any analogous procedure or step is taken
in any jurisdiction; or
          (g) Involuntary Proceedings. Proceedings for the appointment of a
receiver, trustee, liquidator or custodian of any Loan Party or of all or a
substantial part of the property thereof, or an involuntary case or other
proceedings seeking liquidation, reorganization or other relief with respect to
any Loan Party or the debts thereof under any bankruptcy, insolvency or other
similar law now or hereafter in effect shall be commenced and an order for
relief entered or such proceeding shall not be dismissed or discharged within
sixty (60) days of commencement, or, in each case, any analogous procedure or
step is taken in any jurisdiction; or

-91-



--------------------------------------------------------------------------------



 



          (h) Judgments. (i) One or more judgments, orders, decrees or
arbitration awards requiring any Loan Party to pay an aggregate amount of
$25,000,000 or more (exclusive of amounts covered by insurance issued by an
insurer not an Affiliate of the Borrowers and otherwise satisfying the
requirements set forth in Section 5.01(d)) shall be rendered against any Loan
Party in connection with any single or related series of transactions, incidents
or circumstances and the same shall not be satisfied, vacated or stayed for a
period of ten (10) consecutive days; provided that if one or more judgments,
orders, decrees or arbitration awards requiring any Loan Party to pay an
aggregate amount of $50,000,000 (exclusive of amounts covered by insurance
issued by an insurer not an Affiliate of the Borrowers and otherwise satisfying
the requirements set forth in Section 5.01(d)) shall be rendered against any
Loan Party in connection with any single or related series of transactions,
incidents or circumstances such circumstance shall be an Event of Default
whether or not the same has been satisfied, vacated or stayed; (ii) any
judgment, writ, assessment, warrant of attachment, tax lien or execution or
similar process shall be issued or levied against a part of the property of any
Loan Party with an aggregate value in excess of $25,000,000 and the same shall
not be released, stayed, vacated or otherwise dismissed within thirty (30) days
after issue or levy; or (iii) any other judgments, orders, decrees, arbitration
awards, writs, assessments, warrants of attachment, tax liens or executions or
similar processes which, alone or in the aggregate, could have a Material
Adverse Effect are rendered, issued or levied; or
          (i) Credit Documents. Any Credit Document or any material term thereof
shall cease to be, or be asserted by any Loan Party not to be, a legal, valid
and binding obligation of such Loan Party enforceable in accordance with its
terms or shall otherwise cease to be in full force and effect; or
          (j) Security Documents. Any Lien intended to be created by any
Security Document shall at any time be invalidated, subordinated or otherwise
cease to be in full force and effect, for whatever reason, or any security
interest purported to be created by any Security Document shall cease to be, or
shall be asserted by any Loan Party not to be, a valid, first priority (except
as expressly otherwise provided in this Agreement or such Security Document)
perfected Lien in the Collateral covered thereby, or any Loan Party shall issue,
create or permit to be outstanding any Equity Securities which shall not be
subject to a first priority perfected Lien under the Security Documents; or
          (k) ERISA. Any Reportable Event which the Administrative Agent
reasonably believes in good faith constitutes grounds for the termination of any
Pension Plan by the PBGC or for the appointment of a trustee by the PBGC to
administer any Pension Plan shall occur and be continuing for a period of thirty
(30) days or more after notice thereof is provided to the Borrowers by the
Administrative Agent, or any Pension Plan shall be terminated within the meaning
of Title IV of ERISA by the PBGC or a trustee shall be appointed by the PBGC to
administer any Pension Plan; or
          (l) Change of Control. Any Change of Control shall occur; or
          (m) Involuntary Dissolution or Split Up. Any order, judgment or decree
shall be entered against a Borrower decreeing its involuntary dissolution or
split up and such order shall remain undischarged and unstayed for a period in
excess of sixty (60) days; or

-92-



--------------------------------------------------------------------------------



 



          (n) Lender Rate Contracts. The occurrence of a default by any Loan
Party under any Lender Rate Contract and the passage of any applicable grace
period in respect thereof; or
          (o) Material Adverse Change. A material adverse change in the
operations, business or condition (financial or otherwise) of any Borrower
individually or the Loan Parties (taken as a whole) since December 31, 2006
shall have occurred; or
          (p) Guarantors. Any Guarantor shall repudiate or purport to revoke the
Guaranty; or
          (q) Designated Person. Any Loan Party shall become a Designated
Person; or
          (r) Subordinated Obligations. Any trustee for, or any holder of, any
Subordinated Obligations asserts in writing that any such Subordinated
Obligations (or any portion thereof) is not subordinated to the Obligations in
accordance with its terms or the applicable subordination agreement (in the case
of such other Subordinated Obligations); or any event occurs which gives the
holder or holders of such Subordinated Obligations (or an agent or trustee on
its or their behalf) the right to declare such Subordinated Obligations due
before the date on which it otherwise would become due, or the right to require
the issuer thereof, to redeem, purchase or otherwise defease, or offer to
redeem, purchase or otherwise defease, all or any portion of any Subordinated
Obligations, or a final judgment is entered by a court of competent jurisdiction
that any Subordinated Obligations (or any portion thereof) is not subordinated
in accordance with its terms or the applicable subordination agreement (in the
case of such other Subordinated Obligations) to the Obligations, or
          (s) NRG Agreements. The occurrence of (i) a Trigger Event (as such
term is defined in any one or more of the NRG Agreements), (ii) the passage of
any applicable notice period under the NRG Agreements, and (iii) the enforcement
or exercise by NRG of its rights under the NRG Agreements in connection with
such Trigger Event.
     6.02. Remedies. At any time after the occurrence and during the continuance
of any Event of Default (other than an Event of Default referred to in
Section 6.01(f) or 6.01(g)), the Administrative Agent may or shall, upon
instructions from the Required Lenders, by written notice to the Borrowers,
(a) terminate the Revolving Loan Commitments, any obligation of the L/C Issuer
to make L/C Credit Extensions and the obligations of the Lenders to make Loans,
and/or (b) declare all or a portion of the outstanding Obligations (other than
in connection with Lender Rate Contracts) payable by the Borrowers to be
immediately due and payable and require that the Borrowers Cash Collateralize
the Obligations in an amount equal to 105 % of the then Effective Amount of the
L/C Obligations, in each case, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived, anything contained
herein or in the Notes to the contrary notwithstanding . Upon the occurrence or
existence of any Event of Default described in Section 6.01(f) or 6.01(g),
immediately and without notice, (1) the Revolving Loan Commitments, any
obligation of the L/C Issuer to make L/C Credit Extensions and the obligations
of the Lenders to make Loans shall automatically terminate, (2) the obligation
of the Borrowers to Cash Collateralize the Obligations in an amount equal to the
then Effective Amount of the L/C Obligations shall automatically become
effective, which amounts

-93-



--------------------------------------------------------------------------------



 



shall be immediately pledged and delivered to the Administrative Agent as
security for the Obligations and (3) all outstanding Obligations payable by the
Borrowers hereunder shall automatically become immediately due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived, anything contained herein or in the Notes to
the contrary notwithstanding. In addition to the foregoing remedies, upon the
occurrence or existence of any Event of Default, the Administrative Agent and
the Security Trustee may exercise any other right, power or remedy available to
it under any of the Credit Documents or otherwise by law, either by suit in
equity or by action at law, or both. Notwithstanding anything to the contrary in
the Credit Documents, all Cash Collateral shall first be applied to the L/C
Obligations and then to the remaining obligations in the manner set forth in the
Credit Documents.
ARTICLE VII. ADMINISTRATIVE AGENT, THE SECURITY TRUSTEE AND RELATIONS AMONG
LENDERS.
     7.01. Appointment, Powers and Immunities.
          (a) Each Lender (on its own behalf and on behalf of any Affiliate of
such Lender that is party to a Lender Rate Contract or providing Lender Bank
Products) hereby appoints and authorizes Wells Fargo and its successors to act
as its administrative agent hereunder and under the other Credit Documents and
as security trustee under the Vessel Security Documents with such powers as are
expressly delegated to the Administrative Agent and the Security Trustee by the
terms of this Agreement and the other Credit Documents, together with such other
powers as are reasonably incidental thereto. Each Lender (on its own behalf and
on behalf of any Affiliate of such Lender that is party to a Lender Rate
Contract or providing Lender Bank Products) hereby authorizes the Administrative
Agent and the Security Trustee to take such action on its behalf under the
provisions of this Agreement and the other Credit Documents and to exercise such
powers as are set forth herein or therein, together with such other powers as
are reasonably incidental thereto. The Co-Syndication Agents, Co-Documentation
Agents and Lead Arranger shall not have any duties or responsibilities or any
liabilities under this Agreement or any other Credit Documents and any
amendments, consents, waivers or any other actions taken in connection with this
Agreement or the other Credit Documents shall not require the consent of any of
the Co-Syndication Agents, Co-Documentation Agents or Lead Arranger in such
capacity. The Administrative Agent and the Security Trustee shall not have any
duties or responsibilities except those expressly set forth in this Agreement or
in any other Credit Document, be a trustee for any Lender (or any Affiliate of a
Lender that is party to a Lender Rate Contract or providing Lender Bank
Products) or have any fiduciary duty to any Lender (or any Affiliate of a Lender
that is party to a Lender Rate Contract or providing Lender Bank Products).
Notwithstanding anything to the contrary contained herein the Administrative
Agent and the Security Trustee shall not be required to take any action which is
contrary to this Agreement or any other Credit Document or any applicable
Governmental Rule. None of the Administrative Agent, the Security Trustee or any
Lender shall be responsible to any other Lender for any recitals, statements,
representations or warranties made by any Loan Party contained in this Agreement
or in any other Credit Document, for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Credit
Document or for any failure by any Loan Party to perform its obligations
hereunder or thereunder. The Administrative Agent and the Security Trustee may
employ agents and

-94-



--------------------------------------------------------------------------------



 



attorneys-in-fact and shall not be responsible to any Lender for the negligence
or misconduct of any such agents or attorneys-in-fact selected by it with
reasonable care. None of the Administrative Agent, the Security Trustee or any
of their respective directors, officers, employees, agents or advisors shall be
responsible to any Lender for any action taken or omitted to be taken by it or
them hereunder or under any other Credit Document or in connection herewith or
therewith, except to the extent determined by a final, non-appealable judgment
of a court of competent jurisdiction to have arisen from its or their own gross
negligence or willful misconduct. Except as otherwise provided under this
Agreement, the Administrative Agent and the Security Trustee shall take such
action with respect to the Credit Documents as shall be directed by the Required
Lenders or in the absence of such direction such action as the Administrative
Agent and the Security Trustee in good faith deems advisable under the
circumstances.
          (b) The L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith until
such time (and except for so long) as the Administrative Agent may agree at the
request of the Required Lenders to act for the L/C Issuer with respect thereto;
provided, however, that the L/C Issuer shall have all of the benefits and
immunities (i) provided to the Administrative Agent in this Article VII with
respect to any acts taken or omissions suffered by the L/C Issuer in connection
with Letters of Credit issued by it or proposed to be issued by it and the
application and agreements for letters of credit pertaining to the Letters of
Credit as fully as if the term “Administrative Agent” as used in this
Article VII included the L/C Issuer with respect to such acts or omissions, and
(ii) as additionally provided herein with respect to the L/C Issuer.
          (c) The Security Trustee shall act on behalf of the Lenders (which,
for the avoidance of doubt, includes each Affiliate of a Lender that is party to
a Lender Rate Contract or providing any Lender Bank Products as set forth in the
definition of “Lender”) with respect to the Vessels pledged as Collateral and
Vessel Security Documents; provided, however, that the Security Trustee shall
have all of the benefits and immunities (i) provided to the Administrative Agent
in this Article VII with respect to any acts taken or omissions suffered by the
Security Trustee as fully as if the term “Administrative Agent” as used in this
Article VII included the Security Trustee with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to the Security
Trustee.
     7.02. Reliance by the Administrative Agent. The Administrative Agent, the
L/C Issuer and the Swing Line Lender shall be entitled to rely upon any
certificate, notice or other document (including any cable, telegram, facsimile
or telex) believed by it in good faith to be genuine and correct and to have
been signed or sent by or on behalf of the proper Person or Persons, and upon
advice and statements of legal counsel, independent accountants and other
experts selected by the Administrative Agent with reasonable care. As to any
other matters not expressly provided for by this Agreement, the Administrative
Agent shall not be required to take any action or exercise any discretion, but
shall be required to act or to refrain from acting upon instructions of the
Required Lenders and shall in all cases be fully protected by the Lenders in
acting, or in refraining from acting, hereunder or under any other Credit
Document in accordance with the instructions of the Required Lenders (or all
Lenders if required by Section 8.04), and such instructions of the Required
Lenders (or all the Lenders as the case may be) and any action taken or failure
to act pursuant thereto shall be binding on all of the Lenders.

-95-



--------------------------------------------------------------------------------



 



     7.03. Defaults. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received a written notice from a Lender or the
Borrowers, referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “Notice of Default”. If the
Administrative Agent receives such a notice of the occurrence of a Default or
Event of Default, the Administrative Agent shall give prompt notice thereof to
the Lenders. The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders; provided, however, that until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interest of the Lenders. Notwithstanding anything to the contrary contained
herein, the order and manner in which the Lenders’ rights and remedies are to be
exercised (including, without limitation, the enforcement by any Lender of its
Note) shall be determined by the Required Lenders in their sole discretion.
     7.04. Indemnification. Without limiting the Obligations of the Borrowers
hereunder, each Lender agrees to indemnify the Administrative Agent, ratably in
accordance with its Revolving Proportionate Share of all Obligations and
Revolving Loan Commitments, for any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may at any time be imposed on, incurred
by or asserted against the Administrative Agent in any way relating to or
arising out of this Agreement or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or the
enforcement of any of the terms hereof or thereof; provided, however, that no
Lender shall be liable for any of the foregoing to the extent determined by a
final, non-appealable judgment of a court of competent jurisdiction to have
arisen from the Administrative Agent’s gross negligence or willful misconduct.
The Administrative Agent shall be fully justified in refusing to take or in
continuing to take any action hereunder unless it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.
The obligations of each Lender under this Section 7.04 shall survive the payment
and performance of the Obligations, the termination of this Agreement and any
Lender ceasing to be a party to this Agreement (with respect to events which
occurred prior to the time such Lender ceased to be a Lender hereunder).
     7.05. Non-Reliance. Each Lender represents that it has, independently and
without reliance on the Administrative Agent, or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of the business, prospects, management, financial condition and
affairs of the Loan Parties and its own decision to enter into this Agreement
and agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
appraisals and decisions in taking or not taking action under this Agreement.
Neither the Administrative Agent nor any of its affiliates nor any of their
respective directors, officers, employees, agents or advisors shall (a) be
required to keep any Lender informed as to the performance or observance by any
Loan Party of the obligations under this Agreement or any other document
referred to or provided for herein or to make inquiry of, or to inspect the
properties or books of any Loan Party; (b) have any duty or responsibility to
disclose to or otherwise provide any Lender, and shall not be liable for the

-96-



--------------------------------------------------------------------------------



 



failure to disclose or otherwise provide any Lender, with any credit or other
information concerning any Loan Party which may come into the possession of the
Administrative Agent or that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity, except for
notices, reports and other documents and information expressly required to be
furnished to the Lenders by the Administrative Agent hereunder; or (c) be
responsible to any Lender for (i) any recital, statement, representation or
warranty made by any Loan Party or any officer, employee or agent of any Loan
Party in this Agreement or in any of the other Credit Documents, (ii) the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any Credit Document, (iii) the value or sufficiency of the
Collateral or the validity or perfection of any of the liens or security
interests intended to be created by the Credit Documents, or (iv) any failure by
any Loan Party to perform its obligations under this Agreement or any other
Credit Document.
     7.06. Resignation of the Administrative Agent. The Administrative Agent may
resign at any time by giving thirty (30) days prior written notice thereof to
the Borrowers and the Lenders. Upon any such resignation, the Required Lenders
shall have the right to appoint a successor Administrative Agent, which
successor Administrative Agent, if not a Lender, shall be reasonably acceptable
to the Borrowers; provided, however, that the Borrowers shall have no right to
approve a successor Administrative Agent if a Default or Event of Default has
occurred and is continuing. Upon the acceptance of any appointment as the
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from the duties
and obligations thereafter arising hereunder; provided that the retiring
Administrative Agent shall be discharged from the duties and obligations arising
hereunder from and after the end of such thirty (30) day even if no successor
has been appointed. If no such successor has been appointed, the Required
Lenders shall act as the Administrative Agent hereunder. After any retiring
Administrative Agent’s resignation hereunder as the Administrative Agent, the
provisions of this Article VII shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
the Administrative Agent. The successor Administrative Agent (or if there is no
successor one of the Lenders appointed by the Required Lenders that accepts such
appointment) shall also simultaneously replace the then existing Administrative
Agent and the then existing Administrative Agent shall be fully released as “L/C
Issuer,” “Security Trustee” and “Swing Line Lender” hereunder pursuant to
documentation in form and substance reasonably satisfactory to the then existing
Administrative Agent.
     7.07. Collateral Matters.
          (a) The Administrative Agent and the Security Trustee are each hereby
authorized by each Lender, without the necessity of any notice to or further
consent from any Lender, and without the obligation to take any such action, to
take any action with respect to any Collateral or any Security Document which
may from time to time be necessary to perfect and maintain perfected the Liens
of the Security Documents.
          (b) The Lenders irrevocably authorize the Administrative Agent and the
Security Trustee, at its respective option and in its respective discretion, to
release (and to execute and deliver such documents, instruments and agreements
as the Administrative Agent

-97-



--------------------------------------------------------------------------------



 




and the Security Trustee (as applicable) may deem necessary to release) any Lien
granted to or held by the Administrative Agent or the Security Trustee upon any
Collateral (i) upon termination of the Revolving Loan Commitments and the full
Cash Collateralization of the then outstanding L/C Obligations and the payment
in full of all Loans and all other Obligations payable under this Agreement and
under the other Credit Documents; (ii) constituting property of the Loan Parties
which is sold, transferred or otherwise disposed of in connection with any
transaction not prohibited by this Agreement or the Credit Documents (including
Section 5.02(c)); (iii) constituting property leased to the Loan Parties under
an operating lease which has expired or been terminated in a transaction not
prohibited by this Agreement or the Credit Documents or which will concurrently
expire and which has not been and is not intended by the Loan Parties to be,
renewed or extended; (iv) consisting of an instrument, if the Indebtedness
evidenced thereby has been paid in full; or (v) if approved or consented to by
those of the Lenders required by Section 8.04. Upon request by the
Administrative Agent or the Security Trustee, the Lenders will confirm in
writing the Administrative Agent’s and the Security Trustee’s authority to
release particular types or items of Collateral pursuant to this Section 7.07.
          (c) Unless all the Lenders otherwise consent in writing, any and all
cash collateral for the Obligations shall be released to the Borrowers, to the
extent not applied to the Obligations, only if (i) the Revolving Loan
Commitments have been terminated (ii) all Obligations have been paid in full and
are no longer outstanding, including, without limitation, any L/C Obligations or
any other contingent obligations.
     7.08. Performance of Conditions. For the purpose of determining fulfillment
by the Borrower and the other Loan Parties of conditions precedent specified in
Sections 3.01 and 3.02 only, each Lender shall be deemed to have consented to,
and approved or accepted, or to be satisfied with each document or other matter
sent by the Administrative Agent to such Lender for consent, approval,
acceptance or satisfaction, or required under Article 3 to be consented to, or
approved by or acceptable or satisfactory to, that Lender, unless an officer of
the Administrative Agent who is responsible for the transactions contemplated by
the Credit Documents shall have received written notice from that Lender prior
to the making of the requested Loan or the issuance of the requested Letter of
Credit specifying its objection thereto and either (i) such objection shall not
have been withdrawn by written notice to the Administrative Agent or (ii) in the
case of any condition to the making of a Loan, that Lender shall not have made
available to the Administrative Agent that Lender’s Revolving Proportionate
Share of such Loan or Letter of Credit.
     7.09. The Administrative Agent in its Individual Capacity. The
Administrative Agent and its affiliates may make loans to, issue letters of
credit for the account of, accept deposits from and generally engage in any kind
of banking or other business with the any Loan Party and its Affiliates as
though the Administrative Agent were not the Administrative Agent, L/C Issuer or
Swing Line Lender hereunder. With respect to Loans, if any, made by the
Administrative Agent in its capacity as a Lender, the Administrative Agent in
its capacity as a Lender shall have the same rights and powers under this
Agreement and the other Credit Documents as any other Lender and may exercise
the same as though it were not the Administrative Agent, L/C Issuer or Swing
Line Lender, and the terms “Lender” or “Lenders” shall include the
Administrative Agent in its capacity as a Lender. The Administrative Agent shall
not be deemed to hold a fiduciary,

-98-



--------------------------------------------------------------------------------



 



trust or other special relationship with any Lender and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or otherwise exist against the Administrative Agent.
     7.10. Collateral Matters/Lender Rate Contracts. Each Lender on its own
behalf on behalf of its Affiliates understands and agrees that if the
Obligations are repaid as described in Section 7.07, the Collateral will be
released as described in Section 7.07 and such Lender and its Affiliates will no
longer have the benefits of the Collateral.
     7.11. NRG Intercreditor Agreement. Each of the Lenders from time to time
party to this Agreement hereby confirms and reaffirms the irrevocable authority
of the Administrative Agent and the Security Trustee to execute, deliver and act
on their behalf under, the NRG Intercreditor Agreement and each supplement,
modification, amendment, restatement or extension thereto approved by the
Required Lenders. Each Lender agrees to be bound by the terms and provisions of
the NRG Intercreditor Agreement.
ARTICLE VIII. MISCELLANEOUS.
     8.01. Notices.
          (a) Except as otherwise provided herein, all notices, requests,
demands, consents, instructions or other communications to or upon the
Borrowers, any Lender or the Administrative Agent under this Agreement or the
other Credit Documents shall be in writing and faxed, mailed or delivered, if to
the Borrowers or to the Administrative Agent, the L/C Issuer or the Swing Line
Lender, at its respective facsimile number or address set forth below or, if to
any Lender, at the address or facsimile number specified for such Lender in
Part B of Schedule I (or to such other facsimile number or address for any party
as indicated in any notice given by that party to the other parties). All such
notices and communications shall be effective (a) when sent by an overnight
courier service of recognized standing, on the second Business Day following the
deposit with such service; (b) when mailed, first-class postage prepaid and
addressed as aforesaid through the United States Postal Service, upon receipt;
(c) when delivered by hand, upon delivery; and (d) when sent by facsimile
transmission, upon confirmation of receipt; provided, however, that (1) any
notice delivered to the Administrative Agent, the L/C Issuer or the Swing Line
Lender under Article II shall not be effective until actually received by such
Person, (2) the e-mail or other web-based communication expressly permitted
under Sections 2.01 shall no longer be permitted if the Administrative Agent has
notified the Borrowers that it is incapable of receiving such notices and
communications by e-mail or other web-based communication and (3) unless the
Administrative Agent otherwise prescribes, notices and other web-based
communication sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement (it being understood that an “auto-response” shall not
constitute any such written acknowledgement)), provided that if such e-mail
notice or other web-based communication is not sent during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.

-99-



--------------------------------------------------------------------------------



 



         
 
  The Administrative Agent,
the Security Trustee,    
 
  the L/C Issuer and    
 
  the Swing Line Lender:   For Notices of Borrowing, Notices of Conversion and
Notices of Interest Period Selection:
 
       
 
      Wells Fargo Bank, National Association
 
      MAC C7300-035
 
      3rd Floor
1700 Lincoln St.
 
      Denver, Colorado 80203-4500
 
      Attention: Gina Chicaferro
 
      Tel. No. (303) 863-6613
 
      Fax No. (303) 863-5533
E-mail: Gina.M.Chicaferro@wellsfargo.com
 
       
 
      For all other notices:
 
       
 
      Wells Fargo Bank, National Association
 
      300 N. Meridian St., Suite 1600
 
      Indianapolis, IN 46204
 
      Attention: James M. Stehlik, Vice President
 
      Tel. No. (317) 977-1115
 
      Fax No. (317) 977-1118

 
      E-mail: James.Stehlik@wellsfargo.com
 
       
 
  The Borrowers:   American Commercial Lines LLC
 
      1701 East Market Street
 
      Jeffersonville, IN 47130
 
      Attention: Kevin S. Boyle, Vice President & Treasurer
 
      Tel. No. (812) 288-1943
 
      Fax No. (812) 288-1722
 
       
 
  With copy to:   Baker & Daniels LLP
 
      600 East 96th Street, Suite 600
 
      Indianapolis, IN 46240
 
      Attention: David A. Foster
 
      Tel. No. (317) 569-4686
 
      Fax No. (317) 569-4800

Each Notice of Borrowing, Notice of Conversion and Notice of Interest Period
Selection shall be given by the Borrowers to the Administrative Agent’s office
located at the address referred to above during the Administrative Agent’s
normal business hours; provided, however, that any such notice received by the
Administrative Agent after 1:00 p.m. on any Business Day shall be deemed
received by the Administrative Agent on the next Business Day. In any case where
this Agreement authorizes notices, requests, demands or other communications by
the Borrowers to the Administrative Agent or any Lender to be made by telephone
or facsimile, the

-100-



--------------------------------------------------------------------------------



 



Administrative Agent or any Lender may conclusively presume that anyone
purporting to be a person designated in any incumbency certificate or other
similar document received by the Administrative Agent or a Lender is such a
person.
          (b) The Borrowers agree that the Administrative Agent may make any
material delivered by the Borrowers to the Administrative Agent, as well as any
amendments, waivers, consents, and other written information, documents,
instruments and other materials relating to the Borrowers or any other Loan
Party, or any other materials or matters relating to this Agreement, the other
Credit Documents or any of the transactions contemplated hereby (collectively,
the “Communications”) available to the Lenders by posting such notices on an
electronic delivery system (which may be provided by the Administrative Agent,
an Affiliate of the Administrative Agent, or any Person that is not an Affiliate
of the Administrative Agent), such as IntraLinks, or a substantially similar
electronic system (the “Platform”). The Borrowers acknowledge that (i) the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided “as is” and “as available” and
(iii) neither the Administrative Agent nor any of its Affiliates warrants the
accuracy, completeness, timeliness, sufficiency, or sequencing of the
Communications posted on the Platform. The Administrative Agent and its
Affiliates expressly disclaim with respect to the Platform any liability for
errors in transmission, incorrect or incomplete downloading, delays in posting
or delivery, or problems accessing the Communications posted on the Platform and
any liability for any losses, costs, expenses or liabilities that may be
suffered or incurred in connection with the Platform. No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the
Administrative Agent or any of its Affiliates in connection with the Platform.
Each Lender agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any Communication has been posted to the Platform
shall for purposes of this Agreement constitute effective delivery to such
Lender of such information, documents or other materials comprising such
Communication. Each Lender agrees (i) to notify, on or before the date such
Lender becomes a party to this Agreement, the Administrative Agent in writing of
such Lender’s e-mail address to which a Notice may be sent (and from time to
time thereafter to ensure that the Administrative Agent has on record an
effective e-mail address for such Lender) and (ii) that any Notice may be sent
to such e-mail address.
     8.02. Expenses. The Borrowers shall pay on demand, whether or not any
Credit Event occurs hereunder, (a) all reasonable fees and expenses, including
reasonable syndication expenses, travel expenses, attorneys’, consultants’ and
experts’ fees and expenses, incurred by the Administrative Agent or the Security
Trustee in connection with the syndication of the facilities provided hereunder,
the preparation, negotiation, execution and delivery of, and the exercise of its
duties under, this Agreement and the other Credit Documents, and the
preparation, negotiation, execution and delivery of amendments and waivers
hereunder and thereunder, (b) all reasonable fees and expenses of the
Administrative Agent in connection with the use of any Platform and (c) all fees
and expenses, including attorneys’ fees and expenses, incurred by the
Administrative Agent, the Security Trustee and the Lenders in the enforcement or
attempted enforcement of any of the Obligations or in preserving any of the
Administrative Agent’s, the Security Trustee’s or the Lenders’ rights and
remedies (including, without limitation, all such

-101-



--------------------------------------------------------------------------------



 



fees and expenses incurred in connection with any “workout” or restructuring
affecting the Credit Documents or the Obligations or any bankruptcy or similar
proceeding involving any Loan Party). The obligations of the Borrowers under
this Section 8.02 shall survive the payment and performance of the Obligations
and the termination of this Agreement.
     8.03. Indemnification. To the fullest extent permitted by law, and in
addition to any other indemnity set forth in the Credit Documents, the Borrowers
agree to protect, indemnify, defend and hold harmless the Administrative Agent,
the Security Trustee, the L/C Issuer, the Swing Line Lender, the Lenders and
their Affiliates and their respective directors, officers, employees, attorneys,
agents, trustees and advisors (collectively, “Indemnitees”) from and against any
and all liabilities, obligations, losses, damages, penalties, judgments, costs,
disbursements, claims or expenses of any kind or nature and from any suits,
claims or demands (including in respect of or for reasonable attorneys’ fees and
other expenses) arising on account of or in connection with any matter or thing
or action or failure to act by Indemnitees, or any of them, arising out of or
relating to (a) the Credit Documents or any transaction contemplated thereby or
related thereto, including the making of any Loans, the funding of any
Unreimbursed Amounts and any use by a Borrower of any proceeds of the Loans or
the Letters of Credit, (b) any Environmental Damages, (c) any claims for
brokerage fees or commissions in connection with the Credit Documents or any
transaction contemplated thereby or in connection with a Borrower’s failure to
conclude any other financing, and to reimburse each Indemnitee on demand for all
legal and other expenses incurred in connection with investigating or defending
any of the foregoing, (d) any Permitted Acquisition or attempted acquisition,
merger, consolidation or takeover (hostile or otherwise) involving any Loan
Party or (e) the use of any Platform; provided, however, that nothing contained
in this Section 8.03 shall obligate the Borrowers to protect, indemnify, defend
or hold harmless any Indemnitee against any such liabilities, obligations,
losses, damages, penalties, judgments, costs, disbursements, claims or expenses
(“Losses”) to the extent determined by a final, non-appealable judgment of a
court of competent jurisdiction to have arisen from the gross negligence or
willful misconduct of such Indemnitee or any Losses arising from disputes among
one or more Indemnitees. Upon receiving knowledge of any suit, claim or demand
asserted by a third party that the Administrative Agent, the Security Trustee or
any Lender believes is covered by this indemnity, the Administrative Agent, the
Security Trustee or such Lender shall give the Borrowers notice of the matter
and the Administrative Agent, the Security Trustee or such Lender may select its
own counsel or request that the Borrowers defend such suit, claim or demand,
with legal counsel satisfactory to the Administrative Agent, the Security
Trustee or such Lender as the case may be, at the Borrowers’ sole cost and
expense; provided, however, that the Administrative Agent, the Security Trustee
or such Lender shall not be required to so notify the Borrowers and the
Administrative Agent or such Lender shall have the right to defend, at the
Borrowers’ sole cost and expense, any such matter that is in connection with a
formal proceeding instituted by any Governmental Authority having authority to
regulate or oversee any aspect of the Administrative Agent’s, the Security
Trustee’s or such Lender’s business or that of its Affiliates. The
Administrative Agent, the Security Trustee or such Lender may also require the
Borrowers to defend the matter. Notwithstanding the foregoing provisions, the
Indemnitees will be entitled to employ counsel separate from counsel for the
Borrowers and for any other party in such action if any such Indemnitee
reasonably determines that a conflict of interest or other reasonable basis
exists which makes representation by counsel chosen by the Borrowers not
advisable, all at the Borrowers’ expense. In the event an Indemnitee (or any of
its officers, directors or employees)

-102-



--------------------------------------------------------------------------------



 



appears as a witness in any action or proceeding brought against the Borrowers
in which an Indemnitee is not named as a defendant, the Borrowers agree to
reimburse such Indemnitee for all out-of-pocket expenses incurred by it
(including fees and expenses of counsel) in connection with its appearing as a
witness. Any failure or delay of the Administrative Agent, the Security Trustee
or any Lender to notify the Borrowers of any such suit, claim or demand shall
not relieve the Borrowers of their obligations under this Section 8.03. No
Indemnitee referred to above shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
to such unintended recipients by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Credit Documents or the transactions contemplated hereby
or thereby other than for direct or actual damages resulting from the gross
negligence of willful misconduct of such Indemnitee as determined by a final and
non-appealable judgment of a court of competent jurisdiction. The obligations of
the Borrowers under this Section 8.03 shall survive the payment and performance
of the Obligations and the termination of this Agreement.
     8.04. Waivers; Amendments. Any term, covenant, agreement or condition of
this Agreement or any other Credit Document may be amended or waived, and any
consent under this Agreement or any other Credit Document may be given, if such
amendment, waiver or consent is in writing and is signed by the Borrowers and
the Required Lenders (or the Administrative Agent on behalf of the Required
Lenders with the written approval of the Required Lenders); provided, however,
that:
          (a) Any amendment, waiver or consent which would (i) amend the
definition of “Required Lenders”, or modify in any other manner the number or
percentage of the Lenders required to make any determinations or to waive any
rights under, or to modify any provision of, this Agreement, (ii) increase the
Total Revolving Loan Commitment (other than pursuant to Section 2.01(b)),
(iii) extend the Maturity Date, (iv) reduce the principal of or interest on any
Loan or L/C Borrowing or any fees or other amounts payable for the account of
the Lenders hereunder (provided that it is understood that any additional add
backs agreed to pursuant to clause (b)(vii) of the definition of Adjusted EBITDA
shall not be deemed to be a reduction of interest), (v) extend any date fixed
for any payment of the principal of or interest on any Loans or any fees or
other amounts payable for the account of the Lenders, (vi) amend this
Section 8.04 or Section 2.10, or (vii) release any Borrower or Guarantor, must
be in writing and signed or approved in writing by all of the Lenders (or the
Administrative Agent on behalf of all of the Lenders with the written approval
of all of the Lenders);
          (b) Any amendment, waiver or consent which releases any substantial
part of the Collateral must be in writing and signed or approved in writing by
all Lenders (or the Administrative Agent on behalf of all of the Lenders with
the written approval of all of the Lenders), except that (i) any release in
connection with a sale or other disposition of Collateral authorized by Section
5.02(c) shall not require the approval of any Lenders and (ii) any amendment,
waiver or consent which modifies the terms of Section 5.02(c) (including any
modification relating to the prepayment of proceeds from any such sale or other
disposition) shall require the consent of the Required Lenders (or the
Administrative Agent on behalf of the Required Lenders with the written approval
of the Required Lenders);

-103-



--------------------------------------------------------------------------------



 



          (c) Any amendment, waiver or consent which increases or decreases the
Revolving Proportionate Share of any Lender must be in writing and signed by
such Lender;
          (d) Any amendment, waiver or consent which affects the rights or
duties of the Swing Line Lender under this Agreement must be in writing and
signed by the Swing Line Lender;
          (e) Any amendment, waiver or consent which affects the rights or
duties of the L/C Issuer under this Agreement or any Letter of Credit
Application relating to any Letter of Credit issued or to be issued by it must
be in writing and signed by the L/C Issuer;
          (f) Any amendment, waiver or consent which affects the rights or
obligations of the Administrative Agent must be in writing and signed by the
Administrative Agent;
          (g) Any amendment, waiver or consent which affects the rights or
obligations of the Security Trustee must be in writing and signed by the
Security Trustee; and
          (h) Any additional add backs agreed to pursuant to clause (b)(vii) of
the definition of Adjusted EBITDA shall not require the consent of the Required
Lenders except as specifically set forth in such clause (b)(vii) and such clause
may not be amended or modified without the prior written consent of the
Administrative Agent.
No failure or delay by the Administrative Agent, the Security Trustee or any
Lender in exercising any right under this Agreement or any other Credit Document
shall operate as a waiver thereof or of any other right hereunder or thereunder
nor shall any single or partial exercise of any such right preclude any other
further exercise thereof or of any other right hereunder or thereunder. Unless
otherwise specified in such waiver or consent, a waiver or consent given
hereunder shall be effective only in the specific instance and for the specific
purpose for which given. The Lenders may condition the giving or making of any
amendment, waiver or consent of any term, covenant, agreement or condition of
this Agreement or any other Credit Document on payment of a fee by the
Borrowers.
In connection with any such proposed amendment, modification, waiver or
termination requiring the consent of all Lenders (such proposed amendment,
modification, waiver or termination, a “Proposed Change”), if the consent of the
Required Lenders is obtained, but the consent of other Lenders whose consent is
required is not obtained (any such Lender whose consent is not obtained as
described in this Section 8.04 being referred to as a “Non-Consenting Lender”),
then, so long as the Lender that is acting as the Administrative Agent is not a
Non-Consenting Lender and provided no Event of Default has occurred and is
continuing, at the Borrowers request, the Lender that is acting as the
Administrative Agent or an Eligible Assignee that is acceptable to the
Administrative Agent shall have the right with the Administrative Agent’s
consent and in the Administrative Agent’s sole discretion (but shall have no
obligation) to purchase from such Non-Consenting Lender, and such Non-Consenting
Lender agrees that it shall, upon the Administrative Agent’s request, sell and
assign to the Lender that is acting as the Administrative Agent or such Eligible
Assignee, all of its rights and obligations under this Agreement and the other
Credit Documents (including for purposes of this paragraph, the Revolving Loan
Commitments, the Revolving Loans, L/C Advances, and participations in Swing Line
Loans) for

-104-



--------------------------------------------------------------------------------



 



an amount equal to the principal balance of all Revolving Loans, L/C Advances
and aggregate amounts funded under Section 2.03(c)(ii) in respect of Swing Line
Loans, by the Non-Consenting Lender and all accrued interest and fees with
respect thereto through the date of sale (or such other amounts as may be agreed
upon by the Non-Consenting Lender and the assignee). In such event, such
Non-Consenting Lender agrees to execute an Assignment Agreement to reflect such
purchase and sale, but regardless of whether such Assignment Agreement is
executed, such Non-Consenting Lender’s rights hereunder, except rights under
Section 8.03 with respect to actions prior to such date, shall cease from and
after the date of tender by the purchaser of the amount of the purchase price.
     8.05. Successors and Assigns.
          (a) Binding Effect. This Agreement and the other Credit Documents
shall be binding upon and inure to the benefit of the Borrowers, the Lenders,
the Administrative Agent, the Security Trustee, all future holders of the Notes
and their respective successors and permitted assigns, except that no Loan Party
may assign or transfer any of its rights or obligations under any Credit
Document without the prior written consent of the Administrative Agent, the
Security Trustee and each Lender. Any purported assignment or transfer by a Loan
Party in violation of the foregoing shall be null and void.
          (b) Participations. Any Lender may, without notice to or consent of
the Borrowers, at any time sell to one or more banks or other financial
institutions (“Participants”) participating interests in all or a portion of any
Loan owing to such Lender, any Note held by such Lender, any Commitment of such
Lender or any other interest of such Lender under this Agreement and the other
Credit Documents (including for purposes of this subsection (b), participations
in L/C Obligations and in Swing Line Loans). In the event of any such sale by a
Lender of participating interests, such Lender’s obligations under this
Agreement shall remain unchanged, such Lender shall remain solely responsible
for the performance thereof, such Lender shall remain the holder of its Notes
for all purposes under this Agreement and the Borrowers and the Administrative
Agent shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement. Any agreement
pursuant to which any such sale is effected may require the selling Lender to
obtain the consent of the Participant in order for such Lender to agree in
writing to any amendment, waiver or consent of a type specified in clause (i),
(ii), (iii), (iv), (v) or (vii) of Section 8.04(a) or Section 8.04(b) but may
not otherwise require the selling Lender to obtain the consent of such
Participant to any other amendment, waiver or consent hereunder. The Borrowers
agree that if amounts outstanding under this Agreement and the other Credit
Documents are not paid when due (whether upon acceleration or otherwise), each
Participant shall, to the fullest extent permitted by law, be deemed to have the
right of setoff in respect of its participating interest in amounts owing under
this Agreement and any other Credit Documents to the same extent as if the
amount of its participating interest were owing directly to it as a Lender under
this Agreement or any other Credit Documents; provided, however, that (i) no
Participant shall exercise any rights under this sentence without the consent of
the Administrative Agent, (ii) no Participant shall have any rights under this
sentence which are greater than those of the selling Lender and (iii) such
rights of setoff shall be subject to the obligation of such Participant to share
the payment so obtained with all of the Lenders as provided in Section 2.10(b).
The Borrowers also agree that any Lender which has transferred any participating
interest in its Commitment or

-105-



--------------------------------------------------------------------------------



 




Loans shall, notwithstanding any such transfer, be entitled to the full benefits
accorded such Lender under Sections 2.11, 2.12 and 2.13, as if such Lender had
not made such transfer.
          (c) Assignments. Any Lender may, at any time, sell and assign to any
Lender or any Eligible Assignee (individually, an “Assignee Lender”) all or a
portion of its rights and obligations under this Agreement and the other Credit
Documents (including for purposes of this subsection (c), participations in L/C
Obligations and in Swing Line Loans) (such a sale and assignment to be referred
to herein as an “Assignment”) pursuant to an assignment agreement in
substantially the form of Exhibit I (an “Assignment Agreement”) (which
Assignment Agreement shall include an acknowledgment by the Assignee party
thereto that it has received a copy of and is subject to the terms of the NRG
Intercreditor Agreement), executed by each Assignee Lender and such assignor
Lender (an “Assignor Lender”) and delivered to the Administrative Agent for its
acceptance and recording in the Register; provided, however, that:
               (i) Without the written consent of the Administrative Agent and,
if no Event of Default has occurred and is continuing, the Borrowers (which
consent of the Administrative Agent and the Borrowers shall not be unreasonably
withheld or delayed), no Lender may make any Assignment to any Assignee Lender
which is not, immediately prior to such Assignment, a Lender hereunder or an
Affiliate thereof or Approved Fund as to such Lender;
               (ii) Without the written consent of (1) the Administrative Agent,
(2) if such Assignment would result in the Assignee Lender becoming a Lender,
the L/C Issuer and the Swing Line Lender, and (3) if no Event of Default has
occurred and is continuing, the Borrowers (which consents shall not be
unreasonably withheld or delayed), no Lender may make any Assignment to any
Assignee Lender (I) that is less than Five Million Dollars ($5,000,000) in the
aggregate or (II) if, after giving effect to such Assignment, the Commitment or
Loans of such Lender or such Assignee Lender would be less than Five Million
Dollars ($5,000,000) (except that, in each case, a Lender may make an Assignment
which reduces its Commitment or Loans to zero without the written consent of the
Borrowers and the Administrative Agent except to the extent such written consent
is required by clause (i) above and clause (iii) below); and
               (iii) Without the written consent of the Administrative Agent
and, if no Default or Event of Default has occurred and is continuing, the
Borrower (which consent of the Administrative Agent and the Borrower shall not
be unreasonably withheld or delayed), no Lender may make any Assignment which
does not assign and delegate an equal pro rata interest in such Lender’s
Revolving Loans, Revolving Loan Commitment and all other rights, duties and
obligations of such Lender under this Agreement and the other Credit Documents.
Upon such execution, delivery, acceptance and recording of each Assignment
Agreement, from and after the Assignment Effective Date determined pursuant to
such Assignment Agreement, (A) each Assignee Lender thereunder shall be a Lender
hereunder with a Revolving Loan Commitment and Loans as set forth on Attachment
1 to such Assignment Agreement and shall have the rights, duties and obligations
of such a Lender under this Agreement and the other Credit Documents, and
(B) the Assignor Lender thereunder shall be a Lender with a Revolving Loan
Commitment and Loans as set forth on Attachment 1 to such Assignment Agreement
or, if the Revolving Loan Commitment and Loans of the Assignor Lender have been
reduced to $0,

-106-



--------------------------------------------------------------------------------



 



the Assignor Lender shall cease to be a Lender and to have any obligation to
make any Loan; provided, however, that any such Assignor Lender which ceases to
be a Lender shall continue to be entitled to the benefits of any provision of
this Agreement which by its terms survives the termination of this Agreement.
Each Assignment Agreement shall be deemed to amend Schedule I to the extent, and
only to the extent, necessary to reflect the addition of each Assignee Lender,
the deletion of each Assignor Lender which reduces its Revolving Loan Commitment
and Loans to $0 and the resulting adjustment of Revolving Loan Commitment and
Loans arising from the purchase by each Assignee Lender of all or a portion of
the rights and obligations of an Assignor Lender under this Agreement and the
other Credit Documents. On or prior to the Assignment Effective Date determined
pursuant to each Assignment Agreement, the Borrowers, at their own expense,
shall execute and deliver to the Administrative Agent, in exchange for the
surrendered Revolving Loan Note of the Assignor Lender thereunder, a new
Revolving Loan Note to each Assignee Lender thereunder that requests such a note
(with each new Revolving Loan Note to be in an amount equal to the Revolving
Loan Commitment assumed by such Assignee Lender) and, if the Assignor Lender is
continuing as a Lender hereunder, a new Revolving Loan Note to the Assignor
Lender if so requested by such Assignor Lender (with the new Revolving Loan Note
to be in an amount equal to the Revolving Loan Commitment retained by it). Each
such new Revolving Loan Note shall be dated the Closing Date, and each such new
Note shall otherwise be in the form of the Note replaced thereby. The Notes
surrendered by the Assignor Lender shall be returned by the Administrative Agent
to the Borrowers marked “Replaced”. Each Assignee Lender which was not
previously a Lender hereunder and which is not incorporated under the laws of
the United States of America or a state thereof shall, within three (3) Business
Days of becoming a Lender, deliver to the Borrowers and the Administrative Agent
two duly completed copies of United States Internal Revenue Service Form W-8BEN
or W-8ECI (or successor applicable form), as the case may be, certifying in each
case that such Lender is entitled to receive payments under this Agreement
without deduction or withholding of any United States federal income taxes, but
only if and to the extent such Lender is legally entitled to do so and if such
Lender is unable to, such Lender (other than an assignee pursuant to a request
by the Borrowers under Section 2.15) shall not be entitled to indemnification
for Taxes under Section 2.12 greater than that to which its assignor was
entitled immediately preceding such Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Wells
Fargo assigns all of its Revolving Loan Commitment and Loans pursuant to
subsection (c) above, Wells Fargo may, (i) upon 30 days’ notice to the Borrowers
and the Lenders, resign as L/C Issuer and/or (ii) upon five Business Days’
notice to the Borrowers, terminate the Swing Line. In the event of any such
resignation as L/C Issuer or termination of the Swing Line, the Borrowers shall
be entitled to appoint from among the Lenders a successor L/C Issuer or Swing
Line Lender hereunder; provided, however, that no failure by the Borrowers to
appoint any such successor shall affect the resignation of Wells Fargo as L/C
Issuer or the termination of the Swing Line, as the case may be. Wells Fargo
shall retain all the rights and obligations of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund
participations in Unreimbursed Amounts pursuant to Section 2.02(c)). If Wells
Fargo terminates the Swing Line, it shall retain all the rights of the Swing
Line Lender provided for hereunder with respect to Swing Line Loans made by it
and outstanding as of the effective date of such termination, including the
right to require

-107-



--------------------------------------------------------------------------------



 



the Lenders to make Base Rate Loans or fund participations in outstanding Swing
Line Loans pursuant to Section 2.03(c).
It is intended that no Lender (other than the Lender serving as the
Administrative Agent) have a Revolving Loan Commitment (or if the Revolving Loan
Commitments have been terminated, principal amount of the Obligations)
(collectively, a “Revolving Loan Hold Level”) that is equal to or greater than
the Revolving Loan Hold Level of the Lender serving as the Administrative Agent.
If at any time any Lender (other than the Lender serving as the Administrative
Agent) shall have a Revolving Loan Hold Level that is equal to or greater than
the Revolving Loan Hold Level of the Lender serving as the Administrative Agent
(as such Revolving Loan Hold Level of the Lender serving as the Administrative
Agent was in effect on the Closing Date or if increased, as in effect from time
to time), such Lender shall notify the Borrowers and the Administrative Agent in
writing of such circumstance. The Borrowers shall have the right to request that
such Lender use commercially reasonable efforts to assign that portion of its
Revolving Loan Hold Level and related interests which is equal to or exceeds the
Administrative Agent’s Revolving Loan Hold Level (as in effect on the Closing
date, or if increased, as in effect at such time), as contemplated in this
Section 8.05(c) (with the registration and processing fee related to any
assignment requested under this paragraph to be paid or waived by the
Administrative Agent and the reasonable costs related to the preparation of each
Assignment Agreement by the Administrative Agent’s legal counsel for any
assignment requested under this paragraph to be paid by the Administrative
Agent) to Eligible Assignees, so as to cause such Lender’s Revolving Loan Hold
Level to be less than the Revolving Loan Hold Level of the Lender serving as the
Administrative Agent (as such Revolving Loan Hold Level of the Lender serving as
the Administrative Agent was in effect on the Closing Date or if increased, as
in effect at such time).
Notwithstanding anything set forth in this Section 8.5(c) to the contrary, in no
event shall any Lender be required to assign its Revolving Loan Hold Level and
related interests if such Lender would incur a loss as a result of such
assignment.
          (d) Register. The Administrative Agent shall maintain at its address
referred to in Section 8.01 a copy of each Assignment Agreement delivered to it
and a register (the “Register”) for the recordation of the names and addresses
of the Lenders and the Revolving Loan Commitment or Loans of each Lender from
time to time. The entries in the Register shall be conclusive in the absence of
manifest error, and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register as the owner of the
Loans recorded therein for all purposes of this Agreement. The Register shall be
available for inspection by the Borrowers or any Lender at any reasonable time
and from time to time upon reasonable prior notice.
          (e) Registration. Upon its receipt of an Assignment Agreement executed
by an Assignor Lender and an Assignee Lender (and, to the extent required by
Section 8.05(c), by the Borrowers and the Administrative Agent) together with
payment to the Administrative Agent by Assignor Lender of a registration and
processing fee of $3,500, the Administrative Agent shall (i) promptly accept
such Assignment Agreement and (ii) on the Assignment Effective Date determined
pursuant thereto record the information contained therein in the Register and
give notice of such acceptance and recordation to the Lenders and the Borrowers.
The Administrative Agent may, from time to time at its election, prepare and
deliver to the Lenders and the

-108-



--------------------------------------------------------------------------------



 




Borrowers a revised Schedule I reflecting the names, addresses and Revolving
Loan Commitment or Loans of all Lenders then parties hereto (and in any event
Schedule I shall be deemed amended to reflect any assignment consummated
pursuant to the terms of this Agreement or upon any Lender becoming a party to
this Agreement by any other means (including pursuant to a joinder as
contemplated by Section 2.01(b).
          (f) Confidentiality. Subject to Section 8.10, the Administrative
Agent, the Security Trustee and the Lenders may disclose the Credit Documents
and any financial or other information relating to the Loan Parties to each
other or to any potential Participant or Assignee Lender.
          (g) Pledges to Federal Reserve Banks; Other Pledges of Notes.
Notwithstanding any other provision of this Agreement, any Lender may at any
time assign all or a portion of its rights under this Agreement and the other
Credit Documents to a Federal Reserve Bank. No such assignment shall relieve the
assigning Lender from its obligations under this Agreement and the other Credit
Documents. In the case of any Lender that is a Fund, such Lender may (i) assign
or pledge all or any portion of the Loans held by it (and Notes evidencing such
Loans) to the trustee under any indenture to which such Lender is a party in
support of its obligations to the trustee for the benefit of the applicable
trust beneficiaries, or (ii) pledge all or any portion of the Loans held by it
(and Notes evidencing such Loans) to its lenders for collateral security
purpose; provided, however, no such pledgee under clause (i) or (ii) shall
become a Lender hereunder (by foreclosure, transfer in lieu of foreclosure or
otherwise) unless and until it complies with the assignment provisions of this
Agreement to become a Lender hereunder and has received all consents required
hereunder.
          (h) Assignments by Wells Fargo. Notwithstanding any provision in this
Section 8.05 to the contrary, no Assignment by Wells Fargo shall be subject to
the requirements set forth in clauses (i), (ii) and (iii) of the proviso of
Section 8.05(c) until the syndication of the Revolving Loan Commitments and the
Loans has been completed in accordance with the terms and subject to the
limitations in the Administrative Agent’s Fee Letter, and no registration or
processing fee shall be payable in connection with any such Assignment by Wells
Fargo.
          (i) True Sale. All participations in the Obligations or any portion
thereof, whether pursuant to provisions hereof or otherwise, are intended to be
“true sales” for purposes of financial reporting in accordance with Statement of
Financial Accounting Standards No. 140. Accordingly, the L/C Issuer or any
Lender that sells or is deemed to have sold a participation in the Obligations
(including any participations in Letters of Credit and/or Loans, any
participations described in clause (b) above and any participations under
Section 2.10(b)) (each a “Participation Seller”) hereby agrees that if such
Participation Seller receives any payment in respect of the Obligations to which
such participation relates through the exercise of setoff by such Participation
Seller against the Borrowers or any other obligor, then such Participation
Seller agrees to promptly pay to the participating party in such participation
such participant’s pro rata share of such setoff (after giving effect to any
sharing with the Lenders under Section 2.10(b) hereof).

-109-



--------------------------------------------------------------------------------



 



     8.06. Setoff; Security Interest.
          (a) Setoffs By Lenders. In addition to any rights and remedies of the
Lenders provided by law, each Lender shall have the right, with the prior
consent of the Administrative Agent but without prior notice to or consent of
the Borrowers, any such notice and consent being expressly waived by the
Borrowers to the extent permitted by applicable law, upon the occurrence and
during the continuance of an Event of Default, to set-off and apply against the
Obligations any amount owing from such Lender to the Borrowers. The aforesaid
right of set-off may be exercised by such Lender against the Borrowers or
against any trustee in bankruptcy, debtor in possession, assignee for the
benefit of creditors, receiver or execution, judgment or attachment creditor of
the Borrowers or against anyone else claiming through or against the Borrowers
or such trustee in bankruptcy, debtor in possession, assignee for the benefit of
creditors, receiver, or execution, judgment or attachment creditor,
notwithstanding the fact that such right of set-off may not have been exercised
by such Lender at any prior time. Each Lender agrees promptly to notify the
Borrowers after any such set-off and application made by such Lender; provided,
that the failure to give such notice shall not affect the validity of such
set-off and application.
          (b) Security Interest. As security for the Obligations, the Borrowers
hereby grant to the Administrative Agent, the Security Trustee and each Lender,
for the benefit of the Administrative Agent, the Security Trustee and the
Lenders, a continuing security interest in any and all deposit accounts or
moneys of a Borrower now or hereafter maintained with such Lender. Each Lender
shall have all of the rights of a secured party with respect to such security
interest.
     8.07. No Third Party Rights. Nothing expressed in or to be implied from
this Agreement is intended to give, or shall be construed to give, any Person,
other than the parties hereto and their permitted successors and assigns
hereunder, any benefit or legal or equitable right, remedy or claim under or by
virtue of this Agreement or under or by virtue of any provision herein.
     8.08. Partial Invalidity. If at any time any provision of this Agreement is
or becomes illegal, invalid or unenforceable in any respect under the law or any
jurisdiction, neither the legality, validity or enforceability of the remaining
provisions of this Agreement nor the legality, validity or enforceability of
such provision under the law of any other jurisdiction shall in any way be
affected or impaired thereby.
     8.09. Jury Trial. EACH OF THE BORROWERS, THE LENDERS, THE ADMINISTRATIVE
AGENT AND THE SECURITY TRUSTEE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY AS TO ANY ISSUE
RELATING HERETO IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT.
     8.10. Confidentiality. Neither any Lender nor the Administrative Agent nor
the Security Trustee shall disclose to any Person any Confidential Information,
except that any Lender, the Security Trustee or the Administrative Agent may
disclose any such information (a) to its own directors, officers, employees,
auditors, counsel and other advisors and to its

-110-



--------------------------------------------------------------------------------



 



Affiliates; (b) to any other Lender, the Trade Bank, the Security Trustee or the
Administrative Agent; (c) which is otherwise known or available to the public or
which is otherwise known to the receiving party prior to the time such
Confidential Information was delivered to any Lender, the Security Trustee or
the Administrative Agent; (d) if required or appropriate in any report,
statement or testimony submitted to any Governmental Authority having or
claiming to have jurisdiction over such Lender, the Security Trustee or the
Administrative Agent; (e) if required in response to any summons or subpoena;
(f) in connection with any enforcement by the Lenders, the Security Trustee and
the Administrative Agent of their rights under this Agreement or the other
Credit Documents or any litigation among the parties relating to the Credit
Documents or the transactions contemplated thereby; (g) to comply with any
Requirement of Law applicable to such Lender, the Security Trustee or the
Administrative Agent; (h) to any Assignee Lender or Participant or any
prospective Assignee Lender or Participant; provided that such Assignee Lender
or Participant or prospective Assignee Lender or Participant agrees to be bound
by the provisions of (or provisions substantially similar to) this Section 8.10;
or (i) otherwise with the prior consent of such Loan Party; provided, however,
that any disclosure made in violation of this Agreement shall not affect the
obligations of the Loan Parties under this Agreement and the other Credit
Documents. Nothing in this Section 8.10 shall limit the use of any Platform as
described in Section 8.01(b).
     8.11. Counterparts. This Agreement may be executed in any number of
identical counterparts, any set of which signed by all the parties hereto shall
be deemed to constitute a complete, executed original for all purposes.
Transmission by telecopier of an executed counterpart of this Agreement shall be
deemed to constitute due and sufficient delivery of such counterpart.
     8.12. Consent to Jurisdiction. Each of the parties to this Agreement
irrevocably submits to the non-exclusive jurisdiction of the courts of the State
of New York and the courts of the United States of America located in New York,
New York and agrees that any legal action, suit or proceeding arising out of or
relating to this Agreement or any of the other Credit Documents may be brought
against such party in any such courts. In addition, the Borrower irrevocably
submits to the non-exclusive jurisdiction of the courts of any State (each a
“Real Property State”) where any real property described in any Real Property
Security Agreement is located and the courts of the United States of America
located in any such Real Property State and agrees that any legal action, suit
or proceeding arising out of or relating to any Real Property Security Agreement
related to real property located in a Real Property State may be brought against
such party in any such courts in such Real Property State. Final judgment
against any party in any such action, suit or proceeding shall be conclusive and
may be enforced in any other jurisdiction by suit on the judgment, a certified
or exemplified copy of which shall be conclusive evidence of the judgment, or in
any other manner provided by law. Nothing in this Section 8.12 shall affect the
right of any party to commence legal proceedings or otherwise sue any other
party in any other appropriate jurisdiction, or concurrently in more than one
jurisdiction, or to serve process, pleadings and other papers upon any other
party in any manner authorized by the laws of any such jurisdiction. The
Borrowers agree that process served either personally or by registered mail
shall, to the extent permitted by law, constitutes adequate service of process
in any such suit. Each of the parties to this Agreement irrevocably waives to
the fullest extent permitted by applicable law (a) any objection which it may
have now or in the future to the laying of the venue of any such action, suit or
proceeding in any court referred to in the first

-111-



--------------------------------------------------------------------------------



 



sentence above; (b) any claim that any such action, suit or proceeding has been
brought in an inconvenient forum; (c) its right of removal of any matter
commenced by any other party in the courts of the State of New York or any Real
Property State to any court of the United States of America; (d) any immunity
which it or its assets may have in respect of its obligations under this
Agreement or any other Credit Document from any suit, execution, attachment
(whether provisional or final, in aid of execution, before judgment or
otherwise) or other legal process; and (e) any right it may have to require the
moving party in any suit, action or proceeding brought in any of the courts
referred to above arising out of or in connection with this Agreement or any
other Credit Document to post security for the costs of any party or to post a
bond or to take similar action.
     8.13. Relationship of Parties. The relationship between the Borrowers, on
the one hand, and the Lenders, the Security Trustee and the Administrative
Agent, on the other, is, and at all times shall remain, solely that of borrowers
and lenders. None of the Lenders, the Security Trustee or the Administrative
Agent shall under any circumstances be construed to be partners or joint
venturers of the Borrowers or any of their Affiliates; nor shall the Lenders nor
the Administrative Agent nor the Security Trustee under any circumstances be
deemed to be in a relationship of confidence or trust or a fiduciary
relationship with the Borrowers or any of their Affiliates, or to owe any
fiduciary duty to the Borrowers or any of their Affiliates. The Lenders, the
Security Trustee and the Administrative Agent do not undertake or assume any
responsibility or duty to the Borrowers or any of their Affiliates to select,
review, inspect, supervise, pass judgment upon or otherwise inform the Borrowers
or any of their Affiliates of any matter in connection with its or their
property, any security held by the Administrative Agent, the Security Trustee or
any Lender or the operations of the Borrowers or any of their Affiliates. The
Borrowers and each of their Affiliates shall rely entirely on their own judgment
with respect to such matters, and any review, inspection, supervision, exercise
of judgment or supply of information undertaken or assumed by any Lender, the
Security Trustee or the Administrative Agent in connection with such matters is
solely for the protection of the Lenders, the Security Trustee and the
Administrative Agent and neither the Borrowers nor any of their Affiliates is
entitled to rely thereon.
     8.14. Time. Time is of the essence as to each term or provision of this
Agreement and each of the other Credit Documents.
     8.15. Waiver of Punitive Damages. Notwithstanding anything to the contrary
contained in this Agreement, each Borrower hereby agrees that it shall not seek
from the Lenders, the Security Trustee or the Administrative Agent punitive
damages under any theory of liability.
     8.16. USA PATRIOT Act. Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrowers, which information
includes the name and address of the Borrowers and other information that will
allow such Lender to identify the Borrowers in accordance with the Patriot Act.
     8.17. Clarification. Notwithstanding anything to the contrary, the parties
hereto understand and agree that Wells Fargo is acting in various capacities
under this Agreement and the other Credit Documents and therefore shall be
permitted to fulfill its roles and manage its

-112-



--------------------------------------------------------------------------------



 



various duties hereunder in such manner as Wells Fargo sees fit and, for the
avoidance of doubt, in lieu of sending notices to itself when acting in
different capacities Wells Fargo may keep internal records regarding all such
communications, notices and actions related to this Agreement and the other
Credit Documents in accordance with its past practice.
     8.18. Waivers and Agreements of Borrowers. While not intended by the
parties hereto, if it is determined that any Borrower is a surety of any other
Borrower:
          (a) Without limiting the provisions of Section 1.13, the covenants,
agreements and obligations of each Borrower set forth herein are joint and
several and shall be primary obligations of such Borrower, and such obligations
shall be absolute, unconditional and irrevocable, and shall remain in full force
and effect without regard to, and shall not be released, discharged or in any
way affected by, any circumstance or condition whatsoever, foreseeable or
unforeseeable.
          (b) Each Borrower hereby waives (i) any right of redemption with
respect to the Collateral after the sale hereunder, and all rights, if any, of
marshalling of the Collateral or other collateral or security for the
Obligations and (ii) any right (except as shall be required by applicable
statute and cannot be waived) to require the Administrative Agent, the Security
Trustee or any Lender to (A) proceed against any other Borrower or any other
Person, (B) proceed against or exhaust any other collateral or security for any
of the Obligations or (C) pursue any remedy in the Administrative Agent’s, the
Security Trustee’s or any Lender’s power whatsoever. Each Borrower hereby waives
any defense based on or arising out of any defense of any other Borrower or any
other Person other than payment in full of the Obligations, including, without
limitation, any defense based on or arising out of the disability of any other
Borrower or any other Person, or the enforceability of the Obligations or any
part thereof from any cause, or the cessation from any cause of the liability of
any other Borrower other than payment in full of the Obligations. The
Administrative Agent and the Security Trustee may, at its respective election,
foreclose on any security held by the Administrative Agent or the Security
Trustee by one or more judicial or non-judicial sales, whether or not every
aspect of any such sale is commercially reasonable (to the extent such sale is
permitted by applicable law), or exercise any other right or remedy the
Administrative Agent or the Security Trustee may have against any other Borrower
or any other Person, or any security, without affecting or impairing in any way
the liability of any Borrower hereunder except to the extent the Obligations
have been paid in full. Each Borrower waives all rights and defenses arising out
of an election of remedies by the Administrative Agent or the Security Trustee,
even though that election of remedies, such as nonjudicial foreclosure with
respect to security for a guaranteed obligation, has destroyed such Borrower’s
rights of subrogation and reimbursement against the other Borrower.
[The first signature page follows.]

-113-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrowers, the Lenders, the Administrative Agent,
the Security Trustee, the L/C Issuer and the Swing Line Lender have caused this
Agreement to be executed as of the day and year first above written.

                  BORROWERS:
 
                AMERICAN COMMERCIAL LINES LLC,     a Delaware limited liability
company
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                JEFFBOAT LLC,     a Delaware limited liability company
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                ACL TRANSPORTATION SERVICES LLC,     a Delaware limited
liability company (formerly known
as Louisiana Dock Company LLC)
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 



--------------------------------------------------------------------------------



 



                  ADMINISTRATIVE AGENT, SECURITY TRUSTEE, L/C ISSUER AND SWING
LINE LENDER:    
 
                WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent,
Security Trustee, L/C Issuer and Swing Line Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                THE LENDERS:
 
                WELLS FARGO BANK, NATIONAL ASSOCIATION
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A.
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 



--------------------------------------------------------------------------------



 



                  BRANCH BANKING AND TRUST COMPANY
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 



--------------------------------------------------------------------------------



 



                  FIFTH THIRD BANK
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 



--------------------------------------------------------------------------------



 



                  FORTIS CAPITAL CORP.
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, N.A.
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 



--------------------------------------------------------------------------------



 



                  LASALLE BANK NATIONAL ASSOCIATION
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 



--------------------------------------------------------------------------------



 



                  NATIONAL CITY BANK
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 



--------------------------------------------------------------------------------



 



                  PNC BANK, NATIONAL ASSOCIATION
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 



--------------------------------------------------------------------------------



 



                  SUNTRUST BANK
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 



--------------------------------------------------------------------------------



 



                  U.S. BANK NATIONAL ASSOCIATION
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 



--------------------------------------------------------------------------------



 



                  WACHOVIA BANK, N.A.
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 



--------------------------------------------------------------------------------



 



The following is a brief description of the schedules and exhibits omitted from
the Credit Agreement. The Company will supplementally provide the Securities and
Exchange Commission with any omitted schedule or exhibit upon request.
SCHEDULES

     
SCHEDULE I -
  THE LENDERS
SCHEDULE II -
  EXISTING LETTERS OF CREDIT
SCHEDULE 1.01(A) -
  REAL PROPERTY SECURITY DOCUMENTS
SCHEDULE 1.01(B) -
  VESSEL SECURITY DOCUMENTS
SCHEDULE 3.01 -
  CONDITIONS PRECEDENT
SCHEDULE 4.01(G) -
  LITIGATION
SCHEDULE 4.01(H)(1) -
  TOWBOATS, BARGES AND OTHER VESSELS
SCHEDULE 4.01(H)(2) -
  VESSELS NOT DOCUMENTED UNDER U.S. LAW AND DRYDOCKS
SCHEDULE 4.01(H)(3) -
  REAL PROPERTY
SCHEDULE 4.01(K) -
  MULTIEMPLOYER PLANS
SCHEDULE 4.01(O) -
  SUBSIDIARIES
SCHEDULE 4.01(U) -
  INSURANCE
SCHEDULE 4.01(V) -
  AGREEMENTS WITH AFFILIATES, ETC.
SCHEDULE 4.01(X) -
  ENVIRONMENTAL MATTERS
SCHEDULE 5.02(A) -
  EXISTING INDEBTEDNESS
SCHEDULE 5.02(B) -
  EXISTING LIENS
SCHEDULE 5.02(E) -
  EXISTING INVESTMENTS

EXHIBITS

     
EXHIBIT A
  NOTICE OF LOAN BORROWING
EXHIBIT B
  NOTICE OF CONVERSION
EXHIBIT C
  NOTICE OF INTEREST PERIOD SELECTION
EXHIBIT D
  NOTICE OF SWING LINE BORROWING
EXHIBIT E
  REVOLVING LOAN NOTE
EXHIBIT F
  VESSEL MORTGAGE
EXHIBIT G
  NRG INTERCREDITOR AGREEMENT
EXHIBIT H
  SWING LINE NOTE
EXHIBIT I
  ASSIGNMENT AGREEMENT
EXHIBIT J
  COMPLIANCE CERTIFICATE
EXHIBIT K
  PERFECTION CERTIFICATE
EXHIBIT L
  SECURITY AGREEMENT
EXHIBIT M
  INTELLECTUAL PROPERTY SECURITY AGREEMENT
EXHIBIT N
  CONTROL AGREEMENT
EXHIBIT O
  GUARANTY

 